Exhibit 10.1

 

TERM LOAN AGREEMENT

 

DATED AS OF OCTOBER 16, 2020

 

BY AND AMONG

 

QUALITYTECH, LP,

 

AS BORROWER

 

AND

 

KEYBANK NATIONAL ASSOCIATION,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

 

AND

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

KEYBANK NATIONAL ASSOCIATION,

 

AS AGENT,

 

AND

 

TD SECURITIES (USA) LLC

 

AND

 

TRUIST BANK

 

AS Co-Documentation Agents,

 

AND

 

KEYBANC CAPITAL MARKETS, INC.,

 

BMO Capital Markets Corp.

 

AND

 

PNC CAPITAL MARKETS LLC,

 

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 



 i 

 

 

TABLE OF CONTENTS

 

    Page       §1. DEFINITIONS AND RULES OF INTERPRETATION 3   §1.1 Definitions
3   §1.2 Rules of Interpretation 41 §2. THE CREDIT FACILITY 43   §2.1
[Intentionally Omitted.] 43   §2.2 Commitment to Lend Term Loan 43   §2.3
[Intentionally Omitted] 44   §2.4 [Intentionally Omitted] 44   §2.5
[Intentionally Omitted] 44   §2.6 Interest on Loans 44   §2.7 Request for Term
Loan 45   §2.8 Funds for Loans 45   §2.9 Use of Proceeds 46   §2.10
[Intentionally Omitted] 46   §2.11 Increase in Total Commitment 46   §2.12
[Intentionally Omitted] 48   §2.13 Termination of Agreement 48   §2.14
Defaulting Lenders 49 §3. REPAYMENT OF THE LOANS 51   §3.1 Stated Maturity 51  
§3.2 Mandatory Prepayments 51   §3.3 Optional Prepayments 51   §3.4 Partial
Prepayments 52   §3.5 Effect of Prepayments 52 §4. CERTAIN GENERAL PROVISIONS 52
  §4.1 Conversion Options 52   §4.2 Fees 53   §4.3 Agent Fee 53   §4.4 Funds for
Payments 53   §4.5 Computations 57

 



  ii 

 

 

  §4.6 Suspension of LIBOR Rate Loans 57   §4.7 Illegality 57   §4.8 Additional
Interest 57   §4.9 Additional Costs, Etc. 58   §4.10 Capital Adequacy 59   §4.11
Breakage Costs 60   §4.12 Default Interest 60   §4.13 Certificate 60   §4.14
Limitation on Interest 60   §4.15 Certain Provisions Relating to Increased Costs
and Non-Funding Lenders 61   §4.16 Benchmark Replacement Setting 62 §5.
UNENCUMBERED ASSET POOL 68   §5.1 Unsecured Obligations 68   §5.2 Initial
Unencumbered Asset Pool 68   §5.3 Additional Subsidiary Guarantors 68   §5.4
Removal of Real Estate from the Unencumbered Asset Pool 69   §5.5 Release of
Certain Guarantors 69 §6. REPRESENTATIONS AND WARRANTIES 70   §6.1 Corporate
Authority, Etc. 70   §6.2 Governmental Approvals 71   §6.3 Title to Properties
71   §6.4 Financial Statements 71   §6.5 No Material Changes 72   §6.6
Franchises, Patents, Copyrights, Etc. 72   §6.7 Litigation 72   §6.8 No Material
Adverse Contracts, Etc. 72   §6.9 Compliance with Other Instruments, Laws, Etc.
72   §6.10 Tax Status 73   §6.11 No Event of Default 73   §6.12 Investment
Company Act 73   §6.13 Absence of UCC Financing Statements, Etc. 73   §6.14
[Intentionally Omitted.] 73   §6.15 Certain Transactions 73

 



  iii 

 

 

  §6.16 Employee Benefit Plans 74   §6.17 Disclosure 74   §6.18 Trade Name;
Place of Business 75   §6.19 Regulations T, U and X 75   §6.20 Environmental
Compliance 75   §6.21 Subsidiaries; Organizational Structure 77   §6.22 Leases
77   §6.23 Property 78   §6.24 Brokers 79   §6.25 Other Debt 79   §6.26 Solvency
79   §6.27 No Bankruptcy Filing 79   §6.28 No Fraudulent Intent 79   §6.29
Transaction in Best Interests of the Borrower; Consideration 79   §6.30 OFAC 80
  §6.31 [Intentionally Omitted] 80   §6.32 Ground Leases; Operating Leases 80  
§6.33 EEA Financial Institutions 81   §6.34 Eligible Real Estate Requirements 81
§7. AFFIRMATIVE COVENANTS 81   §7.1 Punctual Payment 81   §7.2 Maintenance of
Office 82   §7.3 Records and Accounts 82   §7.4 Financial Statements,
Certificates and Information 82   §7.5 Notices 85   §7.6 Existence; Maintenance
of Properties 87   §7.7 Insurance 88   §7.8 Taxes 88   §7.9 Inspection of
Properties and Books 88   §7.10 Compliance with Laws, Contracts, Licenses, and
Permits 89   §7.11 Further Assurances 89   §7.12 Covenants Regarding REIT 89  
§7.13 [Intentionally Omitted.] 90

 



  iv 

 

 

  §7.14 Business Operations 90   §7.15 [Intentionally Omitted.] 90   §7.16
Ownership of Real Estate 90   §7.17 Distributions of Income to Borrower 91  
§7.18 Unencumbered Asset Pool Properties 91   §7.19 Plan Assets 93   §7.20
Sanctions Laws and Regulations 93   §7.21 Certificate of Beneficial Ownership
and Other Additional Information 93   §7.22 Power Generators 93 §8. NEGATIVE
COVENANTS 94   §8.1 Restrictions on Indebtedness 94   §8.2 Restrictions on
Liens, Etc. 95   §8.3 Restrictions on Investments 97   §8.4 Merger,
Consolidation 98   §8.5 Sale and Leaseback 99   §8.6 Compliance with
Environmental Laws 99   §8.7 Distributions 100   §8.8 Asset Sales 101   §8.9
[Intentionally Omitted] 101   §8.10 Restriction on Prepayment of Indebtedness
101   §8.11 Zoning and Contract Changes and Compliance 102   §8.12 Derivatives
Contracts 102   §8.13 Transactions with Affiliates 102   §8.14 Equity Pledges
102   §8.15 Management Fees 102   §8.16 [Intentionally Omitted.] 102   §8.17
[Intentionally Omitted.] 102   §8.18 Tax Driven Lease Transactions 102   §8.19
Subordinate Debt 103   §8.20 Other Unsecured Debt Restrictions 103 §9. FINANCIAL
COVENANTS 103   §9.1 Unencumbered Asset Tests 103   §9.2 [Intentionally
Omitted.] 104

 



  v 

 

 

  §9.3 Adjusted Consolidated EBITDA to Consolidated Fixed Charges 104   §9.4
Consolidated Total Indebtedness to Gross Asset Value 104   §9.5 Minimum
Consolidated Tangible Net Worth 104 §10. CLOSING CONDITIONS 104   §10.1 Loan
Documents 104   §10.2 Certified Copies of Organizational Documents 104   §10.3
Resolutions 104   §10.4 Incumbency Certificate; Authorized Signers 104   §10.5
Opinion of Counsel 105   §10.6 Payment of Fees 105   §10.7 Performance; No
Default 105   §10.8 Representations and Warranties 105   §10.9 Proceedings and
Documents 105   §10.10 Eligible Real Estate Qualification Documents 105   §10.11
Compliance Certificate 105   §10.12 Consents 106   §10.13 Contribution Agreement
106   §10.14 Bond Subordination and Standstill Agreement 106   §10.15 Other 106
§11. CONDITIONS TO ALL BORROWINGS 106   §11.1 Prior Conditions Satisfied 106  
§11.2 Representations True; No Default 106   §11.3 Borrowing Documents 106 §12.
EVENTS OF DEFAULT; ACCELERATION; ETC. 107   §12.1 Events of Default and
Acceleration 107   §12.2 Certain Cure Periods; Limitation of Cure Periods 109  
§12.3 Termination of Commitments 110   §12.4 Remedies 110   §12.5 Distribution
of Proceeds 111 §13. SETOFF 112 §14. THE AGENT 112   §14.1 Authorization 112  
§14.2 Employees and Agents 112

 



  vi 

 

 

  §14.3 No Liability 113   §14.4 No Representations 113   §14.5 Payments 114  
§14.6 Holders of Notes 114   §14.7 Indemnity 114   §14.8 Agent as Lender 114  
§14.9 Resignation 115   §14.10 Duties in the Case of Enforcement 115   §14.11
Bankruptcy 115   §14.12 [Intentionally Omitted.] 116   §14.13 Reliance by Agent
116   §14.14 Approvals 116   §14.15 Borrower Not Beneficiary 117   §14.16
[Intentionally Omitted.] 117   §14.17 Bond Subordination and Standstill
Agreement 117   §14.18 Reliance on Hedge Provider 118 §15. EXPENSES 118 §16.
INDEMNIFICATION 119 §17. SURVIVAL OF COVENANTS, ETC. 120 §18. ASSIGNMENT AND
PARTICIPATION 120   §18.1 Conditions to Assignment by Lenders 120   §18.2
Register 121   §18.3 New Notes 121   §18.4 Participations 122   §18.5 Pledge by
Lender 122   §18.6 No Assignment by the Borrower or the Guarantors 122   §18.7
Disclosure 123   §18.8 Amendments to Loan Documents 123   §18.9 Mandatory
Assignment 124   §18.10 Titled Agents 124 §19. NOTICES 124 §20. RELATIONSHIP 127
§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE 127

 



  vii 

 

 

§22. HEADINGS 128 §23. COUNTERPARTS 128 §24. ENTIRE AGREEMENT, ETC. 128 §25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS 128 §26. DEALINGS WITH THE
BORROWER AND THE GUARANTORS 129 §27. CONSENTS, AMENDMENTS, WAIVERS, ETC. 129
§28. SEVERABILITY 131 §29. TIME OF THE ESSENCE 131 §30. NO UNWRITTEN AGREEMENTS
131 §31. REPLACEMENT NOTES 131 §32. NO THIRD PARTIES BENEFITED 131 §33. PATRIOT
ACT 132 §34. INVESTOR GUARANTIES 132 §35. NON-RECOURSE TO REIT 132 §36.
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS 133 §37.
ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCs 133

 



  viii 

 

 

EXHIBITS AND SCHEDULES     Exhibit A FORM OF TERM LOAN NOTE     Exhibit B
[INTENTIONALLY OMITTED]     Exhibit C [INTENTIONALLY OMITTED]     Exhibit D
[INTENTIONALLY OMITTED]     Exhibit E FORM OF GUARANTOR JOINDER AGREEMENT    
Exhibit F [INTENTIONALLY OMITTED]     Exhibit G FORM OF REQUEST FOR LOAN    
Exhibit H [INTENTIONALLY OMITTED]     Exhibit I FORM OF BORROWING BASE
CERTIFICATE     Exhibit J FORM OF COMPLIANCE CERTIFICATE     Exhibit K FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT     Exhibit L [INTENTIONALLY OMITTED]    
Exhibit M [INTENTIONALLY OMITTED]     Exhibit N-1 FORM OF U.S. TAX COMPLIANCE
CERTIFICATE     Exhibit N-2 FORM OF U.S. TAX COMPLIANCE CERTIFICATE    
Exhibit N-3 FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 



  ix 

 

 

Exhibit N-4 FORM OF U.S. TAX COMPLIANCE CERTIFICATE     Schedule 1.1 LENDERS AND
COMMITMENTS     Schedule 1.2 REAL ESTATE QUALIFICATION DOCUMENTS     Schedule
1.3 DISCLOSED COMPETITOR     Schedule 1.4 REQUIRED CONSENTS     Schedule 1.5
INITIAL SUBSIDIARY GUARANTORS     Schedule 1.6 INITIAL UNENCUMBERED ASSET POOL
PROPERTIES     Schedule 6.3 LIST OF ALL ENCUMBRANCES ON ASSETS     Schedule 6.5
NO MATERIAL CHANGES     Schedule 6.7 PENDING LITIGATION     Schedule 6.15
CERTAIN TRANSACTIONS     Schedule 6.18 TRADENAMES     Schedule 6.20(c)
ENVIRONMENTAL RELEASES     Schedule 6.20(d) REQUIRED ENVIRONMENTAL ACTIONS    
Schedule 6.21(a) PARENT COMPANY SUBSIDIARIES     Schedule 6.21(b) UNCONSOLIDATED
AFFILIATES OF PARENT COMPANY AND ITS SUBSIDIARIES     Schedule 6.22 EXCEPTIONS
TO RENT ROLL     Schedule 6.25 MATERIAL LOAN AGREEMENTS

 



  x 

 

 

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT (this “Agreement”) is made as of the 16th day of
October, 2020, by and among QUALITYTECH, LP, a Delaware limited partnership
(“QTLP” or the “Borrower”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other
lending institutions which are parties to this Agreement as “Lenders”, and the
other lending institutions that may become parties hereto pursuant to §18
(together with KeyBank, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, as
Agent for the Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS, INC., BMO
Capital Markets Corp. and PNC CAPITAL MARKETS LLC, as Joint Lead Arrangers and
Joint Bookrunners (collectively, the “Joint Lead Arrangers and Bookrunners”),
and TD SECURITIES (USA) LLC and TRUIST BANK as Co-Documentation Agents.

 

R E C I T A L S

 

WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility, and the Lenders are willing to do so on the terms and conditions
herein:

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

§1.           DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1        Definitions. The following terms shall have the meanings set forth
in this §l or elsewhere in the provisions of this Agreement referred to below:

 

1025 Jefferson Property. All that certain property located at 1025 Jefferson
Street, NW, Atlanta, Georgia 30318.

 

Additional Commitment Request Notice. See §2.11(b).

 

Additional Subsidiary Guarantor. Each additional Subsidiary of Parent Company
which becomes a Guarantor pursuant to §5.3.

 

Adjusted Consolidated EBITDA. On any date of determination, (a) the Consolidated
EBITDA for the prior two (2) fiscal quarters most recently ended, multiplied by
two (2), less (b) the Capital Reserve.

 

Adjusted Net Operating Income. On any date of determination, (a) the Net
Operating Income for the prior two (2) fiscal quarters most recently ended,
multiplied by two (2), less (b) the Capital Reserve.

 

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person or any Person who has a direct familial relationship by blood,
marriage, or otherwise with the Borrower or any Affiliate of either of them. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “control”, “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty-five percent (25%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or an Approved Foreign Entity, or (iii) a limited
partnership interest or preferred stock (or other ownership interest)
representing twenty-five percent (25%) or more of the outstanding limited
partnership interests, preferred stock or other ownership interests of such
Person.

 



 3 

 

 

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

 

Agent’s Head Office. With respect to any currency, the Agent’s head office
located at 127 Public Square, Cleveland, Ohio 44114-1306, or at such other
location with respect to any currency as the Agent may designate from time to
time by notice to the Borrower and the Lenders.

 

Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by
Agent.

 

Agreement. This Term Loan Agreement, including the Schedules and Exhibits
hereto.

 

Agreement Regarding Fees. See §4.2.

 

Applicable Law. Collectively, all international, non-U.S., Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

Applicable Margin. (a)  On any date the Applicable Margin for LIBOR Rate Loans
and Base Rate Loans shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness of Parent Company and its respective
Subsidiaries to the Gross Asset Value of Parent Company and its respective
Subsidiaries:

 

Pricing Level  Ratio  LIBOR Rate
Loans   Base Rate
Loans  Pricing Level 1  Less than or equal to 35%   1.20%   0.20% Pricing Level
2  Greater than 35% but less than or equal to 40%   1.30%   0.30% Pricing Level
3  Greater than 40% but less than or equal to 45%   1.45%   0.45% Pricing Level
4  Greater than 45% but less than or equal to 50%   1.60%   0.60% Pricing Level
5  Greater than 50%   1.80%   0.80%

 



 4 

 

 

The initial Applicable Margin shall be at Pricing Level 1. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first (1st)
day of the first (1st) month following the delivery by Parent Company to the
Agent of the Compliance Certificate after the end of a calendar quarter. In the
event that Parent Company shall fail to deliver to the Agent a quarterly
Compliance Certificate on or before the date required by §7.4(c), then without
limiting any other rights of the Agent and the Lenders under this Agreement, the
Applicable Margin for Term Loans shall be at Pricing Level 5 until such failure
is cured within any applicable cure period, or waived in writing by the Required
Lenders, in which event the Applicable Margin shall adjust, if necessary, on the
first (1st) day of the first (1st) month following receipt of such Compliance
Certificate.

 

In the event that the Agent and the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (ii) the Applicable Margin
shall be determined as if the Pricing Level for such higher Applicable Margin
were applicable for such Applicable Period, and (iii) the Borrower shall within
three (3) Business Days of demand thereof by the Agent pay to the Agent the
accrued additional amount owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly applied by the Agent
in accordance with this Agreement.

 

(b)            From and after the date that Agent first receives written notice
from REIT or Borrower that Borrower has first obtained an Investment Grade
Rating from (i) S&P or Moody’s, or (ii) a combination of Fitch and S&P or
Moody’s and the Borrower delivers a written notice to Agent irrevocably electing
to have the Applicable Margin determined pursuant to this subparagraph (b), the
Applicable Margin shall mean, as of any date of determination, a percentage per
annum determined by reference to the Credit Rating Level as set forth below:

 

Pricing
Level  Credit Rating
Level  LIBOR Rate
Loans   Base Rate
Loans  I  Credit Rating Level 1   0.825%   0.00% II  Credit Rating Level 2 
 0.875%   0.00% III  Credit Rating Level 3   1.00%   0.00% IV  Credit Rating
Level 4   1.25%   0.25% V  Credit Rating Level 5   1.65%   0.65%

 



 5 

 

 

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three (3) Business Days after the
date on which the Agent receives written notice of the application of the Credit
Rating Levels and Borrower’s irrevocable election to have the Applicable Margin
determined pursuant to this subparagraph (b) or a change in such Credit Rating
Level. From and after the first date that the Applicable Margin is based on
Borrower’s Investment Grade Rating pursuant to this subparagraph (b), the
Applicable Margin shall no longer be calculated by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value (provided that any accrued
interest payable at the Applicable Margin determined by reference to the ratio
of Consolidated Total Indebtedness to Gross Asset Value prior to such date shall
be payable as provided in §2.6).

 

Approved Foreign Country. Any country other than the United States of America
containing an International Investment that Agent has approved to become part of
the Unencumbered Asset Pool.

 

Approved Foreign Entity. Any Foreign Subsidiary that is requested by Borrower to
become an Additional Subsidiary Guarantor hereunder, and Agent has received
adequate assurances reasonably acceptable to Agent of such Foreign Subsidiary’s
ability and authority to enter into a guaranty of the Obligations and of the
enforceability and collectability of such guaranty (including, any judgment
arising from such guaranty) against any such Foreign Subsidiary in its
jurisdiction of organization, the jurisdiction in which such International
Investment is located and such other jurisdictions as the Agent may reasonably
require.

 

Approved Foreign Guaranty. See §5.3.

 



 6 

 

 

Assignment and Acceptance Agreement. See §18.1.

 

Authorized Officer. Any of the following Persons: Shirley Goza, Dale Garlitz,
Jeff Berson, Matt Thomson, Bill Schafer or Chad L. Williams and such other
Persons as the Borrower shall designate in a written notice to Agent.

 

Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation. With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

Balance Sheet Date. June 30, 2020.

 

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate,”
(b) one-half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) the applicable LIBOR for a one month interest period plus one percent (1.0%)
per annum. The Base Rate is a reference rate and does not necessarily represent
the lowest or best rate being charged to any customer. Any change in the rate of
interest payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

 

Base Rate Loans. The Term Loans bearing interest calculated by reference to the
Base Rate.

 

Beneficial Ownership Certification. As to Borrower, a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation which is
otherwise in form and substance satisfactory to the Agent or any Lender
requesting the same.

 

Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.

 

BHC Act Affiliate. With respect to any Person, means an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such Person.

 

Bond Subordinate Debt. All amounts loaned to the DAFC and which are subject to
the Bond Subordination and Standstill Agreement.

 

Bond Subordination and Standstill Agreement. The Subordination and Standstill
Agreement dated as of even date herewith, by and between QTS Metro II, LLC
(f/k/a QAE Acquisition Company, LLC), a Delaware limited liability company, and
Agent, which relates to the Bond Subordinate Debt, as the same may be modified
or amended.

 



 7 

 

 

Borrower. As stated in the preamble hereto.

 

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of the Borrower
to draw down, on the first day of the applicable Interest Period, any amount as
to which the Borrower has elected a LIBOR Rate Loan. The maximum Breakage Cost
will not exceed the positive difference between the existing LIBOR rate for the
LIBOR Rate Loan being paid, converted or failed to be drawn down, if higher, and
the then current LIBOR rate for LIBOR Rate Loans on such date for a similar
Interest Period multiplied by the amount being repaid times the number of days
remaining in the existing LIBOR rate divided by 365.

 

Building. With respect to each parcel of Real Estate, all of the buildings,
structures and improvements now or hereafter located thereon.

 

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

Capital Reserve. For any period and with respect to any improved portion of a
Stabilized Property, an amount equal to $0.25 multiplied by the total raised
square footage of the Buildings in such Real Estate. If the term Capital Reserve
is used without reference to any specific Real Estate, then the amount shall be
determined on a pro rata aggregate basis with respect to all Real Estate of the
Borrower and its Subsidiaries and a proportionate share of all Real Estate of
all Unconsolidated Affiliates of Parent Company. The Capital Reserve shall be
calculated based on the total raised square footage of the Buildings owned (or
ground leased) at the end of each fiscal quarter, less the total raised square
footage of unoccupied space held for development or redevelopment.

 

Capitalization Rate.

 

(a)           With respect to any Stabilized Property owned or leased pursuant
to a Ground Lease by Borrower or any of its Subsidiaries, an amount equal to
seven and one-half percent (7.50%) (the “Primary Capitalization Rate”).

 

(b)            (i) with respect to any Stabilized Property of Borrower or any of
its Subsidiaries that is a Leased Property with a remaining lease term of
greater or equal to ten (10) years (including available extension options that
are at Borrower’s sole discretion), an amount equal to nine and three-quarter
percent (9.75%), or (ii) with respect to any Stabilized Property of Borrower or
any of its Subsidiaries that is a Leased Property with a remaining lease term of
less than ten (10) years (including available extension options that are at
Borrower’s sole discretion), an amount (expressed as a percentage) equal to
(a) one (1), divided by (b) the balance of the remaining lease term in years and
months rounded down to the next full calendar month (e.g., five years, six
months and five days of remaining lease term would be equal to 5.5) minus one
(1) ((i) or (ii), as applicable, being the “Leased Property Capitalization
Rate”). For the avoidance of doubt, the Leased Property Capitalization Rate
shall never be less than zero.

 



 8 

 

 

(c)            With respect to any Data Center Property being managed by the
Parent Company or any of its Subsidiaries for an unaffiliated third party under
a CFM Agreement acceptable to the Agent in its reasonable discretion, an amount
equal to twenty percent (20.0%) (the “CFM Capitalization Rate”).

 

Capitalized Lease. Any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations of
the lessee or the obligor are required to be capitalized on the balance sheet of
such Person in accordance with GAAP.

 

Capitalized Lease Obligations. With respect to any Person, the obligations of
such Person to pay rent or other amounts under any Capitalized Lease the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP, and the final maturity of such obligations shall be the
date of the last payment of such amounts due under such capital lease (or other
arrangement) prior to the first date on which such capital lease (or other
arrangement) may be terminated by the lessee without payment of a premium or a
penalty.

 

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date; (ii) demand deposits, time deposits and certificates of deposits having
maturities of not more than one year from such date and issued by any domestic
commercial bank having, (A) senior long term unsecured debt rated at least A- or
the equivalent thereof by S&P or A3 or the equivalent thereof by Moody’s and
(B) capital and surplus in excess of $100,000,000.00; (iii) commercial paper
rated at least A-1 or the equivalent thereof by S&P or P-1 or the equivalent
thereof by Moody’s and in either case maturing within one hundred twenty (120)
days from such date; and (iv) shares of any money market mutual fund rated at
least AAA or the equivalent thereof by S&P or at least AAA or the equivalent
thereof by Moody’s.

 

CERCLA. The federal Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

 

CFM Agreement. Any agreement pursuant to which a Subsidiary of Parent Company
provides CFM Services to any third party that is not an Affiliate of Borrower,
provided any such CFM Agreement shall be subject to the approval of Agent, which
shall not be unreasonably withheld, conditioned or delayed.

 

CFM Cash Flow. For each Data Center Property being managed by the Parent Company
or any of its Subsidiaries for an unaffiliated third party under a CFM
Agreement, the gross revenue recognized by the Parent Company and its
Subsidiaries less the direct costs accrued by the Parent Company and its
Subsidiaries in providing such CFM Services (but not less than zero) for the
prior two (2) fiscal quarters multiplied by two (2).

 

CFM Services. Critical facilities management services provided by a Subsidiary
of Parent Company to a third party that owns a Data Center Property, which
services are similar to those provided to Data Center Properties owned or leased
by Subsidiaries of Borrower under management agreements.

 



 9 

 

 

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

 

(a)            Any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), other than Chad L. Williams, his controlled Affiliates, and
Permitted Transferees, shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of a percentage (based on voting
power, in the event different classes of stock or voting interests shall have
different voting powers) of the voting stock or voting interests of REIT equal
to at least thirty percent (30.0%); or

 

(b)            As of any date a majority of the Board of Directors or Trustees
or similar body (the “REIT Board”) of REIT consists of individuals who were not
either (i) directors or trustees of REIT as of the corresponding date of the
previous year, or (ii) whose election or nomination to become directors or
trustees was approved by the REIT Board, a majority of which consisted of
individuals described in clause (b)(i) above, or (iii) whose election or
nomination to become directors or trustees was approved by the REIT Board a
majority of which consisted of individuals described in clause (b)(i) above and
individuals described in clause (b)(ii) above; or

 

(c)            REIT shall fail to be the sole general partner of the Borrower,
shall fail to own such general partnership interest in the Borrower free of any
Lien (other than Liens permitted by §8.2(i)), or shall fail to control the
management and policies of the Borrower, or shall, together with Chad L.
Williams and his Permitted Transferees, cease to own and control, directly or
indirectly, at least eighty percent (80%) of the outstanding partnership
interests of QTLP; or

 

(d)           The financial results of the Borrower and its Subsidiaries shall
fail to be Consolidated with the accounts of REIT; or

 

(e)            The Borrower or any Guarantor consolidates with, is acquired by,
or merges into or with any Person (other than as permitted by §8.4).

 

For the avoidance of doubt, the term “Change of Control” does not include, and
shall not be deemed to occur as a result of, so long as any class of shares in
REIT are traded on a nationally recognized securities exchange, the issuance,
trading, and redemption of the Equity Interests in REIT, except as expressly set
forth in sub-paragraph (a) above of this definition.

 

Chicago Property. All that certain property located at 2800 S. Ashland Ave.,
Chicago, Illinois 60608.

 

Closing Date. The date of this Agreement.

 

Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

 

Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make or maintain Loans to
the Borrower as the same may be changed from time to time in accordance with the
terms of this Agreement.

 



 10 

 

 



 

Commitment Increase. An increase in the Total Loan Commitment pursuant to
§2.11(a).

 

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if any of the Commitments of the Lenders have been
terminated as provided in this Agreement, then the Commitment Percentage of each
Lender shall be determined based on the Commitment Percentage of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

 

Compliance Certificate. See §7.4(c).

 

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

 

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of Parent Company and its Subsidiaries for such period determined on a
Consolidated basis.

 

Consolidated Fixed Charges. For any period, the sum of (i) Consolidated Interest
Expense for such period, plus (ii) all regularly scheduled principal payments
made with respect to Indebtedness of Parent Company and its Subsidiaries during
such period, other than any balloon or bullet payments necessary to repay
maturing debt in full, plus (iii) all Preferred Distributions paid during such
period. Parent Company’s pro rata share of the fixed charges (the sum of (i),
(ii), and (iii) in the preceding sentence) of Unconsolidated Affiliates of
Parent Company shall be included in determination of Consolidated Fixed Charges.

 

Consolidated Interest Expense. For any period, without duplication, (a) the
total Interest Expense of Parent Company and its Subsidiaries determined on a
consolidated basis, plus (b) such Person’s Equity Percentage of Interest Expense
of its Unconsolidated Affiliates for such period.

 

Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

 

Consolidated Total Indebtedness. All Indebtedness of Parent Company and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication) such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

 

Consolidated Total Unsecured Debt. As of any date of determination, all
Unsecured Debt of Parent Company and its Subsidiaries determined on a
consolidated basis and shall include (without duplication) such Person’s Equity
Percentage of the Unsecured Debt of its Unconsolidated Affiliates.

 



11

 

 



Contribution Agreement. That certain Contribution Agreement dated of even date
herewith among the Borrower, the Guarantors a party thereto and each Additional
Subsidiary Guarantor which may hereafter become a party thereto, as the same may
be modified, amended or ratified from time to time.

 

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

 

Covered Entity. Any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

 

Covered Party. See §37.

 

Credit Rating. As of any date of determination, the higher of the credit ratings
(or their equivalents) then assigned to Borrower’s long-term senior unsecured
non-credit enhanced debt by any of the Rating Agencies. A credit rating of BBB-
from S&P or Fitch is equivalent to a credit rating of Baa3 from Moody’s and vice
versa. A credit rating of BBB from S&P or Fitch is equivalent to a credit rating
of Baa2 from Moody’s and vice versa. A credit rating of BBB+ from S&P or Fitch
is equivalent to a credit rating of Baa1 by Moody’s and vice versa. A credit
rating of A- from S&P or Fitch is equivalent to a credit rating of A3 from
Moody’s and vice versa. It is the intention of the parties that if the Borrower
shall only obtain a credit rating from one of the Rating Agencies without
seeking a credit rating from the other Rating Agencies, the Borrower shall be
entitled to the benefit of the Credit Rating Level for such credit rating. If
the Borrower shall have obtained a credit rating from more than one of the
Rating Agencies, the higher of the ratings shall control, provided that the
lower rating for such Person is only one level below that of the higher rating.
If the lower rating for such Person is more than one level below that of the
higher credit rating for such Person, the operative rating would be deemed to be
one rating level lower than the higher of the two ratings. In the event that
Borrower shall have obtained a credit rating from any of the Rating Agencies and
shall thereafter lose such rating or ratings (whether as a result of withdrawal,
suspension, election to not obtain a rating, or otherwise) from such Rating
Agencies and as a result does not have a credit rating from any Rating Agency,
or if the only credit rating the REIT or Borrower shall have is provided by
Fitch, Borrower shall be deemed for the purposes hereof not to have a credit
rating. Notwithstanding anything to the contrary contained herein, if at any
time none of the Rating Agencies shall perform the functions of a securities
rating agency, then the Borrower and the Agent shall promptly negotiate in good
faith to agree upon a substitute rating agency (and to correlate the system of
ratings of such substitute rating agency with that of the rating agency being
replaced), and pending such amendment, the Credit Rating of any Rating Agency in
effect immediately prior to such time, shall continue to apply, provided that
the designation of such replacement agency and such amendment are completed
within thirty (30) days of such event, and if not so completed within such
thirty (30) day period, Credit Rating Level 5 shall be the applicable Credit
Rating Level until such time as Borrower obtains a Credit Rating from a Rating
Agency.

 



12

 





 

Credit Rating Level. One of the following five pricing levels, as applicable,
and provided, further, that, from and after the time that Agent receives written
notice that Borrower has first obtained an Investment Grade Rating from (i) S&P
or Moody’s, or (ii) a combination of Fitch and S&P or Moody’s, during any period
that Borrower has no Credit Rating Level, Credit Rating Level 5 shall be the
applicable Credit Rating Level:

 

Credit Rating Level 1 means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P, A3 by
Moody’s or A- by Fitch;

 

Credit Rating Level 2 means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P, Baa1
by Moody’s or BBB+ by Fitch and Credit Rating Level 1 is not applicable;

 

Credit Rating Level 3 means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P, Baa2 by
Moody’s or BBB by Fitch and Credit Rating Levels 1 and 2 are not applicable;

 

Credit Rating Level 4 means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P, Baa3
by Moody’s or BBB- by Fitch and Credit Rating Levels 1, 2 and 3 are not
applicable; and

 

Credit Rating Level 5 means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P, Baa3 by Moody’s or
BBB- by Fitch or there is no Credit Rating.

 

DAFC. The Development Authority of Fulton County, Georgia.

 

DAFC Transaction. The conveyance of the 1025 Jefferson Property and the
consummation of the transactions evidenced and contemplated by the Subordinated
Bond Indenture and the Subordinated Bond Lease.

 

Data Center Property. (i) Highly specialized, secure single or multi-tenant
facilities used in whole or in substantial part for housing a large number of
computer servers and the key infrastructure, including generators and heating,
ventilation and air conditioning, or HVAC systems, necessary to power and cool
the servers and ancillary office and storage space related thereto, (ii) any
facilities used in whole or in substantial part for technological purposes
similar to those described in sub-part (i) above including, without limitation,
manufacturing of semi-conductors or other special purpose buildings requiring
custom security or environmental controls, (iii) any office building that is
part of a complex or group of buildings containing the types of facilities
described in sub-parts (i) or (ii) above, (iv) the Real Estate of the Borrower
located in Sandston, Virginia commonly known as 6000 Technology Boulevard,
Sandston, Virginia 23150 which shall be used in whole or in part for the uses
described in clauses (i)-(iii) above, and (v) the Real Estate owned by Borrower
or its Subsidiaries located at 8007 Bond Street, Lenexa, Kansas 66215.

 

Debt Offering. The issuance and sale by Parent Company or any of its
Subsidiaries of any debt securities of such Person.

 

Default. See §12.1.

 



13

 

 

Default Rate. See §4.12.

 

Default Right. Default Right shall have the meaning assigned to that term in,
and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1,
as applicable.

 

Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans, within two (2) Business Days of the date required to be
funded by it hereunder and such failure is continuing, unless such failure
arises out of a good faith dispute between such Lender and the Borrower or the
Agent, (b) (i) has notified the Borrower, the Agent or any Lender that it does
not intend to comply with its funding obligations hereunder or (ii) has made a
public statement to that effect with respect to its funding obligations
hereunder, unless with respect to this clause (b), such failure is subject to a
good faith dispute, (c) has failed, within two (2) Business Days after request
by the Agent, to confirm in a manner reasonably satisfactory to the Agent that
it will comply with its funding obligations hereunder; provided that,
notwithstanding the provisions of §2.14, such Lender shall cease to be a
Defaulting Lender upon the Agent’s receipt of confirmation that such Defaulting
Lender will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy, insolvency, reorganization, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, receivership, rearrangement
or similar debtor relief law of the United States or other applicable
jurisdictions from time to time in effect, including any law for the appointment
of the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority as receiver, conservator, trustee, administrator or any
similar capacity, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person). Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent
demonstrable error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.14(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.

 

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement; provided that the term “Derivatives Contract” shall not
include any contract to hedge the purchase of electricity in the ordinary course
of business. Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, including any such obligations or liabilities under any
such master agreement.

 



14

 

 

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Agent or any Lender).

 

Designated Person. See §6.30.

 

Development Property. Any Real Estate owned, leased or acquired by Parent
Company and its Subsidiaries and on which such Person is pursuing construction
of one or more buildings for use as a Data Center Property and for which
construction is proceeding to completion without undue delay from permit denial,
construction delays or otherwise, all pursuant to the ordinary course of
business of Parent Company and its Subsidiaries; provided that any Data Center
Property will no longer be considered to be a Development Property at the
earlier of (a) the date on which such Development Property’s capitalized value
determined in accordance with GAAP exceeds its undepreciated book value
determined in accordance with GAAP, (b) the date on which all improvements
related to the development of such Development Property have been substantially
completed (excluding tenants improvements) for eighteen (18) months, or (c) the
date upon which notice is received by Agent from the Borrower that it elects to
designate such Development Property as a Stabilized Property. Each individual
phase of a given development will be considered a separate and distinct project
for purposes of this definition.

 

Disclosed Competitors. Any of the companies listed on Schedule 1.3 attached
hereto and made a part hereof.

 

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Guarantors, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend or
distribution payable solely in Equity Interests of identical class to the
holders of that class; (b) redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of Guarantors, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding (other than exchange of an
Equity Interest for another Equity Interest of the same Person); and (c) payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of Guarantors, the Borrower, or
any of their respective Subsidiaries now or hereafter outstanding.

 



15

 

 

Dollars or $. Dollars in lawful currency of the United States of America.

 

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

 

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date, is converted in
accordance with §4.1.

 

EBITDA. With respect to Parent Company and its Subsidiaries for any period
(without duplication): (a) Net Income (or Loss) on a Consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such Net Income (Loss)): (i) depreciation and
amortization expense; (ii) Interest Expense; (iii) income tax expense;
(iv) non-recurring charges and unusual or non-recurring gains and losses; and
(v) other non-cash items, including without limitation, non-cash deferred
compensation expense for officers and employees and amortization of stock
grants; plus (b) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates as provided below. With respect to Unconsolidated Affiliates, EBITDA
attributable to such entities shall be excluded but EBITDA shall include a
Person’s Equity Percentage of Net Income (or Loss) from such Unconsolidated
Affiliates plus its Equity Percentage of (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) non-recurring
charges and extraordinary or non-recurring gains and losses; and (v) other
non-cash items, including without limitation, non-cash deferred compensation
expense for officers and employees and amortization of stock grants from such
Unconsolidated Affiliates. EBITDA shall be adjusted to remove (i) any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805, and (ii) merger and
acquisition costs required to be expensed under FASB ASC 805. Notwithstanding
the foregoing, property management fees (also known as property level general
and administrative expense) shall be adjusted for the greater of (i) actual
property management expenses of such Real Estate, or (ii) an amount equal to
four percent (4.0%) of the gross revenues from such Real Estate excluding
straight line leveling adjustments required under GAAP and amortization of
intangibles pursuant to FASB ASC 805.

 

EEA Financial Institution. EEA Financial Institution means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Electronic System. See §7.4.

 



16

 

 

Eligible Real Estate. Real Estate:

 

(a)            which is wholly-owned in fee (or leased under (i) a Ground Lease,
acceptable to Agent in its reasonable discretion, or (ii) an Operating Lease
acceptable to the Required Lenders in their reasonable discretion where no Lease
Default exists under such Ground Lease or Operating Lease that is attributable
to Borrower or a Subsidiary Guarantor) by the Borrower or a Subsidiary
Guarantor;

 

(b)            which is located within the 50 States of the United States or the
District of Columbia, or is an International Investment approved by Agent;

 

(c)            which is a Development Property or a Stabilized Property;

 

(d)            as to which all of the representations set forth in §6 of this
Agreement concerning such Unencumbered Asset Pool Property are true and correct;

 

(e)            as to which the Agent has received and approved all Eligible Real
Estate Qualification Documents, or will receive and approve them prior to
inclusion of such Real Estate in the Unencumbered Asset Pool; and

 

(f)            as to which, notwithstanding anything to the contrary contained
herein, the Agent has approved for inclusion in the Unencumbered Asset Pool
subject to the terms of Section 7.18(b).

 

Eligible Real Estate Qualification Documents. See Schedule 1.2 attached hereto.

 

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, any Guarantor or any ERISA
Affiliate, other than a Multiemployer Plan.

 

Environmental Engineer. A firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

 

Environmental Laws. Any agreement or restriction pertaining to any Mold
Condition or any United States federal, state or local statute, regulation,
ordinance, code, rule, regulation or rule of common law or any United States
judicial or administrative decree or decision, whether now existing or
hereinafter enacted, promulgated or issued, with respect to any Hazardous
Substances, Mold, drinking water, groundwater, wetlands, landfills, open dumps,
storage tanks, underground storage tanks, solid waste, waste water, storm water
run-off, waste emissions or wells. Without limiting the generality of the
foregoing, the term shall encompass each of the following statutes and their
state and local equivalents, and regulations promulgated thereunder, and
amendments and successors to such statutes and regulations, as are applicable
and as may be enacted and promulgated from time to time: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (codified in
scattered sections of 26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C. §9601 et
seq.); (ii) the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §6901
et seq.); (iii) the Hazardous Materials Transportation Act (49 U.S.C. §1801 et
seq.); (iv) the Toxic Substances Control Act (15 U.S.C. §2061 et seq.); (v) the
Clean Water Act (33 U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C.
§7401 et seq.); (vii) the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C.
§201 and §300f et seq.); (viii) the National Environmental Policy Act of 1969
(42 U.S.C. §4321); (ix) the Superfund Amendment and Reauthorization Act of 1986
(codified in scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42
U.S.C.); and (x) Title III of the Superfund Amendment and Reauthorization Act
(40 U.S.C. §1101 et seq.), or any comparable statutes, regulations, ordinances,
orders or decrees from time to time in effect in any of the Approved Foreign
Countries.

 



17

 

 

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

Equity Offering. The issuance and sale after the Closing Date by Parent Company
or any of its Subsidiaries of any Equity Interests of such Person.

 

Equity Percentage. The aggregate ownership percentage of the Borrower, a
Guarantor or their respective Subsidiaries in each Unconsolidated Affiliate.

 

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

 

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA and any predecessor
entity of any of them.

 

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which Borrower, a Guarantor or an ERISA Affiliate
could have liability under §4062(e) or §4063 of ERISA.

 

EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

Event of Default. See §12.1.

 

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 



18

 

 

Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.15 as a result of costs sought to be
reimbursed pursuant to §4.4) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.4(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any current or future regulations
promulgated thereunder or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

 

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

 

Fitch. Fitch Ratings, Inc.

 

Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

 

Foreign Subsidiary. Any Subsidiary of Parent Company that is not organized under
the laws of any jurisdiction of the United States of America.

 



19

 

 

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

 

Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law, and including any
supra-national bodies such as the European Union or the European Central Bank.

 

Gross Asset Value. On a consolidated basis for Parent Company and its
Subsidiaries, Gross Asset Value shall mean the sum of (without duplication with
respect to any Real Estate):

 

(i)           the Adjusted Net Operating Income (but not less than zero) of any
Real Estate of Parent Company or any of its Subsidiaries which is a Stabilized
Property and is (a) owned or (b) leased pursuant to a Ground Lease divided by
the Primary Capitalization Rate; plus

 

(ii)          the Adjusted Net Operating Income (but not less than zero) of any
Real Estate of Parent Company or any of its Subsidiaries which is a Leased
Property divided by the applicable Leased Property Capitalization Rate; plus

 

(iii)          the CFM Cash Flow with respect to any Data Center Property being
managed by Parent Company or any of its Subsidiaries for an unaffiliated third
party under a CFM Agreement divided by the CFM Capitalization Rate; plus

 

(iv)         the undepreciated cost basis book value determined in accordance
with GAAP of all Real Estate acquired by Parent Company or any of its
Subsidiaries during the two (2) fiscal quarters most recently ended prior to the
date of determination (provided that Borrower shall have the right to make an
irrevocable election to value such Real Estate at its capitalized value
(determined pursuant to clause (i), (ii) or (iii) of this definition of Gross
Asset Value, as applicable, and measured on the most recent fiscal quarter
annualized until the Real Estate has been owned for two (2) full fiscal
quarters) after such Real Estate has been owned by Parent Company or its
Subsidiaries for at least one fiscal quarter); plus

 

(v)          the undepreciated book value determined in accordance with GAAP of
all Development Properties owned by Parent Company or any of its Subsidiaries;
plus

 

(vi)         the undepreciated book value determined in accordance with GAAP of
all Land Assets of Parent Company and its Subsidiaries; plus

 

(vii)        the aggregate amount of all Unrestricted Cash and Cash Equivalents
of Parent Company and its Subsidiaries as of the date of determination; plus

 

(viii)       the amount of cash contained in any accounts established by or for
the benefit of Parent Company or its Subsidiaries to effectuate a tax-deferred
exchange (also known as a “1031” exchange) in connection with the purchase
and/or sale of all or a portion of Real Estate; plus

 



20

 

 

(ix)          to the extent approved by Agent, the aggregate amount of all cash
and Cash Equivalents (excluding amounts included in (vii) and (viii) above) of
Parent Company and its Subsidiaries as of the date of determination that does
not qualify as “Unrestricted” as defined in the definition of Unrestricted Cash
and Cash Equivalents.

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the two fiscal quarters
most recently ended prior to a date of determination. All income, expense and
value associated with assets included in Gross Asset Value disposed of during
the two fiscal quarters most recently ended prior to a date of determination
will be eliminated from calculations. Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Data Center Property. Gross Asset Value will be
adjusted to include an amount equal to Parent Company or any of its
Subsidiaries’ pro rata share (based upon the greater of such Person’s Equity
Percentage in such Unconsolidated Affiliate or such Person’s pro rata liability
for the Indebtedness of such Unconsolidated Affiliate) of the Gross Asset Value
attributable to any of the items listed above in this definition owned by such
Unconsolidated Affiliate. For purposes of this definition, to the extent that
Gross Asset Value attributable to (i) Real Estate assets which are Leased
Properties (excluding any Tax Driven Lease) would exceed fifteen percent (15%)
of the Gross Asset Value, (ii) Real Estate assets which are on Ground Leases
(excluding any Tax Driven Lease) would exceed twenty-five percent (25%) of the
Gross Asset Value or (iii) Development Properties, Land Assets, Unconsolidated
Affiliates and International Investments would exceed forty percent (40%) of
Gross Asset Value, then in each case such excess shall be excluded.

 

Ground Lease. A ground lease relating to Real Estate as to which no default or
event of default has occurred or with the passage of time or the giving of
notice would occur and which contains the following terms and conditions: (a) a
remaining term (exclusive of any unexercised extension options that are subject
to terms or conditions not yet agreed upon and specified in such ground lease or
an amendment thereto, other than a condition that the lessee not be in default
under such ground leases) of at least thirty (30) years or more from the date
such Real Estate becomes an Unencumbered Asset Pool Property, or in the event
such Real Estate is not an Unencumbered Asset Pool Property, then at least
thirty (30) years or more from the date such Real Estate asset was acquired by a
Subsidiary of Parent Company; (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor;
(c) the obligation of the lessor to give the holder of any mortgage lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosure, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including the ability to sublease; (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, and (f) if such ground
lease relates to an Unencumbered Asset Pool Property, such ground lease is
approved by the Agent in its reasonable discretion. Notwithstanding the
foregoing, the Subordinated Bond Lease, the West Midtown Ground Lease and the
Santa Clara Ground Lease are each a Ground Lease.

 

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 



21

 

 

Guarantors. Collectively, REIT and those Subsidiaries of Borrower set forth on
Schedule 1.5 hereto, together with any Additional Subsidiary Guarantor.

 

Guarantor Joinder Agreement. The Guarantor Joinder Agreement with respect to the
Guaranty and Contribution Agreement to be executed and delivered pursuant to
§5.3, such Guarantor Joinder Agreement to be substantially in the form of
Exhibit E hereto.

 

Guaranty. Individually or collectively, as the context requires, (a) that
certain Unconditional Guaranty of Payment and Performance dated of even date
herewith given by the Guarantors a party thereto, each Additional Subsidiary
Guarantor which may hereafter become a party thereto and, for the limited
purposes described therein, Borrower, to and for the benefit of Agent and the
Lenders, as the same may be modified, amended, restated or ratified, and (b) any
other Unconditional Guaranty of Payment and Performance made by an Approved
Foreign Entity which becomes an Additional Subsidiary Guarantor hereunder, as
the same may be modified, amended, restated or ratified, each such Guaranty to
be in form and substance satisfactory to the Agent.

 

Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substance, oil, material, waste or other substance
which is defined, determined or identified as hazardous or toxic under any
Environmental Law. Without limiting the generality of the foregoing, the term
shall mean and include: “hazardous substances” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendment and Reauthorization Act of 1986, or Title III of the Superfund
Amendment and Reauthorization Act, each as amended, and regulations promulgated
thereunder; “hazardous waste” and “regulated substances” as defined in the
Resource Conservation and Recovery Act of 1976, as amended, and regulations
promulgated thereunder; “hazardous materials” as defined in the Hazardous
Materials Transportation Act, as amended, and regulations promulgated
thereunder; and “chemical substance or mixture” as defined in the Toxic
Substances Control Act, as amended, and regulations promulgated thereunder.

 

Hedge Obligations. All obligations of the Borrower or a Subsidiary to any Lender
Hedge Provider to make any payments under any agreement with respect to (x) an
interest rate swap, collar, cap or floor or a forward rate agreement or other
agreement regarding the hedging of interest rate risk exposure relating to the
Obligations, (y) any exchange-rate transaction, including any cross-currency
interest-rate swap, any forward foreign-exchange contract, any currency option,
and any other instrument linked to exchange rates that gives rise to similar
credit risks, and (z) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks and, in each case, any
confirming letter executed pursuant to such hedging agreement, and which shall
include, without limitation, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, all as amended, restated or
otherwise modified. Under no circumstances shall any of the Hedge Obligations
secured or guaranteed by any Loan Document as to a Guarantor include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.

 



22

 

 

Increase Date. See §2.11(b).

 

Increase Notice. See §2.11(a).

 

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor representing the principal portion under a
Capitalized Lease; (d) all reimbursement obligations of such Person under any
letters of credit or acceptances (whether or not the same have been presented
for payment), but excluding any such reimbursement obligations to the extent
such obligations have been cash collateralized; (e) Off-Balance Sheet
Obligations; (f) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment or confirmation or forward equity sale agreement, in each case
evidenced by a binding agreement (excluding (i) any such obligation to the
extent the terms thereof provide that the obligation can be satisfied by the
issuance of Equity Interests and (ii) any purchases of Real Estate, inventory or
equipment in the ordinary course of business of such Person); (g) net
obligations under any Derivatives Contract not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof (excluding any such obligation which is a forward equity commitment or
confirmation or forward equity sale agreement to the extent the terms thereof
provide that the obligation can be satisfied by the issuance of Equity
Interests); (h) all Indebtedness of other Persons which such Person has
guaranteed or is otherwise recourse to such Person (except for guaranties of
Non-Recourse Exclusions until a claim is made with respect thereto, and then
shall be included only to the extent of the amount of such claim), including
liability of a general partner in respect of liabilities of a partnership in
which it is a general partner which would constitute “Indebtedness” hereunder,
any obligation to supply funds to or in any manner to invest directly or
indirectly in a Person, to maintain working capital or equity capital of another
Person or otherwise to maintain net worth, solvency or other financial condition
of another Person, to purchase indebtedness, or to assure the owner of
indebtedness against loss, including, without limitation, through an agreement
to purchase property, securities, goods, supplies or services for the purpose of
enabling the debtor to make payment of the indebtedness held by such owner or
otherwise; (i) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and (j) such Person’s pro rata share
of the Indebtedness (based upon its Equity Percentage in such Unconsolidated
Affiliate) of any Unconsolidated Affiliate of such Person. “Indebtedness” shall
be adjusted to remove any impact of intangibles pursuant to FASB ASC 805, as
issued by the Financial Accounting Standards Board in December of 2007.
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venture only to
the extent of such Person’s pro rata share of the ownership of such partnership
or joint venture (except if such Indebtedness, or portion thereof, is recourse
to such Person, in which case the greater of such Person’s pro rata portion of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person).

 



23

 

 

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

 

Indenture. Collectively, the Indenture dated as of November 8, 2017 by and among
QualityTech, LP, QTS Finance Corporation, QTS Realty Trust, Inc., each of the
subsidiary guarantors a party thereto and Deutsche Bank Trust Company Americas,
as supplemented by those certain Supplemental Indentures dated as of
December 22, 2017, June 1, 2018, December 31, 2018, March 29, 2019, June 28,
2019, November 1, 2019 and October 15, 2020 and the Indenture dated as of
October 7, 2020 by and among QualityTech, LP, QTS Finance Corporation, QTS
Realty Trust, Inc., each of the subsidiary guarantors a party thereto and
Deutsche Bank Trust Company Americas.

 

Information Materials. See §7.4.

 

Initial Subsidiary Guarantors. The Subsidiary Guarantors of the Borrower that
have executed the Guaranty as of the Closing Date.

 

Initial Unencumbered Asset Pool Properties. The Eligible Real Estate so
identified in Schedule 1.6.

 

Interest Expense. For any period with respect to Parent Company and its
Subsidiaries, without duplication, (a) interest (whether accrued or paid)
actually payable (without duplication), excluding non-cash interest expense but
including capitalized interest not funded under an interest reserve pursuant to
a specific debt obligation, together with the interest portion of payments on
Capitalized Leases, plus (b) Parent Company’s and its Subsidiaries’ Equity
Percentage of Interest Expense of their Unconsolidated Affiliates for such
period.

 

Interest Payment Date. As to each Base Rate Loan, the first (1st) day of each
calendar month during the term of such Base Rate Loan. As to each LIBOR Rate
Loan, the last day of each Interest Period relating thereto.

 

Interest Period. With respect to each LIBOR Rate Loan (i) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two or
three months thereafter, and (ii) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Term Loan Request or Conversion/Continuation
Request, provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(i)            if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;

 



24

 

 

(ii)           if the Borrower shall fail to give notice as provided in §4.1,
the Borrower shall be deemed to have requested a continuation of the affected
LIBOR Rate Loan as a LIBOR Rate Loan on the last day of the then current
Interest Period with respect thereto as provided in and subject to the terms of
§4.1(c);

 

(iii)          any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

 

(iv)         no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Maturity Date.

 

International Investments. Investments in fee or leasehold interests in Data
Center Properties located in Canada, Europe, Asia, Australia or New Zealand.
Such Data Center Properties must be located in sizeable cities (unless otherwise
approved in writing by Agent) and, if located in Europe or Asia, in countries
with well-developed real estate debt and equity capital markets, as reasonably
determined by Agent.

 

Investment Grade Rating. A Credit Rating from at least one (1) of the Rating
Agencies of BBB- or better by S&P, Baa3 or better by Moody’s or BBB- or better
by Fitch (in each case without regard to watch status). For the avoidance of
doubt, if the only credit rating the REIT or Borrower shall have is provided by
Fitch, then Borrower shall be deemed for the purposes hereof not to have an
Investment Grade Rating.

 

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit (other than
endorsements for collection) to, or contributions to the capital of, any other
Person, all purchases of the securities or business or integral part of the
business of any other Person and commitments and options to make such purchases,
all interests in real property, and all other investments; provided, however,
that the term “Investment” shall not include (i) inventory and other tangible
personal property acquired in the ordinary course of business, (ii) current
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable in accordance with customary trade terms,
(iii) prepaid expenses incurred in the ordinary course of business,
(iv) advances in the ordinary course of business to employees for travel
expenses, relocation expenses and similar expenditures, (v) obligations under
Derivatives Contracts to the extent permitted under §8.12, or (vi) investments
consisting of cash collateral to secure (x) letters of credit, (y) Derivative
Contracts permitted under §8.12 or (z) payment of, workers’ compensation,
unemployment insurance, old age pensions or other social security obligations.
In determining the aggregate amount of Investments outstanding at any particular
time: (a) there shall be included as an Investment all interest accrued with
respect to Indebtedness constituting an Investment unless and until such
interest is paid; (b) there shall be deducted in respect of each Investment any
amount received as a return of capital, including, without limitation, a
distribution or dividend that is paid from the net proceeds of a capital
transaction, such as the issuance of Equity Interests or Indebtedness; (c) there
shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted in respect of any
Investment any decrease in the value thereof.

 



25

 

 

Joint Lead Arrangers and Bookrunners. As defined in the preamble hereto.

 

KCM. KeyBanc Capital Markets, Inc.

 

KeyBank. As defined in the preamble hereto.

 

Land Assets. Land to be developed as a Data Center Property with respect to
which the commencement of grading, construction of improvements (other than
improvements that are not material and are temporary in nature) or
infrastructure has not yet commenced and for which no such work is reasonably
scheduled to commence within the following twelve (12) months.

 

Lease Default. With respect to any Operating Lease or Ground Lease pertaining to
an Unencumbered Asset Pool Property, any of the following: (a) a monetary breach
or default, (b) a failure to cure any non-monetary breach or default after
notice and opportunity to cure, or (c) any other non-monetary breach or default
or event that with the giving of notice or passage of time would constitute a
material breach or default.

 

Leased Data Center Amsterdam. Collectively, (a) Luttenbergweg 4, 1100 AL
Amsterdam, The Netherlands, and (b) Postbox/Postbus 12478 1100 AL, Amsterdam,
The Netherlands.

 

Leased Data Center Ashburn. Collectively, 21701 Filigree Ct., Ashburn, Virginia
20147; 21551 Beaumeade Cir., Ashburn, Virginia 20147; and 44470 Chilum Pl.,
Ashburn, Virginia 20147.

 

Leased Data Centers. Collectively, the Leased US Data Centers and the Leased
International Data Centers.

 

Leased Data Center DRT-PHX. 120 E. Van Buren Street, Suite 120, Phoenix, Arizona
85004.

 

Leased Data Center Hong Kong. 1/F Kerry Warehouse, 3 Shing Yiu Street, Kwai
Chung, Hong Kong.

 

Leased International Data Centers. Collectively, Leased Data Center Amsterdam,
Leased Data Center Hong Kong, Leased Data Center London and Leased Data Center
Toronto.

 

Leased Data Center London. 8 Buckingham Avenue, Slough Trading Estate, Slough,
Berkshire SL1 4AX, England.

 

Leased Data Center New Jersey. The Data Center located at 95 Christopher
Columbus Drive, 16th Floor, Jersey City, NJ 07302.

 



26

 

 

Leased Data Center San Jose. Collectively, 9 Great Oaks Boulevard, San Jose,
California 95119; and 1735 Lundy Avenue, San Jose, California 95131.

 

Leased Data Center Toronto. 151 Front Street West, Suite 600, Toronto, ON M5J
2N1.

 

Leased US Data Centers. Collectively, Leased Data Center DRT-PHX, Leased Data
Center Ashburn, Leased Data Center San Jose, and Leased Data Center New Jersey.

 

Leased Property. A completed and operational Data Center Property that is leased
by Borrower or a Subsidiary pursuant to an Operating Lease. For the avoidance of
doubt, the properties known as the Leased Data Centers are each a Leased
Property.

 

Leases. Leases and all subleases, tenancies, shared space agreements, master
space agreement, frame agreements, occupancies, licenses and agreements, whether
written or oral, relating to the use or occupation of space in any Building or
of any Real Estate.

 

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

 

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18).

 

Lending Office. With respect to a Lender, its Domestic Lending Office or LIBOR
Lending Office, as applicable.

 

Lessor. The applicable owner of the fee interest in an Unencumbered Asset Pool
Property that is subject to a Ground Lease, and the applicable landlord or
sub-landlord with respect to a Leased Property that is an Unencumbered Asset
Pool Property.

 

LIBOR. For any Interest Period, the London interbank offered rate administered
by ICE Benchmark Administration Limited (or any other Person which takes over
the administration of that rate) and having a maturity approximately equal to
the requested Interest Period displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen (or any successor service, or if such Person no longer reports
such rate as determined by the Agent, by another commercially available source
providing such quotations approved by the Agent) at approximately 11:00
a.m. (London time) on the day that is two (2) LIBOR Business Days prior to the
first day of such Interest Period, with a maturity approximately equal to such
Interest Period and in an amount approximately equal to the amount to which such
Interest Period relates, adjusted for reserves and taxes if required by future
regulations. For any period during which a Reserve Percentage shall apply, LIBOR
with respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage. If at any time the
rate determined pursuant to this definition for any relevant period shall be
less than twenty-five basis points (0.25%), such rate shall be deemed to be
twenty-five basis points (0.25%) for the purposes of this Agreement. If such
service or such other Person approved by Agent described above no longer reports
such rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market
or the local equivalent markets, Loans shall accrue interest at the Base Rate
plus the Applicable Margin.

 



27

 

 

LIBOR Business Day. Relative to the making, continuing, conversion into,
prepaying or repaying of any LIBOR Rate Loans, any day which is a Business Day
and which is also a day on which dealings are carried on in the London interbank
market.

 

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate Loans. The Term Loans bearing interest calculated by reference to
LIBOR.

 

Lien or Liens. See §8.2.

 

LLC Division. With respect to any Person that is a limited liability company,
(i) the division of such Person into two or more newly formed limited liability
companies (whether or not such Person is a surviving entity following any such
division) pursuant to, in the event such Person is organized under the laws of
the State of Delaware, Section 18-217 of the Delaware Limited Liability Company
Act or, in the event such Person is organized under the laws of a State or
Commonwealth of the United States (other than Delaware) or of the District of
Columbia, any similar provision under any similar act governing limited
liability companies organized under the laws of such State or Commonwealth or of
the District of Columbia, or (ii) the adoption of a plan contemplating, or the
filing of any certificate with any applicable Governmental Authority that
results or may result in, any such division.

 

Loan Documents. This Agreement, the Notes, the Guaranty, the Springing Guaranty,
the Contribution Agreement, and all other documents, instruments or agreements
now or hereafter executed or delivered by or on behalf of the Borrower or the
Guarantors in connection with the Loans.

 

Loan and Loans. An individual Term Loan or the aggregate Term Loans in the
maximum principal amount of TWO HUNDRED FIFTY MILLION AND NO/100 DOLLARS
($250,000,000.00) (subject to increase in §2.11) to be made by the Lenders
hereunder. All Loans shall be made in Dollars.

 

Material Acquisition. A single acquisition by Borrower or any of its
Subsidiaries of properties or assets for a gross purchase price equal to or in
excess of fifteen percent (15%) of Gross Asset Value as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements are publicly available (determined without giving effect to such
acquisition).

 

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of Parent Company and its Subsidiaries considered as a whole; (b) the ability of
the Borrower or any Guarantor to perform any of its material obligations under
the Loan Documents; or (c) the validity or enforceability of any of the Loan
Documents or the rights or remedies of Agent or the Lenders thereunder.

 



28

 

 

Material Subsidiary. Any Subsidiary of the Parent Company which is a guarantor
of or otherwise liable with respect to any other Unsecured Debt of Parent
Company or any of its Subsidiaries (other than any of such Subsidiaries that are
not organized under the laws of any political subdivision of the United States
and which are not borrowers, guarantors or otherwise liable with respect to any
Unsecured Debt of Parent Company or any of its Subsidiaries which are organized
under the laws of any political subdivision of the United States).

 

Maturity Date. January 15, 2026, or such earlier date on which the Term Loans
shall become due and payable pursuant to the terms hereof.

 

Metro Property. All that certain property located at 1033 Jefferson Street, NW,
Atlanta, Georgia 30318-8024.

 

Mold. Surficial or airborne microbial constituents, regardless of genus,
species, or whether commonly referred to as mildew, mold, mold spores, fungi,
bacteria or similar description.

 

Mold Condition. The growth or existence of Mold, in such condition, location or
quantity as would, individually or in the aggregate, pursuant to applicable
Environmental Law or commercially reasonable industry standards, have a material
adverse effect on (i) human health or the environment, or (ii) the value or
condition of the Real Estate.

 

Monthly Recurring Charges. For any period, the amount due under Leases for
Unencumbered Asset Pool Properties for recurring rent and services as shown
under the heading of “MRR” on the Rent Roll for such Unencumbered Asset Pool
Properties, and which shall be calculated in a manner consistent with the Rent
Roll delivered to the Agent in connection with the execution of this Agreement.

 

Moody’s. Moody’s Investors Service, Inc.

 

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower, any Guarantor or any ERISA
Affiliate.

 

Net Cash Proceeds. With respect to the incurrence by the Borrower, REIT or any
of its Subsidiaries of any Unsecured Debt for borrowed money (other than the
Obligations), the aggregate amount of cash received for such Unsecured Debt, net
of reasonable and customary transaction costs properly attributable to such
transaction and payable by the Borrower, REIT or such Subsidiary, as the case
may be, to a non-Affiliate in connection with such issuance or incurrence
(provided that legal fees and expenses that are part of such transaction costs
may be estimated in good faith).

 

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

Net Offering Proceeds. The gross cash proceeds received by Parent Company or any
of its Subsidiaries as a result of an Equity Offering less the customary and
reasonable costs, expenses, fees, commissions and discounts paid by Parent
Company or such Subsidiary in connection therewith.

 



29

 

 

Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, and service and
other income for such Real Estate for such period received in the ordinary
course of business from tenants or licensees paying rent, and termination fees
received for such period of not greater than one percent (1.0%) of the aggregate
Monthly Recurring Charges for such period (excluding pre-paid rents and revenues
and security deposits except to the extent applied in satisfaction of tenants’
or licensees’ obligations for rent and any non-recurring fees, charges or
amounts (excluding Set-up Fees) minus (b) all expenses paid or accrued and
related to the ownership, operation or maintenance of such Real Estate for such
period, including, but not limited to, taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of Parent Company and its Subsidiaries, any
property management fees and non-recurring charges), minus (c) the greater of
(i) actual property management expenses of such Real Estate, or (ii) an amount
equal to four percent (4.0%) of the gross revenues from such Real Estate
excluding straight line leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805, minus (d) all rents,
common area reimbursements and other income for such Real Estate received from
tenants or licensees in default of payment obligations under their lease unless
such tenants or licensees have made a payment of such amounts in each month due
other than amounts contested, in which case only amounts contested and not paid
are excluded, or with respect to leases as to which the tenant or licensee or
any guarantor thereunder is subject to any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, liquidation or
similar debtor relief proceeding. The Borrower’s and the Guarantors’ pro rata
share (based upon the greater of such Person’s Equity Percentage in such
Unconsolidated Affiliate or such Person’s pro rata liability for the
Indebtedness of such Unconsolidated Affiliate) of the Net Operating Income of
Unconsolidated Affiliates of the Borrower and the Guarantors shall be included
in determinations of Net Operating Income for the purposes of the calculation of
Gross Asset Value. Notwithstanding anything to the contrary contained herein,
Set-up Fees that are amortized over the term of the applicable Lease shall be
included in determinations of Net Operating Income.

 

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

 

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document), (v) are
the result of unpaid amounts that could result in the creation of a Lien on the
Real Property securing the Non-Recourse Indebtedness, (vi) arise from the filing
of a petition under the Bankruptcy Code or seeking relief under other laws
relating to insolvency or protection from creditors, (vii) arise from asserting
defenses to the Non-Recourse Indebtedness that are without merit or unwarranted,
(viii) arise from the forfeiture under any law of the Real Property securing the
Non-Recourse Indebtedness, (ix) arise from the failure of any borrower or
guarantor of the Non-Recourse Indebtedness to maintain its status as a single
purpose entity, or (x) arises from the failure to obtain any required consent of
the lender of the Non-Recourse Indebtedness to any other debt or voluntary lien
encumbering the Real Property securing the Non-Recourse Indebtedness.

 



30

 

 

 

 

Non-Recourse Indebtedness. Indebtedness of the Borrower, the Guarantors, their
Subsidiaries or an Unconsolidated Affiliate which is secured by one or more
parcels of Real Estate or interests therein or equipment and which is not a
general obligation of the Borrower, such Guarantor, such Subsidiary or
Unconsolidated Affiliate, the holder of such Indebtedness having recourse solely
to the parcels of Real Estate, or interests therein, securing such Indebtedness,
the leases thereon and the rents, profits and equity thereof or equipment, as
applicable (except for recourse against the general credit of the Borrower, the
Guarantors or their Subsidiaries or an Unconsolidated Affiliate for any
Non-Recourse Exclusions), provided that in calculating the amount of
Non-Recourse Indebtedness at any time, the amount of any Non-Recourse Exclusions
which are the subject of a claim shall not be included in the Non-Recourse
Indebtedness but shall constitute recourse Indebtedness. Non-Recourse
Indebtedness shall also include Indebtedness of one or more Subsidiaries of
Parent Company that is a special purpose entity (each a “SPE Subsidiary”)
provided that all of the following conditions are satisfied to Agent’s
reasonable satisfaction: (i) the Indebtedness is recourse solely to such SPE
Subsidiary and, if applicable, a separate Subsidiary of Parent Company that
guarantees such Indebtedness and whose sole assets are ownership of the Equity
Interests in the SPE Subsidiary that is primarily liable (each a “SPE
Guarantor”) (except for guaranties of customary Non-Recourse Exclusions until a
claim is made with respect thereto, and then shall be included only to the
extent of the amount of such claim), (ii) neither the SPE Subsidiary nor the SPE
Guarantor are the Borrower, a Guarantor or the owner of any direct or indirect
interest in a Guarantor, (iii) such Indebtedness is not cross-defaulted to other
Indebtedness of the Borrower, the Guarantors or their respective Subsidiaries,
(iv) such Indebtedness does not constitute Indebtedness of any other Person
(other than such the SPE Subsidiary which is the borrower thereunder or the SPE
Guarantor which is the guarantor thereunder) (except for guaranties of customary
Non-Recourse Exclusions until a claim is made with respect thereto, and then
shall be included only to the extent of the amount of such claim) and (v) the
only collateral for such Indebtedness are the assets owned by the SPE
Subsidiaries incurring such Indebtedness.

 

Notes. The Term Loan Notes.

 

Notice. See §19.

 

Obligations. All indebtedness, obligations and liabilities of the Borrower and
the Guarantors to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes, or other instruments at any time evidencing any of the
foregoing, whether existing on the date of this Agreement or arising or incurred
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

 

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.

 



31

 

 

Off-Balance Sheet Obligations. Liabilities and obligations of REIT or any of its
Subsidiaries or any other Person in respect of “off-balance sheet arrangements”
(as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the
Securities Act, which REIT would be required to disclose in the “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section of REIT’s report on Form 10-Q or Form 10-K (or their equivalents) which
REIT is required to file with the SEC or would be required to file if it were
subject to the jurisdiction of the SEC (or any Governmental Authority
substituted therefor).

 

Operating Lease. Any lease (other than a Ground Lease) with a remaining term
(including tenant extension rights) of at least fifteen (15) years pursuant to
which the Borrower or its Subsidiaries leases an Unencumbered Asset Pool
Property or another Data Center Property, and if such lease relates to an
Unencumbered Asset Pool Property it is approved by the Required Lenders in their
reasonable discretion; provided that the requirement that the remaining lease
term (including tenant extension rights) extend for at least fifteen (15) years
shall not apply to any of the Leased Data Centers.

 

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 as a result of costs sought to be reimbursed pursuant to §4.4).

 

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

 

Parent Company. REIT.

 

Participant Register. See §18.4.

 

Participating Member States. Those members of the European Union from time to
time which adopt a single, shared currency under the applicable legislative
measures of the European Council for the introduction of, changeover to or
operation of a single or unified European currency.

 

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

 



32

 

 

Permitted Debt. Indebtedness permitted by §8.1.

 

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

 

Permitted Transferee. With respect to Chad L. Williams, (i) any transfer to the
spouse of such Person; (ii) any transfer to a lineal descendant, natural or
adopted, of such Person or to the spouse of any such lineal descendant; and
(iii) any transfer to the trustee of a trust, to a partnership or to any other
entity, for the substantial benefit of such Person and/or one or more Persons
described in clauses (i) or (ii) above, in each case done for bona fide estate
planning purposes.

 

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity (including,
without limitation, any Foreign Subsidiary), and any government or any
governmental agency or political subdivision thereof.

 

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Parent Company or any of
its Subsidiaries. Preferred Distributions shall not include dividends or
distributions paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests.

 

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.

 

QFC. QFC shall have the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

QFC Credit Support. See §37.

 

QIPS. Quality Investment Properties, Suwanee, LLC, a Delaware limited liability
company.

 

QTLP. QualityTech, LP, a Delaware limited partnership.

 

QTS Holding. Quality Technology Services Holding, LLC, a Delaware limited
liability company.

 

QTS Metro TRS. Quality Technology Services Metro II, LLC, a Delaware limited
liability company.

 



33

 

 

QTS Suwanee TRS. Quality Technology Services, Suwanee II, LLC, a Delaware
limited liability company.

 

Rating Agencies. S&P, Moody’s, Fitch and any substitute rating agency appointed
by the Borrower and the Agent pursuant to the definition of “Credit Rating”,
collectively, and Rating Agency means either S&P, Moody’s, Fitch or such
substitute rating agency.

 

Real Estate. All real property or facilities (and all fixtures, improvements,
appurtenances and related assets thereon or therein) at any time owned or leased
(as lessee or sublessee) by the Parent Company or any of its Subsidiaries
including, without limitation, the Unencumbered Asset Pool Properties and any
Data Center Property.

 

Recipient. The Agent and any Lender.

 

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

 

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Parent Company or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness.

 

Register. See §18.2.

 

REIT. QTS Realty Trust, Inc., a Maryland corporation.

 

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

 

Related Parties. Chad Williams’ parents, spouse, siblings or any of his or their
direct or indirect lineal descendants (including by adoption) and trust,
partnership, limited liability company, corporation or other legal entity
established for estate planning purposes for the benefit of any of the
foregoing.

 

Release. See §6.20(c)(iii).

 

Rent Roll. A report prepared by the Borrower showing for each of the
Unencumbered Asset Pool Properties, its occupancy, lease expiration dates, lease
rent and other information in substantially the form presented to Agent prior to
the date hereof or in such other form as may be reasonably acceptable to the
Agent.

 

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than fifty-one percent (51.0%) of
the Total Commitment; provided that in determining said percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded and
the Commitment Percentages of the Lenders shall be redetermined for voting
purposes only to exclude the Commitments of such Defaulting Lenders.

 



34

 

 

Required Permits. Each building permit, certificate of occupancy (or
equivalent), environmental permit, air emission or air quality permit, utility
permit, land use permit, wetland permit and any other permits, approvals or
licenses issued by any Governmental Authority which are required in connection
the construction or operation of any of the Unencumbered Asset Pool Properties.

 

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting or including (among other liabilities)
liabilities currently referred to as “Eurocurrency Liabilities” in Regulation D
of the Board of Governors of the Federal Reserve System in an amount equal to
that portion of the Loan affected by such Interest Period and with a maturity
equal to such Interest Period.

 

Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC or any successor to OFAC carrying out
functions similar to the foregoing, the United States Department of State, the
Office of the United States Treasury, the United Nations Security Council, the
European Union or Her Majesty’s Treasury.

 

Santa Clara Ground Lease. The Ground Lease dated October 2, 1997 between
Mission-West Valley Land Corporation, as lessor, and Nexus Properties, Inc.,
Kinetic Systems, Inc., Digital Square, Inc., R. Darrell Gary, Michael J. Reidy,
Michael J. Reidy as Trustee of the Ronald Bonaguidi Irrevocable Trust, as
lessee, as described in that certain Memorandum of Ground Lease filed for record
in the Office of the Records of the County of Santa Clara on May 15, 1998 as
Instrument No. 14187699, as amended by that certain Assignment of Lease,
effective as of October 10, 1997, wherein Digital Square, Inc. assigned its
interest to Nexus Properties, Inc., as described in that certain Assignment of
Lease filed for record in the Office of the Records of the County of Santa Clara
on May 15, 1998, under Instrument No. 14187705, as amended by that certain First
Amendment to Ground Lease dated April 29, 1998, as described in that certain
Memorandum of First Amendment to Ground Lease filed for record in the Office of
the Records of the County of Santa Clara on May 15, 1998, under Instrument
No. 1418770, as amended by that certain Assignment and Assumption of Ground
Lease dated October 31, 2007 wherein lessee assigned its interest to Quality
Investment Properties Santa Clara, LLC, a Delaware limited liability company, as
amended by that certain Second Amendment to Ground Lease dated September 24,
2009, and as amended by that certain Third Amendment to Ground Lease dated
November 17, 2011, and as the same may hereafter be amended, restated or
modified from time to time, which ground lease is subject to that certain Master
Ground Lease – Parcel 12 dated October 2, 1997 between West Valley-Mission
Community College District, a California community college district, as master
lessor, and Mission-West Valley Land Corporation, a California non-profit public
benefit corporation, as master lessee, as described in that certain Memorandum
of Master Ground Lease filed for record in the Office of the Records of the
County of Santa Clara on May 15, 1998 as Instrument No. 14187697, as amended by
that certain First Amendment to Master Ground Lease dated April 29, 1998, as
described in that certain Memorandum of First Amendment to Master Ground Lease
filed for record in the Office of the Records of the County of Santa Clara on
May 15, 1998 as Instrument No. 14187698, and as the same may hereafter be
amended, restated or modified from time to time.

 



35

 

 

SEC. The federal Securities and Exchange Commission.

 

Secured Debt. With respect to Parent Company or any of its Subsidiaries as of
any given date, the aggregate principal amount of all Indebtedness of such
Persons on a Consolidated basis outstanding at such date and that is secured in
any manner by any Lien.

 

Set-up Fees. Amounts paid by a tenant or licensee under the Leases for
installation and other set-up activities performed by the Borrower, a Subsidiary
Guarantor or an Additional Subsidiary Guarantor.

 

S&P. Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
limited liability company business.

 

Springing Guaranty. The Unconditional Guaranty of Payment and Performance dated
of even date herewith given by the REIT to and for the benefit of Agent and the
Lenders, as the same may be modified, amended, restated or ratified.

 

Stabilized Property. A completed Data Center Property on which all improvements
related to the development of such Real Estate have been substantially completed
(excluding tenant/licensee improvements) for eighteen (18) months, or which has
a capitalized value determined in accordance with GAAP that exceeds its
undepreciated book value determined in accordance with GAAP, shall constitute a
Stabilized Property. Additionally, the Borrower may elect to designate a project
as a Stabilized Property as provided for in the definition of Development
Property. Once a project becomes a Stabilized Property under this Agreement, it
shall remain a Stabilized Property.

 

State. A state of the United States of America and the District of Columbia.

 

Sublessor. See §6.32(a).

 

Subordinated Bond Indenture. The Indenture of Trust dated as of November 1,
2015, by and between the DAFC, as borrower, and Synovus Bank as trustee for the
benefit of QTS Metro II, LLC (f/k/a QAE Acquisition Company, LLC) as the holder
of the Bond Subordinate Debt, as further amended, extended, supplemented,
consolidated, renewed, restated or otherwise modified from time to time.

 

Subordinated Bond Lease. The Lease Agreement between the DAFC and QTS Metro II,
LLC (f/k/a QAE Acquisition Company, LLC) dated as of November 1, 2015, as
originally executed, or if varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified, or restated from time to time as so
varied, extended, supplemented, consolidated, amended, replaced, renewed,
modified or restated.

 

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 



36

 

 

Subsidiary Guarantors. The Persons that are a party to the Guaranty from time to
time, including any and all Additional Subsidiary Guarantors.

 

Supported QFC. See §37.

 

Suwanee Property. All that certain property located at 300 Satellite Boulevard
NW, Suwanee, Georgia 30024.

 

Tax Driven Lease. Any Operating Lease or Ground Lease that is included in the
Tax Driven Lease Transaction Documents.

 

Tax Driven Lease Transaction. (i) the DAFC Transaction and (ii) any transaction
pursuant to which the Borrower or a Subsidiary Guarantor conveys record title to
a real property asset to a governmental entity and then leases such asset back
from the governmental entity for the purposes of effecting a reduction in real
property taxes where (a) the Borrower or the conveying Subsidiary Guarantor can
repurchase the conveyed asset at any time (subject to any customary lock-out
provisions) for nominal consideration, (b) no Indebtedness is incurred by the
Borrower or such Subsidiary Guarantor under GAAP; provided, that, if the
structure of any such transaction requires the issuance of bonds by the
applicable governmental entity, such bonds are purchased by the Borrower or the
Subsidiary Guarantor as consideration for the applicable real property transfer
and the amounts receivable by the Borrower or a Subsidiary Guarantor on such
bonds equals the rent payable under the applicable lease, (c) no net payments
are required to be made to any third party as a result of such transaction and
the corresponding Tax Driven Lease Transaction Documents (other than the reduced
real property taxes and customary closing costs and fees), and (d) such
transaction, however structured, is consummated on terms substantially similar
to the DAFC Transactions including, without limitation, a subordination and
standstill agreement substantially in the form as the Bond Subordination and
Standstill Agreement.

 

Tax Driven Lease Transaction Documents. (i) the Subordinated Bond Indenture and
Subordinated Bond Lease and (ii) with respect to any Tax Driven Lease
Transaction other than the DAFC Transaction, leases, indentures and such other
documents that are customarily required for a transaction of that type and that
satisfy the requirements of the definition of Tax Driven Lease Transaction.

 

Tax Protection Agreement. The Tax Protection Agreement dated as of
October 15, 2013 made by REIT, Borrower and each of parties identified as a
signatory on Schedule 2.1(a) thereto as a “Protected Partner”, as the same may
be further varied, amended, restated, renewed, consolidated, extended or
otherwise supplemented from time to time with the approval of Agent.

 

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 



37

 

 

Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, made by Lenders in the maximum principal amount of
$250,000,000.00 (subject to increase as provided in §2.11).

 

Term Loan Request. See §2.11.

 

Titled Agents. The Joint Lead Arrangers and Bookrunners, and any syndication
agent or documentation agent.

 

Total Commitment. The sum of the Dollar Equivalent of the Commitments of the
Lenders, as in effect from time to time. As of the date of this Agreement, the
Total Commitment is Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00). The Total Commitment may increase in accordance with §2.11.

 

Transfer. Any sale, conveyance, assignment, alienation, mortgage, hypothecation,
encumbrance, grant or a lien over or a security interest in, pledge or other
transfer.

 

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

 

Unencumbered Asset Pool. All of the Unencumbered Asset Pool Properties.

 

Unencumbered Asset Pool Availability. The Unencumbered Asset Pool Availability
shall be the amount which is the lowest of (a) the maximum principal amount of
Loans, which when added to all Unsecured Debt other than the Loans, would not
cause the Consolidated Total Unsecured Debt plus any Capitalized Lease
Obligations of Borrower and its Subsidiaries with respect to any of the
Unencumbered Asset Pool Properties to be greater than sixty percent (60.0%) (or
sixty-five percent (65%) if such percentage is the applicable percentage
pursuant to the terms of §9.1(a)) of Unencumbered Asset Pool Value as most
recently determined under this Agreement, and (b) the maximum principal amount
of Loans, which when added to all Unsecured Debt other than the Loans, would not
cause the Unencumbered Asset Pool Debt Yield to be less than ten and one-half
percent (10.5%).

 

Unencumbered Asset Pool Value. On a Consolidated basis for Borrower and the
Subsidiary Guarantors which own an Unencumbered Asset Pool Property,
Unencumbered Asset Pool Value shall mean the sum of (without duplication with
respect to any Unencumbered Asset Pool Property):

 

(a)   the aggregate sum of the Adjusted Net Operating Income for an Unencumbered
Asset Pool Property that is owned or leased pursuant to a Ground Lease by
Borrower or any of the Subsidiary Guarantors divided by the Primary
Capitalization Rate; plus

 



38

 

 

(b)   the aggregate sum of the Adjusted Net Operating Income for each
Unencumbered Asset Pool Property that is a Leased Property divided by the
applicable Leased Property Capitalization Rate; plus

 

(c)   the undepreciated cost basis book value determined in accordance with GAAP
of all Unencumbered Asset Pool Properties acquired by Borrower or any of the
Subsidiary Guarantors during the two (2) fiscal quarters most recently ended
prior to the date of determination (provided that Borrower shall have the right
to make an irrevocable election to value such Unencumbered Asset Pool Property
at its capitalized value (as determined pursuant to clause (a) or (b) of this
definition, as applicable, and measured on the most recent fiscal quarter
annualized until the Unencumbered Asset Pool Property has been owned for two
(2) full fiscal quarters) after it has owned by Borrower or any of the
Subsidiary Guarantors for at least one (1) fiscal quarter); plus

 

(d)   the undepreciated book value determined in accordance with GAAP of all
Development Properties that are Unencumbered Asset Pool Properties owned by
Borrower or any of the Subsidiary Guarantors; plus

 

(e)   the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower and the Subsidiary Guarantors as of the date of determination
determined in accordance with GAAP.

 

Unencumbered Asset Pool Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the portfolio during the two
fiscal quarters most recently ended prior to a date of determination. For
purposes of this definition, to the extent that Unencumbered Asset Pool Value
attributable to (i) Unencumbered Asset Pool Properties which are Leased
Properties (excluding any Tax Driven Lease) would exceed ten percent (10%) of
the Unencumbered Asset Pool Value, (ii) Unencumbered Asset Pool Properties which
are on Ground Leases (excluding any Tax Driven Lease) would exceed twenty
percent (20%) of the Unencumbered Asset Pool Value, or (iii) Unencumbered Asset
Pool Properties which are Development Properties would exceed twenty-five
percent (25%) of the Unencumbered Asset Pool Value, or (iv) Unencumbered Asset
Pool Properties which are International Investments would exceed seven and
one-half (7.5%) of the Unencumbered Asset Pool Value, or (v) Unencumbered Asset
Pool Properties which are Leased Properties, Ground Leases, or International
Investments would combined exceed twenty-five percent (25%) of Unencumbered
Asset Pool Value, then in each case such excess shall be excluded.

 

Unencumbered Asset Pool Debt Yield. The quotient of (a) Adjusted Net Operating
Income of the Unencumbered Asset Pool divided by (b) the sum of (i) Consolidated
Total Unsecured Debt plus (ii) all Capitalized Lease Obligations of Borrower and
its Subsidiaries with respect to any of the Unencumbered Asset Pool Properties,
expressed as a percentage. For the purposes of calculating Unencumbered Asset
Pool Debt Yield, when calculating Adjusted Net Operating Income for Unencumbered
Asset Pool Properties not owned and operated by the Borrower or a Guarantor for
two (2) full fiscal quarters, the Adjusted Net Operating Income attributable to
such Unencumbered Asset Pool Properties shall be calculated by using the actual
historical results for such Unencumbered Asset Pool Properties (x) for the two
(2) full fiscal quarters most recently ended as if the Unencumbered Asset Pool
Properties had been owned by the Borrower or a Guarantor during such period;
provided, however, to the extent actual historical Adjusted Net Operating Income
attributable to such Unencumbered Asset Pool Properties is unavailable, the
Borrower may include such calculation of Adjusted Net Operating Income
attributable to such Unencumbered Asset Pool Properties calculated on a proforma
basis, so long as the Agent shall have given its prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.
Additionally, for Unencumbered Asset Pool Properties that have been disposed of
during the period of two fiscal quarters most recently ended, the Adjusted Net
Operating Income attributable to such Unencumbered Asset Pool Properties shall
be excluded from the calculation of Adjusted Net Operating Income. For purposes
of this definition, to the extent that Adjusted Net Operating Income
attributable to (i) Unencumbered Asset Pool Properties which are Leased
Properties (excluding any Tax Driven Lease) would exceed ten percent (10%) of
the Adjusted Net Operating Income, (ii) Unencumbered Asset Pool Properties which
are on Ground Leases (excluding any Tax Driven Lease) would exceed twenty
percent (20%) of the Adjusted Net Operating Income, (iii) Unencumbered Asset
Pool Properties which are Development Properties would exceed twenty-five
percent (25%) of the Adjusted Net Operating Income, (iv) Unencumbered Asset Pool
Properties which are International Investments would exceed seven and one-half
(7.5%) of Adjusted Net Operating Income, or (v) Unencumbered Asset Pool
Properties which are Leased Properties, Ground Leases, or International
Investments would combined exceed twenty-five percent (25%) of Adjusted Net
Operating Income, then in each case such excess shall be excluded.

 



39

 

 

Unencumbered Asset Pool Property. Eligible Real Estate which satisfies all the
conditions set forth in §7.18(a) or which have been included in the calculation
of the Unencumbered Asset Pool Availability pursuant to §7.18(b). The Initial
Unencumbered Asset Pool Properties are described on Schedule 1.6 hereto.

 

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, cash trap, reserves or Liens or claims of any kind in favor of any
Person.

 

Unsecured Debt. Indebtedness of Parent Company and its Subsidiaries outstanding
at any time which is not Secured Debt.

 

U.S. Person. Any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Special Resolution Regimes. See §37.

 

U.S. Tax Compliance Certificate. See §4.4(f)(ii)(B)(III).

 

West Midtown Ground Lease. The Indenture of Lease dated as of November 30, 1965
between Briton, LLC, as successor-in-interest to Belton Troy Holder, as lessor,
and Westrock Timber Note Holding Company III, a Delaware corporation, as
successor-in-interest to MW Custom Papers, LLC, a Delaware limited liability
company, successor by conversion to MW Custom Papers, Inc., an Ohio corporation,
successor to MW Custom Papers, Inc., a Delaware corporation, successor-by-merger
to The Mead Corporation, an Ohio corporation, as lessee, recorded in the Fulton
County Real Estate Records in Book 4522, Page 208, which was assigned by
Westrock Timber Note Holding Company III to West Midtown Acquisition Company,
LLC pursuant to that certain Assignment of Ground Lease, effective as of
October 5, 2018, as the same may hereafter be amended, restated or modified from
time to time.

 



40

 

 

Wholly Owned Subsidiary. As to a Person, any Subsidiary of Parent Company that
is directly or indirectly owned 100% by such Person. Subject to the compliance
by Borrower and the Subsidiary Guarantors with §8.18 of this Agreement, the
Agent and the Lenders agree that, for so long as any real property asset of
Borrower or any Subsidiary Guarantor is subject to a Tax Driven Lease
Transaction, such property shall be treated as though it is owned by a Wholly
Owned Subsidiary for all purposes under this Agreement. Furthermore, for so long
as net cash received (whether in the form of interest on bonds or otherwise) in
connection with any Tax Driven Lease Transaction equals the net cash paid
(whether in the form of rent or otherwise) under the applicable Tax Driven Lease
Transaction Documents, such amounts shall be disregarded for purposes of
calculating the financial covenants in §9.

 

Withholding Agent. The Borrower, any Guarantor and the Agent, as applicable.

 

Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

§1.2         Rules of Interpretation.

 

(a)            A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

 

(b)            The singular includes the plural and the plural includes the
singular.

 

(c)            A reference to any law includes any amendment or modification of
such law.

 

(d)            A reference to any Person includes its permitted successors and
permitted assigns and in the event such Person is a limited liability company
and shall undertake an LLC Division, shall be deemed to include each limited
liability company resulting from any such LLC Division.

 

(e)            Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

 

(f)            The words “include”, “includes” and “including” are not limiting.

 

(g)            The words “approval” and “approved”, as the context requires,
means an approval in writing given to the party seeking approval after full and
fair disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.

 



41

 

 

(h)            All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.

 

(i)            Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

 

(j)            The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

 

(k)            In the event of any change in generally accepted accounting
principles after the date hereof or any other change in accounting procedures
pursuant to §7.3 which would affect the computation of any financial covenant,
ratio or other requirement set forth in any Loan Document, then upon the request
of the Borrower, Guarantors or Agent, the Borrower, the Guarantors, the Agent
and the Lenders shall negotiate promptly, diligently and in good faith in order
to amend the provisions of the Loan Documents such that such financial covenant,
ratio or other requirement shall continue to provide substantially the same
financial tests or restrictions of the Borrower and the Guarantors as in effect
prior to such accounting change, as determined by the Required Lenders in their
good faith judgment. Until such time as such amendment shall have been executed
and delivered by the Borrower, the Guarantors, the Agent and the Required
Lenders, such financial covenants, ratio and other requirements, and all
financial statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such change had not occurred.

 

(l)            Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Parent Company or any of its Subsidiaries at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and
(iii) without giving effect to any change in accounting for leases pursuant to
GAAP resulting from the implementation of Financial Accounting Standards Board
ASU No. 2016-02, Leases (Topic 842), or (Y) other changes to GAAP taking effect
after the Closing Date, in each case, to the extent such adoption would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect immediately prior to the
effectiveness of such change.

 

(m)            For all purposes under the Loan Documents, in connection with any
LLC Division: (a) if any asset, right, obligation or liability of any Person
becomes the asset, right, obligation or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

 



42

 

 

(n)            The interest rate on LIBOR Rate Loans is determined by reference
to the LIBOR, which is derived from the London interbank offered rate. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible in the future, the London interbank offered rate may no longer be
available or may no longer be deemed an appropriate reference rate upon which to
determine the interest rate on LIBOR Rate. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in §4.16 of this
Agreement, such §4.16 provides a mechanism for determining an alternative rate
of interest. The Agent will notify the Borrower, pursuant to §4.16, in advance
of any change to the reference rate upon which the interest rate on LIBOR Loans
is based. However, the Agent does not warrant or accept any responsibility for,
and shall not have any liability with respect to, the administration, submission
or any other matter related to the London interbank offered rate or other rates
in the definition of “LIBOR” or with respect to any alternative or successor
rate thereto, or replacement rate therefor or thereof, including, without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to §4.16, will be similar to, or produce the same value or economic
equivalence of, the LIBOR or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

 

§2.          THE CREDIT FACILITY.

 

§2.1[Intentionally Omitted.]

 

§2.2        Commitment to Lend Term Loan. Subject to the terms and conditions
set forth in this Agreement, each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make one advance for the purposes set forth
in §2.9, in an amount (i) of an integral multiple of $5,000,000, and (ii) up to
a maximum aggregate principal amount outstanding (after giving effect to all
amounts requested) at any one time equal to such Lender’s Commitment.

 

Notwithstanding anything herein to the contrary, any amount of the Commitment
that is not drawn by Borrower and advanced by the Lenders on or before
November 16, 2020 will not be available to be drawn by the Borrower thereafter,
and any undrawn portion of the Commitment shall terminate. Any additional Term
Loans made as a result of any increase in the Total Commitments pursuant to
§2.11 shall be made on the applicable Commitment Increase Date and each Lender
which elects to increase its Commitment or acquire a Commitment pursuant to
§2.11, severally and not jointly, agrees to make a Term Loan to the Borrower on
such Commitment Increase Date in an amount equal to (a) with respect to any
existing Lender, the amount by which such Lender’s Commitment increases on the
applicable Commitment Increase Date and (b) with respect to any new Lender, the
amount of such new Lender’s Commitment.

 



43

 

 

Each request for a Term Loan hereunder shall constitute a representation and
warranty by the Borrower that all of the conditions required of the Borrower set
forth in §§10 and 11 have been satisfied on the date of such request. The Agent
may assume that the conditions in §§10 and 11 have been satisfied unless it
receives prior written notice from a Lender that such conditions have not been
satisfied. The Term Loans shall be evidenced by separate promissory notes of the
Borrower in substantially the form of Exhibit A hereto, dated of even date with
this Agreement (except as otherwise provided in §2.11 or §18.3) and completed
with appropriate insertions. One Term Loan Note shall be payable to the order of
each Lender in the principal amount equal to such Lender’s Commitment or, if
less, the outstanding amount of all Term Loans made by such Lender, plus
interest accrued thereon, as set forth below. The Borrower irrevocably
authorizes Agent to make or cause to be made, at or about the time of the
Drawdown Date of any Term Loan or the time of receipt of any payment of
principal thereof, an appropriate notation on Agent’s Record reflecting the
making of such Term Loan or (as the case may be) the receipt of such payment.
The outstanding amount of the Term Loans set forth on Agent’s Record shall be
prima facie evidence of the principal amount thereof owing and unpaid to each
Lender, but the failure to record, or any error in so recording, any such amount
on Agent’s Record shall not limit or otherwise affect the obligations of the
Borrower hereunder or under any Term Loan Note to make payments of principal of
or interest on any Term Loan Note when due.

 

§2.3        [Intentionally Omitted]

 

§2.4        [Intentionally Omitted].

 

§2.5        [Intentionally Omitted].

 

§2.6        Interest on Loans.

 

(a)            Each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Base Rate
Loan is repaid or is converted to a LIBOR Rate Loan at a rate per annum equal to
the sum of the Applicable Margin for Base Rate Loans plus the Base Rate.

 

(b)            Each LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for LIBOR
Rate Loans.

 

(c)            The Borrower promises to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.

 

(d)            Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.

 



44

 

 

§2.7         Request for Term Loan. The Borrower shall give to the Agent written
notice executed by an Authorized Officer in the form of Exhibit G hereto (or
telephonic notice confirmed in writing in the form of Exhibit G hereto) of the
Term Loan requested hereunder (the “Term Loan Request”) by 11:00 a.m. (Cleveland
time) one (1) Business Day prior to the proposed Drawdown Date with respect to
Base Rate Loans and two (2) Business Days prior to the proposed Drawdown Date
with respect to LIBOR Rate Loans. Such notice shall specify with respect to the
requested Term Loan the proposed principal amount of such Term Loan, the Type of
Term Loan, the initial Interest Period (if applicable) for such Term Loan and
the Drawdown Date. Such notice shall also contain (i) a general statement as to
the purpose for which such advance shall be used (which purpose shall be in
accordance with the terms of §2.9) and (ii) a certification by the Executive
Vice President Finance, the chief financial officer or chief accounting officer
of Parent Company that the Borrower and Guarantors are and will be in compliance
with all covenants under the Loan Documents after giving effect to the making
and use of such Term Loan. Promptly upon receipt of such notice, the Agent shall
notify each of the Lenders thereof. Term Loan Request shall be irrevocable and
binding on the Borrower and shall obligate the Borrower to accept the Term Loan
requested from the Lenders on the proposed Drawdown Date. Nothing herein shall
prevent the Borrower from seeking recourse against any applicable Lender that
fails to advance its proportionate share of a requested Term Loan as required by
this Agreement. Term Loan Request shall be (a) for a Base Rate Loan in a minimum
aggregate amount of $1,000,000.00 or an integral multiple of $100,000.00 in
excess thereof; or (b) for a LIBOR Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $100,000.00 in excess thereof;
provided, however, that there shall be no more than five (5) LIBOR Rate Loans
outstanding at any one time.

 

§2.8         Funds for Loans.

 

(a)            Not later than 1:00 p.m. (Cleveland time) on the Drawdown Date or
any Increase Date with respect to any Term Loans, each of the Lenders, as
applicable, will make available to the Agent, at the Agent’s Head Office, the
amount of such Lender’s applicable Commitment Percentage of the amount of the
requested Loans which may be disbursed pursuant to §2.2. A Lender at its option
may, upon reasonable prior notice to Agent, make a LIBOR Rate Loan by causing
any U.S. or non-U.S. branch or Affiliate of such Lender to make such Loan and
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement. Upon receipt
from each such Lender of such amount, and upon receipt of the documents required
by §10 and §11 and the satisfaction of the other conditions set forth therein,
to the extent applicable, the Agent will make available to the Borrower the
aggregate amount of such Term Loans made available to the Agent by the Lenders,
as applicable, in like funds as received by the Agent by crediting such amount
to the account of the Borrower maintained at the Agent’s Head Office. The
failure or refusal of any Lender to make available to the Agent at the aforesaid
time and place on the Drawdown Date or any Increase Date with respect to any
Term Loans the amount of its applicable Commitment Percentage of the requested
Loans shall not relieve any other Lender from its several obligation hereunder
to make available to the Agent the amount of such other Lender’s applicable
Commitment Percentage of any requested Loans, including any additional Term
Loans that may be requested subject to the terms and conditions hereof to
provide funds to replace those not advanced by the Lender so failing or
refusing. In the event of any such failure or refusal, the Lenders not so
failing or refusing shall be entitled to a priority secured position as against
the Lender or Lenders so failing or refusing to make available to the Borrower
the amount of its or their applicable Commitment Percentage for such Loans as
provided in §12.5.

 



45

 

 

(b)            Unless the Agent shall have been notified by any Lender prior to
the Drawdown Date or any Increase Date with respect to any Term Loans that such
Lender will not make available to Agent, such Lender’s applicable Commitment
Percentage of a proposed Loan, Agent may in its discretion assume that such
Lender has made such Loan available to Agent in accordance with the provisions
of this Agreement and the Agent may, if it chooses, in reliance upon such
assumption make such Loan available to the Borrower, and such Lender shall be
liable to the Agent for the amount of such advance. If such Lender does not pay
such corresponding amount upon the Agent’s demand therefor, the Agent will
promptly notify the Borrower, and the Borrower shall promptly pay such
corresponding amount to the Agent. The Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

 

(c)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

§2.9         Use of Proceeds. The Borrower will use the proceeds of the Loans
solely (a) to pay closing costs in connection with this Agreement, (b) to repay
and satisfy existing financing, (c) to fund future development projects,
property and equipment acquisitions and (d) for general corporate purposes.

 

§2.10       [Intentionally Omitted].

 

§2.11       Increase in Total Commitment.

 

(a)            Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time, prior to the
Maturity Date, to request an increase in the Commitment, each in increments of
$10,000,000.00 by an aggregate amount of increases to the Commitment (the amount
of the requested increase to be set forth in the Increase Notice) (which,
assuming no previous reduction in the Commitments, would result in a maximum
Total Commitment of $500,000,000.00), written notice to the Agent (an “Increase
Notice”; and the amount of such requested increase is the “Commitment
Increase”). The execution and delivery of the Increase Notice by the Borrower
shall constitute a representation and warranty by the Borrower that all the
conditions set forth in this §2.11 shall have been satisfied on the date of such
Increase Notice. The Commitment Increase shall be allocated to the then existing
Commitments having the same terms as the existing Commitments.

 

(b)            Upon receipt of any Increase Notice, the Agent shall consult with
KCM and shall notify the Borrower of the amount of facility fees to be paid to
any Lenders who provide an additional Commitment in connection with such
increase in the Total Commitment (which shall be in addition to the fees to be
paid to Agent or KCM pursuant to the Agreement Regarding Fees). If the Borrower
agrees to pay the facility fees so determined, then the Agent shall send a
notice to all Lenders (the “Additional Commitment Request Notice”) informing
them of the Borrower’s request to increase the Total Commitment and of the
facility fees to be paid with respect thereto. Each Lender who desires to
provide an additional Commitment upon such terms shall provide Agent with a
written commitment letter specifying the amount of the additional Commitment
which it is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice. If the requested increase is
oversubscribed then the Agent and KCM shall allocate the Commitment Increase
among the Lenders who provide such commitment letters on such basis as the Agent
and KCM shall determine after consultation with the Borrower. If the additional
Commitments so provided are not sufficient to provide the full amount of the
Commitment Increase requested by the Borrower, then the Agent, KCM or the
Borrower may, but shall not be obligated to, invite one or more banks or lending
institutions (which banks or lending institutions shall be acceptable to Agent,
KCM and the Borrower) to become a Lender and provide an additional Commitment.
The Agent shall provide all Lenders with a notice setting forth the amount, if
any, of the additional Commitment to be provided by each Lender, and the revised
Commitment Percentages, which shall be applicable after the effective date of
the Commitment Increase specified therein (the “Increase Date”). In no event
shall any Lender be obligated to provide an additional Commitment.

 



46

 

 

(c)            On any Increase Date the outstanding principal balance of the
Term Loans shall be reallocated among the Lenders, such that after the
applicable Increase Date the outstanding principal amount of Term Loans owed to
each Lender shall be equal to such Lender’s Commitment Percentage (as in effect
after the applicable Increase Date) of the outstanding principal amount of all
Loans. On any Increase Date those Lenders whose Commitment Percentage is
increasing shall advance the funds to the Agent and the funds so advanced shall
be distributed among the Lenders whose Commitment Percentage is decreasing as
necessary to accomplish the required reallocation of the outstanding Loans. The
funds so advanced shall be Base Rate Loans until converted to LIBOR Rate Loans
which are allocated among all Lenders based on their Commitment Percentages. The
Borrower further agrees to pay the Breakage Costs, if any, resulting from any
Commitment Increase.

 

(d)            Upon the effective date of each increase in the Commitment
pursuant to this §2.11, the Agent may unilaterally revise Schedule 1.1 and the
Borrower shall execute and deliver to the Agent new Term Loan Notes for each
Lender whose Commitment has changed so that the principal amount of such Term
Loan Lender’s Term Loan Note shall equal its Commitment. The Agent shall deliver
such replacement Term Loan Notes to the respective Lenders in exchange for the
Term Loan Notes replaced thereby which shall be surrendered by such Lenders.
Such new Term Loan Notes shall provide that they are replacements for the
surrendered Term Loan Notes, and that they do not constitute a novation, shall
be dated as of the Increase Date and shall otherwise be in substantially the
form of the replaced Term Loan Notes. In connection therewith, the Borrower
shall deliver an opinion of counsel, addressed to the Lenders and the Agent,
relating to the due authorization, execution and delivery of such new Term Loan
Notes and the enforceability thereof, in form and substance substantially
similar to the opinion delivered in connection with the first disbursement under
this Agreement. The surrendered Term Loan Notes shall be canceled and returned
to the Borrower.

 

(e)            Notwithstanding anything to the contrary contained herein, the
obligation of the Agent and the Lenders to increase the Total Commitment
pursuant to this §2.11 shall be conditioned upon satisfaction of the following
conditions precedent which must be satisfied prior to the effectiveness of any
increase of the Total Commitment:

 



47

 

 

(i)            Payment of Activation Fee. The Borrower shall pay (A) to the
Agent those fees described in and contemplated by the Agreement Regarding Fees
with respect to the applicable Commitment Increase, and (B) to KCM such facility
fees as the Lenders who are providing an additional Commitment may require to
increase the aggregate Commitment, which fees shall, when paid, be fully earned
and non-refundable under any circumstances. KCM shall pay to the Lenders
acquiring the applicable Commitment Increase certain fees pursuant to their
separate agreement; and

 

(ii)           No Default. On the date any Increase Notice is given and on the
date such increase becomes effective, both immediately before and after the
Total Commitment is increased, there shall exist no Default or Event of Default;
and

 

(iii)          Representations True. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower or the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects (except to the
extent that any representation and warranty that is qualified by materiality
shall be true and correct in all respects) on the date of such Increase Notice
and on the date the Total Commitment is increased, both immediately before and
after the Total Commitment is increased, except that if any representation and
warranty is as of a specified date, such representation and warranty shall be
true and correct in all material respects as of such date; and

 

(iv)          Additional Documents. The Borrower and the Guarantors shall
execute and deliver to Agent and the Lenders such additional documents,
instruments, certifications and opinions as the Agent may reasonably require in
its sole and absolute discretion, including, without limitation, a Compliance
Certificate, demonstrating compliance with all covenants, representations and
warranties set forth in the Loan Documents after giving effect to the increase;
and

 

(v)           Beneficial Ownership Certification. If requested by the Agent or
any Lender in order to comply with its ongoing obligations under the Beneficial
Ownership Regulation, Borrower shall have delivered, at least two (2) Business
Days prior to the Increase Date, to the Agent (and any such Lender) a completed
and executed Beneficial Ownership Certification; and

 

(vi)          Other. The Borrower and the Guarantors shall satisfy such other
conditions to such increase as Agent may require in its reasonable discretion.

 

§2.12       [Intentionally Omitted].

 

§2.13       Termination of Agreement. This Agreement shall terminate at such
time as (a) all of the Commitments have been terminated, (b) none of the Lenders
is obligated any longer under this Agreement to make any Loans and (c) all
Obligations (other than obligations which survive as set forth in §15 and §16)
and Hedge Obligations have been paid and satisfied in full.

 



48

 

 

§2.14       Defaulting Lenders.

 

(a)            If for any reason any Lender shall be a Defaulting Lender, then,
in addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, except as otherwise provided
under §27, such Defaulting Lender’s right to participate in the administration
of the Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Required Lenders or all of the Lenders, shall be suspended during the
pendency of such failure or refusal. If a Lender is a Defaulting Lender because
it has failed to make timely payment to the Agent of any amount required to be
paid to the Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Agent or the
Borrower may have under the immediately preceding provisions or otherwise, the
Agent shall be entitled (i) to collect interest from such Defaulting Lender on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest. Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall be
applied as set forth in §2.14(d). Notwithstanding anything else provided herein
or otherwise, no limitation on such Defaulting Lender’s right to participate in
the administration of the Loans shall mean or be deemed to limit or otherwise
impair, such Defaulting Lender’s right to attend, but not participate or vote
(except as otherwise provided under §27), in any bank meeting or to request or
receive any information in connection with or as provided under any of the Loan
Documents.

 

(b)            Any Non-Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire all or a portion of a Defaulting Lender’s Commitment
at par. Any Lender desiring to exercise such right shall give written notice
thereof to the Agent and the Borrower no sooner than two (2) Business Days and
not later than five (5) Business Days after such Defaulting Lender became a
Defaulting Lender. If more than one Lender exercises such right, each such
Lender shall have the right to acquire an amount of such Defaulting Lender’s
Commitment in proportion to the Commitments of the other Lenders exercising such
right. If after such fifth (5th) Business Day, the Lenders have not elected to
purchase all of the Commitment of such Defaulting Lender, then the Borrower (so
long as no Default or Event of Default exists) or the Required Lenders may, by
giving written notice thereof to the Agent, such Defaulting Lender and the other
Lenders, demand (but shall have no obligation to so demand) that such Defaulting
Lender assign its Commitment to an eligible assignee subject to and in
accordance with the provisions of §18.1 for the purchase price provided for
below and upon any such demand such Defaulting Lender shall comply with such
demand and shall consummate such assignment (subject to and in accordance with
the provisions of §18.1). No party hereto shall have any obligation whatsoever
to initiate any such replacement or to assist in finding an eligible assignee.
Upon any such purchase or assignment, and any such demand with respect to which
the conditions specified in §18.1 have been satisfied, the Defaulting Lender’s
interest in the Loans and its rights hereunder (but not its liability in respect
thereof or under the Loan Documents or this Agreement to the extent the same
relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement. The purchase price for the Commitment of a
Defaulting Lender shall be equal to the amount of the principal balance of the
Loans outstanding and owed by the Borrower to the Defaulting Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees. Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to
§2.14(d).

 



49

 

 

(c)            [Intentionally Omitted.]

 

(d)            Any payment of principal, interest, fees or other amounts
received by the Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Agent for the account of such Defaulting Lender pursuant
to §13), shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; third, if so determined by the
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to satisfy obligations of such Defaulting Lender to
fund Loans or participations under this Agreement; fourth, to the payment of any
amounts owing to the Agent or the Lenders as a result of any judgment of a court
of competent jurisdiction obtained by the Agent or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans in respect of which
such Defaulting Lender has not fully funded its appropriate share and such Loans
were made at a time when the conditions set forth in §10 and §11, to the extent
required by this Agreement, were satisfied or waived, such payment shall be
applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis until such time as all Loans are held by the Lenders pro rata in
accordance with their Commitment Percentages, prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this §2.14(d) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto, and to the extent allocated to the repayment of
principal of the Loan, shall not be considered outstanding principal under this
Agreement.

 

(e)            [Intentionally Omitted.]

 

(f)            If the Borrower (so long as no Default or Event of Default
exists) and the Agent agree in writing in their reasonable discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the date specified in
such notice and subject to any conditions set forth therein, that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Commitments, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 



50

 

 

 

§3.         REPAYMENT OF THE LOANS.

 

§3.1        Stated Maturity. The Borrower promises to pay on the Maturity Date
and there shall become absolutely due and payable on the Maturity Date all of
the Term Loans Outstanding on such date, together with any and all accrued and
unpaid interest thereon.

 

§3.2        Mandatory Prepayments.

 

(a)            If at any time the Outstanding Term Loans exceeds the Total
Commitment, then the Borrower shall, within five (5) Business Days of such
occurrence, pay the amount of such excess to the Agent for the respective
accounts of the Lenders for application to the Term Loans as provided in §3.4,
together with any additional amounts payable pursuant to §4.8.

 

(b)            If at any time there shall be a violation of the covenants
contained in §9.1, then the Borrower shall, within five (5) Business Days of
such occurrence, reduce the aggregate amount of the Consolidated Total Unsecured
Debt (including the Loans) plus any Capitalized Lease Obligations of Borrower
and its Subsidiaries with respect to the Unencumbered Asset Pool Properties, by
an amount so that no violation of the covenants set forth in §9.1 continues to
exist (and if any such reduction is made with respect to the Obligations, then
Borrower shall pay such amount to the Agent for the respective accounts of the
Lenders for application to the Loans as provided in §3.4, together with any
additional amounts payable pursuant to §4.8).

 

§3.3        Optional Prepayments.

 

(a)            [Intentionally Omitted.]

 

(b)            The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Term Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.8.

 

(c)            The Borrower shall give the Agent, no later than
10:00 a.m. (Cleveland time) at least three (3) days’ prior written notice of any
prepayment pursuant to this §3.3 of LIBOR Rate Loans unless a shorter notice
period is agreed to in writing by the Agent, and one Business Day’s prior
written notice of any prepayment pursuant to this §3.3 of Base Rate Loans, in
each case specifying the proposed date of prepayment of the Loans and the
principal amount to be prepaid (provided that any such notice may be revoked or
modified upon one (1) day’s prior notice to the Agent).

 



51

 

 

§3.4        Partial Prepayments. Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof, and shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of payment. Each partial
payment under §3.2 and §3.3 shall be applied, in the absence of instruction by
the Borrower, first to the principal of Base Rate Loans, and second to the
principal of LIBOR Rate Loans.

 

§3.5        Effect of Prepayments. Any portion of the Term Loans that is prepaid
may not be reborrowed.

 

§4.         CERTAIN GENERAL PROVISIONS.

 

§4.1        Conversion Options.

 

(a)            The Borrower may elect from time to time to convert any of its
outstanding Term Loans to a Term Loan of another Type and such Term Loan shall
thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at least one
(1) Business Days’ prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Loan; (ii) with respect to any such conversion of a Base Rate Loan to
a LIBOR Rate Loan, the Borrower shall give the Agent at least two (2) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$250,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than two (2) LIBOR Rate Loans outstanding at any
one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing. All or any part of
the outstanding Term Loans of any Type may be converted as provided herein,
provided that no partial conversion shall result in a Base Rate Loan in a
principal amount of less than $1,000,000.00 or an integral multiple of
$100,000.00 or a LIBOR Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $250,000.00. On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its applicable Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.

 

(b)            Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.

 

(c)            In the event that the Borrower does not notify the Agent at least
one (1) Business Day prior of its election hereunder with respect to any LIBOR
Rate Loan, such Loan shall be automatically continued at the end of the
applicable Interest Period as a LIBOR Rate Loan for an Interest Period of one
month unless such Interest Period shall be greater than the time remaining until
the Maturity Date in which case such Loan shall be automatically converted to a
Base Rate Loan at the end of the applicable Interest Period.

 



52

 

 

§4.2        Fees. The Borrower and the Guarantors agree to pay to KeyBank and
the Joint Lead Arrangers and Bookrunners for their own account certain fees for
services rendered or to be rendered in connection with the Loans as provided
pursuant to those certain fee letters dated on or near the date hereof between
the Borrower and the Joint Lead Arrangers and Bookrunners (the “Agreement
Regarding Fees”). All such fees shall be fully earned when paid and
nonrefundable under any circumstances.

 

§4.3        Agent Fee. The Borrower shall pay to the Agent, for the Agent’s own
account, a non-refundable Agent’s administrative fee pursuant to the Agreement
Regarding Fees. The Agent’s fee shall be payable upon the Closing Date and on
each annual anniversary date thereof until the termination of the Commitment and
the indefeasible repayment in full and satisfaction of the Obligations and Hedge
Obligations.

 

§4.4        Funds for Payments.

 

(a)            All payments of principal, interest, facility fees, closing fees
and any other amounts due hereunder or under any of the other Loan Documents
shall be made to the Agent, for the respective accounts of the Lenders and the
Agent, as the case may be, at the Agent’s Head Office, not later than 2:00
p.m. (Cleveland time) on the day when due, in each case in lawful money of the
United States in immediately available funds. The Agent is hereby authorized to
charge the accounts of the Borrower with KeyBank on the dates when the amount
thereof shall become due and payable, with the amounts of the principal of and
interest on the Loans and all fees, charges, expenses and other amounts owing to
the Agent and/or the Lenders under the Loan Documents. Subject to the foregoing,
all payments made to Agent on behalf of the Lenders, and actually received by
Agent, shall be deemed received by the Lenders on the date actually received by
Agent.

 

(b)            All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim, and free and clear
of and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.4) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)            The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

 



53

 

 

(d)            The Borrower and the Guarantors shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this §4.4) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

 

(e)            Each Lender shall severally indemnify the Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower or a Guarantor has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.

 

(f)            As soon as practicable after any payment of Taxes by the Borrower
or any Guarantor to a Governmental Authority pursuant to this §4.4, the Borrower
or such Guarantor shall deliver to the Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:

 



54

 

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), an electronic copy (or an original if requested by
the Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Agent) of an executed IRS Form W-8BEN or IRS
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)           an electronic copy (or an original if requested by the Borrower
or the Agent) of an executed IRS Form W-8ECI;

 

(III)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit N-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(IV)          to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit N-4 on behalf of each such direct and indirect partner;

 



55

 

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), an electronic copy
(or an original if requested by the Borrower or the Agent) of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent, at the
time or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Agent, such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Agent as may be necessary for the Borrower and the Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(g)           Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

 

(h)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this §4.4 (including by the payment of additional
amounts pursuant to this §4.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this §4.4 with respect to the Taxes giving rise to such refund), net of all
reasonable third party out-of-pocket expenses (including Taxes) of such
indemnified party actually incurred and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

 

(i)             Each party’s obligations under this §4.4 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 



56

 

 

§4.5        Computations. All computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360-day year (or a 365 day
year in the case of Base Rate Loans) and paid for the actual number of days
elapsed. Except as otherwise provided in the definition of the term “Interest
Period” with respect to LIBOR Rate Loans, whenever a payment hereunder or under
any of the other Loan Documents becomes due on a day that is not a Business Day,
the due date for such payment shall be extended to the next succeeding Business
Day, and interest shall accrue during such extension. The Outstanding Loans as
reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount absent manifest error.

 

§4.6        Suspension of LIBOR Rate Loans. Subject to §4.16, in the event that,
prior to the commencement of any Interest Period relating to any LIBOR Rate
Loan, the Agent shall determine that adequate and reasonable methods do not
exist for ascertaining LIBOR for such Interest Period, or the Agent shall
reasonably determine that LIBOR will not accurately and fairly reflect the cost
of the Lenders making or maintaining LIBOR Rate Loans for such Interest Period,
the Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Term Loan Request with
respect to a LIBOR Rate Loan shall be automatically withdrawn and shall be
deemed a request for a Base Rate Loan and (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and the obligations of the Lenders to make
LIBOR Rate Loans shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall so notify the Borrower and the Lenders.

 

§4.7        Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended, and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.

 

§4.8        Additional Interest. If any LIBOR Rate Loan or any portion thereof
is repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which Borrower has elected a LIBOR Rate Loan or the
Borrower makes any payment in a different currency than is required by this
Agreement, the Borrower will pay to the Agent upon demand for the account of the
applicable Lenders in accordance with their respective Commitment Percentages,
in addition to any amounts of interest otherwise payable hereunder, the Breakage
Costs. The Borrower understands, agrees and acknowledges the following: (i) no
Lender has any obligation to purchase, sell and/or match funds in an applicable
currency or in connection with the use of LIBOR as a basis for calculating the
rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used merely as a reference
in determining such rate; and (iii) the Borrower has accepted LIBOR as a
reasonable and fair basis for calculating such rate and any Breakage Costs. The
Borrower further agrees to pay the Breakage Costs, if any, whether or not a
Lender elects to purchase, sell and/or match funds. For the purpose of
calculating amounts payable to a Lender under this Section, each Lender shall be
deemed to have actually funded its relevant LIBOR Rate Loan through the purchase
of a deposit bearing interest at LIBOR in an amount equal to the amount of that
LIBOR Rate Loan and having a maturity comparable to the relevant Interest
Period; provided, that each Lender may fund each of its LIBOR Rate Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this Section.

 



57

 

 

§4.9        Additional Costs, Etc.. Notwithstanding anything herein to the
contrary, if any present or future Applicable Law, which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any Governmental Authority charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any Governmental Authority (whether or not having the force of
law), shall:

 

(a)           subject any Lender or the Agent to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) with respect to
this Agreement, the other Loan Documents, such Lender’s Commitment, or the
Loans, or

 

(b)          [Intentionally Omitted]

 

(c)           impose or increase or render applicable any special deposit,
compulsory loan, insurance charge, reserve, assessment, liquidity, capital
adequacy or other similar requirements (whether or not having the force of law
and which are not already reflected in any amounts payable by the Borrower
hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender, or

 

(d)          impose on any Lender or the Agent any other conditions, cost,
expense or requirements with respect to this Agreement, the other Loan
Documents, the Loans, such Lender’s Commitment or any class of loans or
commitments of which any of the Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is:

 

(i)            to increase the cost to any Lender of making, funding, issuing,
renewing, extending, continuing, converting or maintaining any of the Loans or
such Lender’s Commitment, or

 

(ii)           to reduce the amount of principal, interest or other amount
payable to any Lender or the Agent hereunder on account of such Lender’s
Commitment or any of the Loans, or

 

(iii)          to require any Lender or the Agent to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder, then, and in each such case, the Borrower will, within
fifteen (15) days of demand made by such Lender or (as the case may be) the
Agent at any time and from time to time and as often as the occasion therefor
may arise, pay to such Lender or the Agent such additional amounts as such
Lender or the Agent shall determine in good faith to be sufficient to compensate
such Lender or the Agent for such additional cost, reduction, payment or
foregone interest or other sum. Each Lender and the Agent in determining such
amounts may use any reasonable averaging and attribution methods generally
applied by such Lender or the Agent. The Borrower’s obligations under this §4.9
shall survive the resignation or replacement of the Agent or any assignment of
rights, by or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all of the Obligations and the
Hedge Obligations. Notwithstanding the foregoing, the Borrower shall not be
required to compensate any Lender pursuant to this §4.9 for any increased costs
or reductions incurred more than 180 days prior to the date of such Lender’s
demand; or

 



58

 

 

Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules guidelines or
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law, rule,
regulation or guidelines or the interpretation thereof for the purposes of this
Section regardless of the date enacted, adopted or issued.

 

§4.10      Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital or liquidity (including, without limitation, on account of
Basel III) ratios or requirements for banks or bank holding companies or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (b) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy or liquidity ratios or
requirements (whether or not having the force of law), has the effect of
reducing the return on such Lender’s or such holding company’s capital as a
consequence of such Lender’s commitment to make Loans hereunder to a level below
that which such Lender or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy or
liquidity position and assuming the full utilization of such entity’s capital)
by any amount deemed by such Lender to be material, then such Lender may notify
the Borrower thereof. The Borrower agrees to pay to such Lender the amount of
such reduction in the return on capital as and when such reduction is
determined, upon presentation by such Lender of a statement of the amount
setting forth the Lender’s calculation thereof. In determining such amount, such
Lender may use any reasonable averaging and attribution methods generally
applied by such Lender. The Borrower’s obligations under this §4.10 shall
survive the resignation or replacement of the Agent or any assignment of rights,
by or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all of the Obligations and the Hedge
Obligations. Notwithstanding the foregoing, the Borrower shall not be required
to compensate any Lender pursuant to this §4.10 for any such amounts incurred
more than 180 days prior to the date of such Lender’s demand. Notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules guidelines or directives thereunder or
issued in connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in law, rule, regulation or guidelines or the
interpretation thereof for the purposes of this Section regardless of the date
enacted, adopted or issued.

 



59

 

 

§4.11      Breakage Costs. The Borrower shall pay all Breakage Costs required to
be paid by them pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.

 

§4.12      Default Interest. Following the occurrence and during the continuance
of any Event of Default, and regardless of whether or not the Agent or the
Lenders shall have accelerated the maturity of the Loans, all principal of the
Loans and, to the extent permitted by Applicable Law, overdue installments of
interest, shall bear interest payable on demand at a rate per annum equal to
(such rate, the “Default Rate”): (a) in the case of Loans of any Type, the rate
per annum then in effect for each such Loan of such Type (inclusive of the
Applicable Margin) plus a margin of 2% per annum; and (b) in the case of other
Obligations payable hereunder, the rate per annum equal to the rate applicable
to Base Rate Loans plus the Applicable Margin for Base Rate Loans plus 2% per
annum, in each case from the date of such non-payment until such amount shall be
paid in full (after as well as before judgment); provided that if any of such
amounts shall exceed the maximum rate permitted by law, then at the maximum rate
permitted by law.

 

§4.13      Certificate. A certificate setting forth any amounts payable pursuant
to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be conclusive in the absence of manifest error.

 

§4.14      Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under Applicable Law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under Applicable Law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
Applicable Law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by Applicable Law. This Section shall control all
agreements between or among the Borrower, the Lenders and the Agent.

 



60

 

 

§4.15      Certain Provisions Relating to Increased Costs and Non-Funding
Lenders. If a Lender gives notice of the existence of the circumstances set
forth in §4.7 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.4(b) (as a result
of the imposition of U.S. withholding taxes on amounts paid to such Lender under
this Agreement), §4.9 or §4.10, then, upon request of the Borrower, such Lender,
as applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by the
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrower agreeing to pay all reasonably incurred costs and expenses incurred by
such Lender in connection with any such action. Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender (a) has given notice of the existence of
the circumstances set forth in §4.7 or has requested payment or compensation for
any losses or costs to be reimbursed pursuant to any one or more of the
provisions of §4.4 (as a result of the imposition of U.S. withholding taxes on
amounts paid to such Lender under this Agreement), §4.9 or §4.10 and following
the request of the Borrower has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”) or (b) has failed to make
available to Agent its pro rata share of any Loan and such failure has not been
cured (a “Non-Funding Lender”), then, within thirty (30) days after such notice
or request for payment or compensation or failure to fund, as applicable, the
Borrower shall have the one-time right as to such Affected Lender or Non-Funding
Lender, as applicable, to be exercised by delivery of written notice delivered
to the Agent and the Affected Lender or Non-Funding Lender, as applicable,
within thirty (30) days of receipt of such notice or failure to fund, as
applicable, to elect to cause the Affected Lender or Non-Funding Lender, as
applicable, to transfer its Commitment. The Agent shall promptly notify the
remaining Lenders that each of such Lenders shall have the right, but not the
obligation, to acquire a portion of the Commitment, pro rata based upon their
relevant Commitment Percentages, of the Affected Lender or Non-Funding Lender,
as applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by the
Agent after consultation with the Borrower so long as no Default or Event of
Default exists thereunder). In the event that the Lenders do not elect to
acquire all of the Affected Lender’s or Non-Funding Lender’s Commitment, then
the Agent shall endeavor to obtain a new Lender to acquire such remaining
Commitment. Upon any such purchase of the Commitment of the Affected Lender or
Non-Funding Lender, as applicable, the Affected Lender’s or Non-Funding Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender or
Non-Funding Lender, as applicable, shall promptly execute all documents
reasonably requested to surrender and transfer such interest. The purchase price
for the Affected Lender’s or Non-Funding Lender’s Commitment shall equal any and
all amounts outstanding and owed by the Borrower to the Affected Lender or
Non-Funding Lender, as applicable, including principal, and all accrued and
unpaid interest or fees.

 



61

 

 

§4.16Benchmark Replacement Setting

 

(a)            Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, if a Benchmark Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date
have occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, then (x) if a Benchmark Replacement is determined in
accordance with clause (1) or (2) of the definition of “Benchmark Replacement”
for such Benchmark Replacement Date, such Benchmark Replacement will replace
such Benchmark for all purposes hereunder and under any Loan Document in respect
of such Benchmark setting and subsequent Benchmark settings without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Loan Document and (y) if a Benchmark Replacement is determined in
accordance with clause (3) of the definition of “Benchmark Replacement” for such
Benchmark Replacement Date, in each instance notwithstanding the requirements of
§27 or anything else contained herein or in any other Loan Document, such
Benchmark Replacement will replace such Benchmark for all purposes hereunder and
under any Loan Document in respect of any Benchmark setting at or after 5:00
p.m. (New York City time) on the fifth (5th) Business Day after the date notice
of such Benchmark Replacement is provided to the Lenders without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document so long as the Agent has not received, by such time, written
notice of objection to such Benchmark Replacement from Lenders comprising the
Required Lenders.

 

(b)            Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement or
any other Loan Document.

 

(c)            Notices; Standards for Decisions and Determinations. The Agent
will promptly notify the Borrower and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date, (ii) the implementation
of any Benchmark Replacement, (iii) the effectiveness of any Benchmark
Replacement Conforming Changes, (iv) the removal or reinstatement of any tenor
of a Benchmark pursuant to clause (d) below and (v) the commencement or
conclusion of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Agent or, if applicable, any Lender (or
group of Lenders) pursuant to this §4.16 including, without limitation, any
determination with respect to a tenor, rate or adjustment, or implementation of
any Benchmark Replacement Conforming Changes, or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action or any selection, will be conclusive and binding
on all parties hereto absent manifest error and may be made in its or their sole
discretion and without consent from any other party to this Agreement or any
other Loan Document, except, in each case, as expressly required pursuant to
this §4.16 and shall not be a basis of any claim of liability of any kind or
nature by any party hereto, all such claims being hereby waived individually by
each party hereto.

 

(d)           Unavailability of Tenor of Benchmark. Notwithstanding anything to
the contrary herein or in any other Loan Document, at any time (including in
connection with the implementation of a Benchmark Replacement), (i) if the
then-current Benchmark is a term rate (including Term SOFR or USD LIBOR) and
either (A) any tenor for such Benchmark is not displayed on a screen or other
information service that publishes such rate from time to time as selected by
the Agent in its reasonable discretion or (B) the regulatory supervisor for the
administrator of such Benchmark or a Relevant Governmental Body has provided a
public statement or publication of information announcing that any tenor for
such Benchmark is or will be no longer representative, then the Agent may modify
the definition of “Interest Period” for any Benchmark settings at or after such
time to remove such unavailable or non-representative tenor and (ii) if a tenor
that was removed pursuant to clause (i) above either (A) is subsequently
displayed on a screen or information service for a Benchmark (including a
Benchmark Replacement) or (B) is not, or is no longer, subject to an
announcement that it is or will no longer be representative for a Benchmark
(including a Benchmark Replacement), then the Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

 



62

 

 

(e)            Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a conversion to or continuation of LIBOR Rate Loans
to be made, converted or continued during any Benchmark Unavailability Period
and, failing that, the Borrower will be deemed to have converted any such
request into a request for a borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period or at any time that a tenor for the
then-current Benchmark is not an Available Tenor, the component of Base Rate
based upon the then-current Benchmark or such tenor for such Benchmark, as
applicable, will not be used in any determination of the Base Rate.

 

(f)            Certain Defined Terms. As used in this §4.16:

 

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (d) of this Section titled “Benchmark
Replacement Setting.”

 

“Benchmark” means, initially, USD LIBOR; provided that if a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date have occurred with respect to USD LIBOR or the then-current
Benchmark, then “Benchmark” means the applicable Benchmark Replacement to the
extent that such Benchmark Replacement has replaced such prior benchmark rate
pursuant to clause (a) of this §4.16.

 

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Agent for the
applicable Benchmark Replacement Date:

 

(1)the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

 

(2)the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;

 

(3)the sum of: (a) the alternate benchmark rate that has been selected by the
Agent and the Borrower as the replacement for the then-current Benchmark for the
applicable Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a replacement benchmark rate or the mechanism for determining
such a rate by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a benchmark rate as a
replacement for the then-current Benchmark for U.S. dollar-denominated
syndicated credit facilities at such time and (b) the related Benchmark
Replacement Adjustment;

 



63

 

 

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion. If the
Benchmark Replacement as determined pursuant to clause (1), (2) or (3) above
would be less than the Floor, the Benchmark Replacement will be deemed to be the
Floor for the purposes of this Agreement and the other Loan Documents.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then- current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

 

(1)for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Agent:

 

(a)the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

 

(b)(b)            the spread adjustment (which may be a positive or negative
value or zero) as of the Reference Time such Benchmark Replacement is first set
for such Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and

 

(2)for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Agent and the Borrower for the applicable Corresponding Tenor
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body on the applicable Benchmark
Replacement Date or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of such Benchmark with the applicable
Unadjusted Benchmark Replacement for U.S. dollar- denominated syndicated credit
facilities;

 

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Agent in its reasonable
discretion.

 



64

 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Business Day,” the
definition of “LIBOR Business Day,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest, timing of
borrowing requests or prepayment, conversion or continuation notices, length of
lookback periods, the applicability of breakage provisions, and other technical,
administrative or operational matters) that the Agent decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the Agent
determines that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Agent decides
is reasonably necessary in connection with the administration of this Agreement
and the other Loan Documents).

 

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein; or

 

(3)in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Agent has not received, by 5:00 p.m. (New York City time) on the
fifth (5th) Business Day after the date notice of such Early Opt-in Election is
provided to the Lenders, written notice of objection to such Early Opt-in
Election from Lenders comprising the Required Lenders.

 

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

 



65

 

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

 

(1)a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

 

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of such Benchmark (or the published component used in the
calculation thereof), the Board of Governors of the Federal Reserve System, the
Federal Reserve Bank of New York, an insolvency official with jurisdiction over
the administrator for such Benchmark (or such component), a resolution authority
with jurisdiction over the administrator for such Benchmark (or such component)
or a court or an entity with similar insolvency or resolution authority over the
administrator for such Benchmark (or such component), which states that the
administrator of such Benchmark (or such component) has ceased or will cease to
provide all Available Tenors of such Benchmark (or such component thereof)
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof); or

 

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of such Benchmark (or the published component used in the
calculation thereof) or a Relevant Governmental Body announcing that all
Available Tenors of such Benchmark (or such component thereof) are no longer
representative.

 

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

 

“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Loan
Document in accordance with this §4.16 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with this §4.16.

 

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

 

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Agent in accordance
with the conventions for this rate selected or recommended by the Relevant
Governmental Body for determining “Daily Simple SOFR” for syndicated business
loans; provided, that if the Agent decides that any such convention is not
administratively feasible for the Agent, then the Agent may establish another
convention in its reasonable discretion.

 



66

 

 

“Early Opt-in Election” means, if the then-current Benchmark is USD LIBOR, the
occurrence of:

 

(4)(i) a notification by the Agent to (or the request by the Borrower to the
Agent to notify) each of the other parties hereto that at least five
(5) currently outstanding U.S. dollar-denominated syndicated credit facilities
at such time contain (as a result of amendment or as originally executed) a
SOFR-based rate (including SOFR, a term SOFR or any other rate based upon SOFR)
as a benchmark rate (and such syndicated credit facilities are identified in
such notice and are publicly available for review), and

 

(5)the joint election by the Agent and the Borrower to trigger a fallback from
USD LIBOR and the provision by the Agent of written notice of such election to
the Lenders.

 

“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to USD LIBOR.

 

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

 

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is USD LIBOR, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (2) if such
Benchmark is not USD LIBOR, the time determined by the Agent in its reasonable
discretion.

 

“Relevant Governmental Body” means the Board of Governors of the Federal Reserve
System or the Federal Reserve Bank of New York, or a committee officially
endorsed or convened by the Board of Governors of the Federal Reserve System or
the Federal Reserve Bank of New York, or any successor thereto including without
limitation the Alternative Reference Rates Committee.

 

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website on the immediately succeeding
Business Day.

 

“SOFR Administrator” means the Federal Reserve Bank of New York (or a successor
administrator of the secured overnight financing rate).

 

“SOFR Administrator’s Website” means the website of the Federal Reserve Bank of
New York, currently at http://www.newyorkfed.org, or any successor source for
the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.

 



67

 

 

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

 

“USD LIBOR” means the London interbank offered rate for U.S. dollars.

 

§5.          UNENCUMBERED ASSET POOL.

 

§5.1        Unsecured Obligations. The Lenders have agreed to make the Loans to
the Borrower on an unsecured basis. Notwithstanding the foregoing, the
Obligations shall be guaranteed pursuant to the terms of the Guaranty.

 

§5.2        Initial Unencumbered Asset Pool. As of the Closing Date, the parties
hereto agree that the Real Estate identified on Schedule 1.6 are the Initial
Unencumbered Asset Pool Properties; provided, that if any Real Estate included
as an Initial Unencumbered Asset Pool Property is Real Estate that does not
satisfy the requirements in clauses (a)-(e) of the definition of “Eligible Real
Estate” or in §7.18(a), it shall cease to be included in the calculation of
Unencumbered Asset Pool Availability if it fails to satisfy any such
requirements in addition to those it failed to satisfy on the Closing Date.

 

§5.3        Additional Subsidiary Guarantors. In the event that the Borrower
shall request that certain Real Estate of a Subsidiary of Parent Company be
included in the Unencumbered Asset Pool and such Real Estate is approved for
inclusion in the Unencumbered Asset Pool in accordance with the terms hereof,
Parent Company shall cause each such Subsidiary (and any entity having an
interest in such Subsidiary of Parent Company unless not required by the Agent)
that directly or indirectly owns or that provides services to the Real Estate
similar to those provided by QTS Metro TRS at the Metro Property or which
receives consideration from a tenant or licensee of such Real Estate, to execute
and deliver to Agent a Guarantor Joinder Agreement, and such Subsidiary shall
become an “Additional Subsidiary Guarantor” hereunder; provided that any Foreign
Subsidiary will not be required to become an “Additional Subsidiary Guarantor”
hereunder if Agent does not require the same as part of its approval of an
International Investment being included as an Unencumbered Asset Pool Property.
In addition, in the event any Subsidiary of the Borrower shall constitute a
Material Subsidiary, the Borrower shall cause such Subsidiary, as a condition to
such Subsidiary’s becoming a guarantor or other obligor with respect to such
other Unsecured Debt described therein, cause each such Subsidiary to execute
and deliver to Agent a Joinder Agreement, and such Subsidiary shall become a
Subsidiary Guarantor hereunder. Each such Additional Subsidiary Guarantor shall
be specifically authorized, in accordance with its respective organizational
documents, to guarantee the Obligations and the Hedge Obligations and become a
party to the Contribution Agreement. Parent Company shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
the Borrower and Guarantors to be true and correct with respect to each such
Additional Subsidiary Guarantor, and the schedules to this Agreement shall be
updated to reflect the addition of such Subsidiary as a Guarantor. Additionally,
notwithstanding anything to the contrary contained herein, for any Foreign
Subsidiary which is required by Agent to become an Additional Subsidiary
Guarantor pursuant to this Agreement, Agent may require that such Foreign
Subsidiary to execute and deliver a separate Guaranty (in addition to or in lieu
of a Joinder Agreement), which Guaranty shall contain such provisions as are
reasonably required by Agent for purposes of aiding in the enforceability and
collectability of such Guaranty (including, any judgment arising thereunder)
against any such Foreign Subsidiary in its jurisdiction of organization, the
jurisdiction in which Real Estate or other assets owned by such Foreign
Subsidiary are located and in such other jurisdictions as the Agent may
reasonably require (each an “Approved Foreign Guaranty”). Without limiting the
foregoing, each such Subsidiary shall be in compliance with the representations
contained in §6.30, which may not be waived without the written consent of each
Lender. In connection with the delivery of any Guarantor Joinder Agreement or
Approved Foreign Guaranty, the Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.

 



68

 

 

§5.4        Removal of Real Estate from the Unencumbered Asset Pool. Provided no
Default or Event of Default shall have occurred hereunder and be continuing (or
would exist immediately after giving effect to the transactions contemplated by
this §5.4), the Agent shall remove Real Estate from the Unencumbered Asset Pool
upon the request of the Borrower subject to and upon the following terms and
conditions:

 

(a)           If the Unencumbered Asset Pool Value attributable to such Real
Estate to be removed is greater than $10,000,000, the Borrower shall deliver to
the Agent a written notice of its desire to obtain such removal no later than
ten (10) days prior to the date on which such removal is to be effected;

 

(b)           If the Unencumbered Asset Pool Value attributable to such Real
Estate to be removed is greater than $10,000,000, Parent Company shall submit to
the Agent with such request a Compliance Certificate prepared using the
financial statements of Parent Company most recently provided or required to be
provided to the Agent under §6.4 or §7.4 adjusted in the best good faith
estimate of Parent Company to give effect to the proposed removal and
demonstrating that no Default or Event of Default with respect to the covenants
referred to therein shall exist after giving effect to such removal;

 

(c)           the Borrower remains in compliance with the covenants set forth in
§9; and

 

(d)           the Borrower shall pay all reasonable out-of-pocket costs and
expenses of the Agent in connection with such removal, including, without
limitation, reasonable attorney’s fees.

 

Notwithstanding the foregoing, in the event that the conditions set forth above
in this §5.4 are not satisfied and no Default or Event of Default shall have
occurred and be continuing, the Borrower may still remove Real Estate from the
Unencumbered Asset Pool upon the request of Borrower and the prior written
consent of Agent and the Required Lenders.

 

§5.5        Release of Certain Guarantors. In the event that (a) all
Unencumbered Asset Pool Properties either owned by or serviced by a Subsidiary
of Parent Company that is a Guarantor shall have been removed from the
Unencumbered Asset Pool in accordance with the terms of this Agreement (or were
never part of the Unencumbered Asset Pool Properties), and (b) such Subsidiary
Guarantor will not, upon giving effect to such requested release, be a guarantor
of or otherwise liable with respect to any other Unsecured Debt of the Parent
Company or any of its Subsidiaries of the type described in the definition of
Material Subsidiary which would require it to be a Guarantor, then such
Guarantor shall be released by Agent from liability under the Guaranty. The
provisions of this §5.5 shall not apply to any Subsidiary of Parent Company
which still owns or services an Unencumbered Asset Pool Property or any direct
or indirect interest in an Unencumbered Asset Pool Property.

 



69

 

 

§6.          REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Agent and the Lenders as follows.

 

§6.1        Corporate Authority, Etc..

 

(a)            Incorporation; Good Standing. The Borrower is a Delaware limited
partnership duly organized pursuant to its certificate of limited partnership
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of Delaware. Each of the Subsidiary Guarantors is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its jurisdiction of organization and
is validly existing and in good standing under the laws thereof (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status to the extent
such equivalent status exists under the laws of any foreign jurisdiction of
organization). The Subsidiary Guarantors and Additional Subsidiary Guarantors,
if any, (i) have all requisite power to own their respective property and
conduct their respective business as now conducted and as presently
contemplated, and (ii) are in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status to the extent such equivalent status
exists under the laws of any foreign jurisdiction of organization) and are duly
authorized to do business in the jurisdictions where the Unencumbered Asset Pool
Properties owned or leased by it are located and in each other jurisdiction
where a failure to be so qualified in such other jurisdiction could have a
Material Adverse Effect. REIT is a Maryland corporation duly organized pursuant
to articles of incorporation filed with the Maryland Secretary of State, and is
validly existing and in good standing under the laws of its jurisdiction of
organization. REIT conducts its business in a manner which enables it to qualify
as a real estate investment trust under, and to be entitled to the benefits of,
§856 of the Code, and has elected to be treated as and is entitled to the
benefits of a real estate investment trust thereunder.

 

(b)            Subsidiaries. Each of the Subsidiaries of the Parent Company that
is not the Borrower or a Subsidiary Guarantor (i) is a corporation, limited
partnership, general partnership, limited liability company or trust duly
organized under the laws of its State of organization and is validly existing
and in good standing under the laws thereof (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status to the extent such equivalent status
exists under the laws of any foreign jurisdiction of organization), (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing (or, if applicable
in a foreign jurisdiction, enjoys the equivalent status to the extent such
equivalent status exists under the laws of any foreign jurisdiction of
organization) and is duly authorized to do business in each jurisdiction where a
failure to be so qualified could have a Material Adverse Effect.

 



70

 

 

 

(c)            Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or a Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute,
rule or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to any such Person, (iv) do not and
will not conflict with or constitute a default (whether with the passage of time
or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any material agreement or other instrument binding upon, any such Person or any
of its properties, (v) do not and will not result in or require the imposition
of any lien or other encumbrance on any of the properties, assets or rights of
any such Person other than the liens and encumbrances in favor of Agent
contemplated by this Agreement and the other Loan Documents, and (vi) do not
require the approval or consent, except as stated on Schedule 1.4, of any Person
other than those already obtained and delivered to Agent.

 

(d)            Enforceability. The execution and delivery of this Agreement and
the other Loan Documents to which any of the Borrower or the Guarantors is a
party are valid and legally binding obligations of such Person enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.

 

§6.2        Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, governmental agency or
authority other than those already obtained.

 

§6.3        Title to Properties. Except as indicated on Schedule 6.3 hereto or
other adjustments that are not material in amount, Parent Company and its
Subsidiaries own or lease all of the assets reflected in the consolidated
balance sheet of Parent Company as of the Balance Sheet Date or acquired or
leased since that date (except property and assets sold or otherwise disposed of
in the ordinary course or otherwise permitted hereunder since that date) subject
to no Liens except Permitted Liens.

 

§6.4        Financial Statements. Parent Company has furnished to Agent: (a) the
consolidated balance sheet of Parent Company and its Subsidiaries as of the
Balance Sheet Date and the related consolidated statement of income and cash
flow for the calendar quarter then ended certified by the Executive Vice
President Finance, the chief financial officer or the chief accounting officer
of Parent Company, (b) as of the Closing Date, an unaudited statement of Net
Operating Income for the Unencumbered Asset Pool Properties for the period
ending June 30, 2020 reasonably satisfactory in form to the Agent and certified
by the Executive Vice President Finance, the chief financial officer or the
chief accounting officer of Parent Company as fairly presenting, in all material
respects, the Net Operating Income for such Real Estate for such periods, and
(c) certain other financial information relating to the Guarantors, the Borrower
and the Real Estate (including, without limitation, the Unencumbered Asset Pool
Properties). Such balance sheet and statements have been prepared in accordance
with generally accepted accounting principles, except as disclosed therein and
approved by Agent in its reasonable discretion and fairly present, in all
material respects, the consolidated financial condition of Parent Company and
its Subsidiaries as of such dates and the consolidated results of the operations
of Parent Company and its Subsidiaries for such periods. As of the Closing Date,
there is no Indebtedness of Parent Company or any of its Subsidiaries involving
material amounts not disclosed in said financial statements and the related
notes thereto.

 



 71 

 

 

§6.5        No Material Changes. Since the date of the most recent fiscal year
end audited financial statements delivered to Agent and the Lenders prior to
Closing or pursuant to §7.4, as applicable, there has occurred no materially
adverse change in the financial condition, prospects or business of Parent
Company and its Subsidiaries taken as a whole as shown on or reflected in the
consolidated balance sheet of Parent Company as of the date of such balance
sheet, or its consolidated statement of income or cash flows for the calendar
year then ended, other than changes in the ordinary course of business that have
not and could not reasonably be expected to have a Material Adverse Effect. As
of the date hereof, except as set forth on Schedule 6.5 hereto, there has
occurred no materially adverse change in the financial condition, prospects,
operations or business activities of any of the Unencumbered Asset Pool
Properties from the condition shown on the statements of income delivered to the
Agent pursuant to §6.4 other than changes in the ordinary course of business
that have not had any materially adverse effect either individually or in the
aggregate on the business, prospects, operation or financial condition of such
Unencumbered Asset Pool Properties.

 

§6.6        Franchises, Patents, Copyrights, Etc.. Except as could not
reasonably be expected to have a Material Adverse Effect, the Borrower,
Guarantors and their respective Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
rights in respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.

 

§6.7        Litigation. Except as stated on Schedule 6.7, as of the Closing
Date, there are no actions, suits, proceedings or investigations of any kind
pending or to the knowledge of the Borrower or the Guarantors threatened against
the Borrower, any Guarantor or any of their respective Subsidiaries before any
court, tribunal, arbitrator, mediator or administrative agency or board which
question the validity of this Agreement or any of the other Loan Documents, any
action taken or to be taken pursuant hereto or thereto or any lien, security
title or security interest created or intended to be created pursuant hereto or
thereto, or which if adversely determined could reasonably be expected to have a
Material Adverse Effect. Except as stated on Schedule 6.7, as of the Closing
Date, there are no judgments, final orders or awards outstanding against or
affecting the Borrower, any Guarantor or any of their respective Subsidiaries or
any of the Unencumbered Asset Pool Properties individually or in the aggregate
in excess of $10,000,000.00.

 

§6.8        No Material Adverse Contracts, Etc.. Neither the Borrower, the
Guarantors nor any of their respective Subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a Material Adverse
Effect. Neither the Borrower, the Guarantors nor any of their respective
Subsidiaries is a party to any contract or agreement that has or could
reasonably be expected to have a Material Adverse Effect.

 

§6.9        Compliance with Other Instruments, Laws, Etc.. Neither the Borrower,
the Guarantors nor any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

 



 72 

 

 

§6.10      Tax Status. Except as would not reasonably be expected to result in a
Material Adverse Effect, each of the Borrower, the Guarantors and their
respective Subsidiaries (a) has made or filed all federal, state, provincial and
other applicable income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (including, without
limitation, any tax returns, reports and declarations required to be filed by
such Person in an Approved Foreign Country) or has obtained an extension for
filing, (b) has paid prior to delinquency all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings or for which the Borrower, the Guarantors or any of their respective
Subsidiaries, as applicable has set aside on its books provisions reasonably
adequate for the payment of such Taxes, and (c) has made provisions reasonably
adequate for the payment of all accrued taxes not yet due and payable. Except as
would not reasonably be expected to result in a Material Adverse Effect, there
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction to be due by the Borrower, the Guarantors or any
of their respective Subsidiaries, the officers or partners of such Person know
of no basis for any such claim, and there are no audits pending or to the
knowledge of the Borrower or the Guarantors threatened with respect to any tax
returns filed by the Borrower, Guarantors or their respective Subsidiaries. Each
of the Unencumbered Asset Pool Properties is separately assessed for purposes of
real estate tax assessment and payment.

 

§6.11      No Event of Default. No Default or Event of Default has occurred and
is continuing.

 

§6.12      Investment Company Act. Neither Parent Company nor any of its
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

 

§6.13      Absence of UCC Financing Statements, Etc.. Except with respect to
Permitted Liens or as disclosed on the lien search reports delivered to and
approved by the Agent, there is no financing statement (excluding any financing
statements that may be filed against the Borrower or any Guarantors or their
respective Subsidiaries without the consent or agreement of such Persons),
security agreement, chattel mortgage, real estate mortgage, other document or
other Lien filed or recorded with any applicable filing records, registry, or
other public office, that purports to cover, affect or give notice of any
present or possible future lien on, or security interest or security title in,
any property of the Borrower or any Guarantor or their respective Subsidiaries
or rights thereunder.

 

§6.14      [Intentionally Omitted.]

 

§6.15      Certain Transactions. Except as disclosed on Schedule 6.15 hereto,
none of the partners, officers, trustees, managers, members, directors, or
employees of the Borrower, or of any Guarantor or any of their respective
Subsidiaries is, nor shall any such Person become, a party to any transaction
with the Borrower, or any Guarantor or any of their respective Subsidiaries or
Affiliates (other than for services as partners, managers, members, employees,
officers and directors), including any agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
partner, officer, trustee, director or such employee or, to the knowledge of the
Borrower, the Guarantors, any corporation, partnership, trust or other entity in
which any partner, officer, trustee, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, except as
permitted by §8.13.

 



 73 

 

 

§6.16      Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, except for those insignificant operational failures that could be
corrected through voluntary self-correction programs currently offered by the
IRS and United States Department of Labor. Neither the Borrower, any Guarantor
nor any ERISA Affiliate has (a) sought a waiver of the minimum funding standard
under §412 of the Code in respect of any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan, (b) failed to make any contribution or payment
to any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or
made any amendment to any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Code, or
(c) incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under §4007 of ERISA. None of the Unencumbered Asset Pool
Properties constitutes a “plan asset” of any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan.

 

§6.17      Disclosure. All of the representations and warranties made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects. All information
contained in this Agreement, the other Loan Documents or otherwise furnished to
or made available to the Agent or the Lenders by or on behalf of the Borrower,
any Guarantor or any of their respective Subsidiaries was, at the time so
furnished, true and correct in all material respects and did not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by the Borrower’s and the
Guarantors’ counsel (although the Borrower and the Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower and the Guarantors (except to the extent
the related assumptions were when made manifestly unreasonable). The written
information, reports and other papers and data with respect to the Borrower, the
Guarantors, any Subsidiary or the Unencumbered Asset Pool Properties (other than
projections and estimates) furnished to the Agent or the Lenders in connection
with this Agreement or the obtaining of the Commitments of the Lenders hereunder
was, at the time so furnished, complete and correct in all material respects, or
has been subsequently supplemented by other written information, reports or
other papers or data, to the extent necessary to give in all material respects a
true and accurate knowledge of the subject matter in all material respects;
provided that such representation shall not apply to (a) the accuracy of any
appraisal, title commitment, survey, or engineering and environmental reports
prepared by third parties or legal conclusions or analysis provided by the
Borrower’s and the Guarantors’ counsel (although the Borrower and the Guarantors
have no reason to believe that the Agent and the Lenders may not rely on the
accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by the Borrower and the
Guarantors (except to the extent the related assumptions were when made
manifestly unreasonable).

 



 74 

 

 

§6.18      Trade Name; Place of Business. Except as set forth on Schedule 6.18,
neither the Borrower nor any Guarantor uses any trade name and conducts business
under any name other than its actual name set forth in the Loan Documents. The
principal place of business of the Borrower and Guarantors is 12851 Foster
Street, Overland Park, Kansas 66213.

 

§6.19      Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.20      Environmental Compliance. The Borrower and Guarantors have taken all
commercially reasonable steps to investigate the past and present conditions and
usage of the Real Estate and the operations conducted thereon and, except as
specifically set forth in the written environmental site assessment reports of
any Environmental Engineer provided to the Agent on or before the date hereof
except as otherwise agreed to in writing by Agent, or in the case of
Unencumbered Asset Pool Properties acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, makes the following representations and warranties except as set forth on
Schedules 6.20(c) or (d):

 

(a)            Neither the Borrower, the Guarantors, their respective
Subsidiaries nor to the knowledge of the Borrower and Guarantors any operator of
the Real Estate, nor any tenant or licensee or operations thereon, is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including, without
limitation, those arising under any Environmental Law, which violation
(i) involves Real Estate (other than the Unencumbered Asset Pool Properties) and
has had or could reasonably be expected to have a Material Adverse Effect or
(ii) involves an Unencumbered Asset Pool Property and has had or could
reasonably be expected, when taken together with other matters covered by this
§6.20 and §8.6, to result in liability, clean up, remediation, containment,
correction or other costs to the Borrower or any Guarantor individually or in
the aggregate with other Unencumbered Asset Pool Properties in excess of
$10,000,000.00 or could reasonably be expected to materially adversely affect
the operation of or ability to use such Unencumbered Asset Pool Property (a
“Material Environmental Matter”).

 

(b)            Neither the Borrower, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party, including, without
limitation, any federal, state or local governmental authority, (i) that it has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any Hazardous Substance(s) which it has generated, transported or disposed of
have been found at any site at which a federal, state or local agency
(including, without limitation, any equivalent agency or authority in an
Approved Foreign Country) or other third party has conducted or has ordered that
the Borrower, any Guarantor or any of their respective Subsidiaries conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances, which in any case (A) involves Real Estate
other than an Unencumbered Asset Pool Property and has had or could reasonably
be expected to have a Material Adverse Effect or (B) involves an Unencumbered
Asset Pool Property and is not and could not reasonably be expected to be a
Material Environmental Matter.

 



 75 

 

 

(c)            (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in material
compliance with Environmental Laws; (ii) in the course of any activities
conducted by the Borrower, the Guarantors, their respective Subsidiaries or, to
the knowledge of the Borrower and Guarantors, the tenants, licensees and
operators of their properties, no Hazardous Substances have been generated or
are being used on the Real Estate except in the ordinary course of business and
in material compliance with applicable Environmental Laws; (iii) there has been
no past or present releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (other than the
storing of materials in reasonable quantities to the extent necessary for the
operation of data centers of the type and size of those owned by the Borrower,
Guarantors and their respective Subsidiaries in the ordinary course of their
business, and in any event in compliance with all Environmental Laws) (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Unencumbered Asset Pool Properties, which Release is or could reasonably be
expected, to be a Material Environmental Matter, or from any other Real Estate,
which Release has had or could reasonably be expected to have a Material Adverse
Effect; (iv) there have been no Releases on, upon, from or into any real
property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a material adverse effect on the value of, the
Real Estate; and (v) any Hazardous Substances that have been generated on any of
the Real Estate have been transported off-site in accordance with all applicable
Environmental Laws (except with respect to the foregoing in this §6.20(c):
(A) as to any Real Estate (other than the Unencumbered Asset Pool Properties)
where the foregoing has not had or could not reasonably be expected to have a
Material Adverse Effect) and (B) as to any Unencumbered Asset Pool Property
where the foregoing is not or could not reasonably be expected to be a Material
Environmental Matter.

 

(d)            Except as set forth on Schedule 6.20(d), neither the Borrower,
the Guarantors, their respective Subsidiaries nor the Real Estate is subject to
any applicable Environmental Law requiring the performance of Hazardous
Substances site assessments, or the removal or remediation of Hazardous
Substances, or the giving of notice to any governmental agency or the recording
or delivery to other Persons of an environmental disclosure document or
statement in each case by virtue of the transactions set forth herein and
contemplated hereby, or as a condition to the effectiveness of the transactions
contemplated hereby except for such matters that shall be complied with as of
the Closing Date.

 



 76 

 

 

(e)            There are no existing or closed sanitary landfills, solid waste
disposal sites, or hazardous waste treatment, storage or disposal facilities on
or, to the Borrower’s and the Guarantors’ actual knowledge, affecting the Real
Estate except where such existence: (A) as to any Real Estate other than an
Unencumbered Asset Pool Property has not had or could not reasonably be expected
to have a Material Adverse Effect and (B) as to any Unencumbered Asset Pool
Property is not or could not reasonably be expected to be a Material
Environmental Matter.

 

(f)            Neither the Borrower nor any Guarantors have received any written
notice of any claim by any party that any use, operation, or condition of the
Real Estate has caused any nuisance or any other liability or adverse condition
on any other property which: (A) as to any Real Estate other than an
Unencumbered Asset Pool Property has had or could reasonably be expected to have
a Material Adverse Effect and (B) as to any Unencumbered Asset Pool Property is
or could reasonably be expected to be a Material Environmental Matter, nor is
there any knowledge of any basis for such a claim.

 

§6.21      Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth,
as of the date hereof, all of the Subsidiaries of Parent Company, the form and
jurisdiction of organization of each of the Subsidiaries, and the owners of the
direct and indirect ownership interests therein. Schedule 6.21(b) sets forth, as
of the date hereof, all of the Unconsolidated Affiliates of Parent Company and
its Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, Parent Company’s or its Subsidiary’s ownership
interest therein and the other owners of the applicable Unconsolidated
Affiliate. No Person owns any legal, equitable or beneficial interest in any of
the Persons set forth on Schedules 6.21(a) and 6.21(b) except as set forth on
such Schedules. Each Subsidiary Guarantor is a Wholly Owned Subsidiary of the
Borrower.

 

§6.22      Leases. An accurate and complete Rent Roll as of the date of
inclusion of each Unencumbered Asset Pool Property in the Unencumbered Asset
Pool with respect to all Leases of any portion of the Unencumbered Asset Pool
Properties has been provided to the Agent. As of the date of delivery of such
Rent Roll upon inclusion of a Unencumbered Asset Pool Property in the
Unencumbered Asset Pool, no tenant or licensee under any Lease is entitled to
any free rent, partial rent, rebate of rent payments, credit, offset or
deduction in rent, including, without limitation, lease support payments or
lease buy-outs, except as reflected in such Rent Roll. Except as set forth in
Schedule 6.22, as of the date of inclusion of the applicable Unencumbered Asset
Pool Property in the Unencumbered Asset Pool, the Leases of any portion of the
Unencumbered Asset Pool are in full force and effect in accordance with their
respective terms, without any payment default or to the knowledge of the
Borrower and the Guarantors any other material default thereunder, nor to the
knowledge of the Borrower and the Guarantors are there any defenses,
counterclaims, offsets, concessions or rebates available to any tenant or
licensee thereunder, and except as reflected in Schedule 6.22, the Borrower has
not given or made, any notice of any payment or other material default, or any
claim, which remains uncured or unsatisfied, with respect to any of the Leases,
and to the knowledge of the Borrower and the Guarantors there is no basis for
any such claim or notice of material default by tenant or licensee. No property
other than the Unencumbered Asset Pool Property which is the subject of the
applicable Lease is necessary to comply with the requirements (including,
without limitation, parking requirements) contained in such Lease. The Borrower
or a Subsidiary Guarantor is the holder of the lessor’s, landlord’s or
licensor’s interest in and to all of the Leases of the Unencumbered Asset Pool
Properties owned by it.

 



 77 

 

 

§6.23      Property. All of the Unencumbered Asset Pool Properties, and all
major building systems located thereon, are structurally sound, in good
condition and working order and free from material defects, subject to ordinary
wear and tear, except for such portion of such Real Estate which is not occupied
by any tenant or licensee and which may not be in final working order pending
final build-out of such space or except where such defects have not had and
could not reasonably be expected to have a Material Adverse Effect. All of the
other Real Estate of the Borrower, the Guarantors and their respective
Subsidiaries is structurally sound, in good condition and working order, subject
to ordinary wear and tear, except for such portion of such Real Estate which is
not occupied by any tenant or licensee or where such defects have not had and
could not reasonably be expected to have a Material Adverse Effect. Each of the
Unencumbered Asset Pool Properties, and the use and operation thereof, is in
material compliance with all applicable federal and state law and governmental
regulations and any local ordinances, orders or regulations, including, without
limitation, laws, regulations and ordinances relating to zoning, building codes,
subdivision, fire protection, health, safety, handicapped access, historic
preservation and protection, wetlands, tidelands, and Environmental Laws. All
water, sewer, electric, gas, telephone and other utilities necessary for the use
and operation of the Unencumbered Asset Pool Properties are installed to the
property lines of the Unencumbered Asset Pool Properties through dedicated
public rights of way or through perpetual private easements (other than with
respect to the Chicago Property during such time as it is not an income
producing Data Center) and, except in the case of drainage facilities, are
connected to the Building located thereon with valid permits and are adequate to
service the Building in compliance with Applicable Law. The streets abutting the
Unencumbered Asset Pool Properties are dedicated and accepted public roads, to
which the Unencumbered Asset Pool Properties have direct access by trucks and
other motor vehicles and by foot, or are perpetual private ways (with direct
access by trucks and other motor vehicles and by foot to public roads) to which
the Unencumbered Asset Pool Properties have direct access. All private ways
providing access to the Unencumbered Asset Pool Properties are zoned in a manner
which will permit access to the Building over such ways by trucks and other
commercial and industrial vehicles. There are no pending, or to the knowledge of
the Borrower and the Guarantors threatened or contemplated, eminent domain
proceedings against any of the Unencumbered Asset Pool Properties. There are no
pending eminent domain proceedings against any other property of the Borrower,
the Guarantors or their respective Subsidiaries or any part thereof, and, to the
knowledge of the Borrower and the Guarantors, no such proceedings are presently
threatened or contemplated by any taking authority which may individually or in
the aggregate have any Material Adverse Effect. As of the date of the inclusion
of an Unencumbered Asset Pool Property into the Unencumbered Asset Pool, no
Unencumbered Asset Pool Properties are damaged as a result of any fire,
explosion, accident, flood or other casualty except as disclosed in writing to
Agent. None of the other property of the Borrower, the Guarantors or their
respective Subsidiaries is now damaged as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate has had or could reasonably be expected to have any Material Adverse
Effect. Neither the Borrower, the Guarantors nor their respective Subsidiaries
has received any outstanding written notice from any insurer or its agent
requiring performance of any work with respect to any of the Unencumbered Asset
Pool Properties or canceling or threatening to cancel any policy of insurance,
and each of the Unencumbered Asset Pool Properties complies with the material
requirements of all of the Borrower’s and the Guarantors’ insurance carriers.

 



 78 

 

 

§6.24      Brokers. Neither the Borrower, the Guarantors nor any of their
respective Subsidiaries has engaged or otherwise dealt with any broker, finder
or similar entity in connection with this Agreement or the Loans contemplated
hereunder.

 

§6.25      Other Debt. Neither the Borrower, the Guarantors nor any of their
respective Subsidiaries is in default of the payment of any Indebtedness or the
performance of any material obligation under any related agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party where such default would result in a Default or Event of
Default hereunder. Neither the Borrower, the Guarantors or any of their
respective Subsidiaries is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time or payment of any
of the Obligations to any other indebtedness or obligation of any such Person.
Schedule 6.25 hereto sets forth all agreements, mortgages, deeds of trust,
financing agreements or other material agreements binding upon the Borrower, the
Guarantors or any of their respective Subsidiaries or their respective
properties and entered into by such Person as of the date of this Agreement with
respect to any Indebtedness of such Person in an amount greater than
$1,000,000.00, and the Borrower and Guarantors have provided the Agent if
requested with true, correct and complete copies thereof.

 

§6.26      Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor the
Guarantors are insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.

 

§6.27      No Bankruptcy Filing. Neither the Borrower nor the Guarantors is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
neither the Borrower nor the Guarantors have knowledge of any Person
contemplating the filing of any such petition against it.

 

§6.28      No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, any
Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.

 

§6.29      Transaction in Best Interests of the Borrower; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Borrower and the Guarantors. The direct and indirect
benefits to inure to the Borrower and Guarantors pursuant to this Agreement and
the other Loan Documents constitute substantially more than “reasonably
equivalent value” (as such term is used in §548 of the Bankruptcy Code) and
“valuable consideration,” “fair value,” and “fair consideration,” (as such terms
are used in any applicable state fraudulent conveyance law), in exchange for the
benefits to be provided by the Borrower, the Guarantors and their respective
Subsidiaries pursuant to this Agreement and the other Loan Documents. The
Borrower and Guarantors further acknowledge and agree that the Borrower and
Guarantors constitute a single integrated and common enterprise and that each
receives a benefit from the availability of credit under this Agreement.

 



 79 

 

 

§6.30      OFAC. None of the Borrower, any Guarantor, nor their respective
Subsidiaries, any director or officer of Borrower or any Guarantor or, to the
knowledge of Borrower, any Affiliate, agent or employee of Borrower, any
Guarantor or any of their respective Subsidiaries, (i) is (or will be) a person
with whom any Lender is restricted from doing business under Sanctions Laws and
Regulations (including, those Persons named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action or (ii) is engaged (or will engage) in any dealings
or transactions or otherwise be associated with such persons (any such Person, a
“Designated Person”). In addition, the Borrower hereby agrees to provide to the
Lenders any additional information that a Lender reasonably deems necessary from
time to time in order to ensure compliance with all Applicable Laws concerning
money laundering and similar activities, including Sanctions Laws and
Regulations. Neither Borrower, any Guarantor, nor any Subsidiary, director or
officer of Borrower or Guarantor or, to the knowledge of Borrower, any
Affiliate, agent or employee of Borrower or any Guarantor, has engaged in any
activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction, including, without limitation, any Sanctions Laws and Regulations.
REIT and Borrower maintain policies and procedures designed to achieve
compliance with any applicable anti-bribery, anti-corruption or anti-money
laundering laws or regulations in any applicable jurisdiction, including,
without limitation, any Sanctions Laws and Regulations, the Foreign Corrupt
Practices Act of 1977, as amended, and the UK Bribery Act 2010, as amended. As
of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 

§6.31      [Intentionally Omitted].

 

§6.32      Ground Leases; Operating Leases.

 

(a)            Each Operating Lease and Ground Lease pertaining to any
Unencumbered Asset Pool Property, if any, contains the entire agreement of
(i) the Borrower or applicable Subsidiary Guarantor and (ii) the applicable
Lessor or the applicable lessee (the “Sublessor”) under a master ground lease or
lease, as the case may be, between such Sublessor and the Lessor pertaining to
the Unencumbered Asset Pool Property covered thereby. The Borrower or applicable
Subsidiary Guarantor has no estate, right, title or interest in or to the
Unencumbered Asset Pool Property affected by such other Operating Lease or
Ground Lease except under and pursuant to such Operating Lease or Ground Lease.
The Borrower has delivered a true and correct copies of each Operating Lease or
Ground Lease pertaining to any Unencumbered Asset Pool Property, if any, to the
Agent and such Operating Leases and Ground Leases have not been modified,
amended or assigned, with the exception of written instruments that have been
delivered to Agent.

 

(b)            To the Borrower’s knowledge, the applicable Lessor of any
Unencumbered Asset Pool Property is (i) the exclusive fee simple owner of such
Unencumbered Asset Pool Property, subject only to the applicable Ground Lease,
any applicable Operating Lease and all Liens and other matters which do not
materially affect the operation of the applicable Unencumbered Asset Pool
Property or (ii) has the right to lease to the Borrower or the applicable
Subsidiary Guarantor the space covered by the applicable Operating Lease or
Ground Lease, and the applicable Lessor or Sublessor is the sole owner of the
lessor’s interest in such Ground Lease or Operating Lease.

 



 80 

 

 

(c)            Each Operating Lease and Ground Lease pertaining to an
Unencumbered Asset Pool Property is in full force and effect. No Lease Default
exists on the part of the Borrower or applicable Subsidiary Guarantor pertaining
to an Unencumbered Asset Pool Property. To the Borrower’s knowledge as of the
date of the acceptance of such Real Estate as an Unencumbered Asset Pool
Property, no Lease Default exists on the part of the applicable Lessor or
Sublessor under any Operating Lease or Ground Lease pertaining to an
Unencumbered Asset Pool Property. All base rent and additional rent, if any, due
and payable under each Ground Lease or Operating Lease pertaining to an
Unencumbered Asset Pool Property has been paid through the date of the
acceptance of such Real Estate as an Unencumbered Asset Pool Property and
neither the Borrower nor the applicable Subsidiary Guarantor is required to pay
any deferred or accrued rent under any Operating Lease or Ground Lease
pertaining to an Unencumbered Asset Pool Property after the date of acceptance
of such Real Estate as an Unencumbered Asset Pool Property. Neither the Borrower
nor the applicable Subsidiary Guarantor has received any written notice that a
Lease Default exists, or that any Lessor, Sublessor or any third party alleges
the same to exist.

 

(d)            The Borrower or the applicable Subsidiary Guarantor is the
exclusive owner of the ground lessee’s interest under and pursuant to each
applicable Ground Lease or lessee’s interest under each Operating Lease
pertaining to an Unencumbered Asset Pool Property and has not assigned,
transferred or encumbered its interest in, to, or under any such Operating Lease
or Ground Lease, except as permitted in §8.2(i)(A), (iv) and (v).

 

§6.33      EEA Financial Institutions. None of the Borrower, any Guarantor, nor
their respective Subsidiaries is an EEA Financial Institution.

 

§6.34      Eligible Real Estate Requirements. All Real Estate, the Net Operating
Income of which was included in any calculation of Unencumbered Asset Pool Value
and Unencumbered Asset Pool Debt Yield satisfied, at the time of such
calculation, all of the requirements contained in the definition of Eligible
Real Estate and in Section 7.18 (or in the case of a Eligible Real Estate
included under Section 7.18(b), all of those requirements that such Real Estate
satisfied on the date such Real Estate was approved for inclusion as Eligible
Real Estate or an Unencumbered Asset Pool Property, as applicable).

 

§7.          AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

 

§7.1        Punctual Payment. The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.

 



 81 

 

 

§7.2        Maintenance of Office. The Borrower and the Guarantors will maintain
their respective chief executive office at 12851 Foster Street, Overland Park,
Kansas 66213, or at such other place in the United States of America as the
Borrower or Guarantors shall designate upon thirty (30) days prior written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon the Borrower or Guarantors in respect of the Loan Documents may be given
or made.

 

§7.3        Records and Accounts. The Borrower and the Guarantors will (a) keep,
and cause each of their respective Subsidiaries to keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with GAAP and (b) maintain adequate accounts and reserves for
all taxes (including income taxes), depreciation and amortization of their
respective properties and the properties of their respective Subsidiaries,
contingencies and other reserves. Neither the Borrower, any Guarantor nor any of
their respective Subsidiaries shall, without the prior written consent of the
Agent, (x) make any material change to the accounting policies/principles used
by such Person in preparing the financial statements and other information
described in §6.4 or §7.4 except to the extent required by GAAP, or (y) change
its fiscal year. Agent and the Lenders acknowledge that Parent Company’s fiscal
year as of the date hereof is a calendar year.

 

§7.4        Financial Statements, Certificates and Information. The Borrower and
Guarantors will deliver or cause to be delivered to the Agent with sufficient
copies for each of the Lenders:

 

(a)            as soon as available, but in any event not later than one hundred
twenty (120) days after the end of each fiscal year, the audited Consolidated
balance sheet of Parent Company and its Subsidiaries at the end of such year,
and the related audited consolidated statements of income, changes in capital
and cash flows for such year, setting forth in comparative form the figures for
the previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, together with a certification by the Executive
Vice President Finance, the chief financial officer or the chief accounting
officer of Parent Company that the information contained in such financial
statements fairly presents in all material respects the financial position of
Parent Company and its Subsidiaries as of and for the periods presented, and
accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a nationally recognized accounting firm reasonably
approved by Agent, and any other information the Lenders may reasonably request
to complete a financial analysis of Parent Company and its Subsidiaries;

 

(b)            as soon as available, but in any event not later than sixty (60)
days after the end of each fiscal quarter of each fiscal year, copies of the
unaudited consolidated balance sheet of Parent Company and its Subsidiaries, as
at the end of such quarter, and the related unaudited consolidated statements of
income and cash flows for the portion of Parent Company’s fiscal year then
elapsed, all in reasonable detail and prepared in accordance with GAAP, together
with a certification by the Executive Vice President Finance, the chief
financial officer or the chief accounting officer of Parent Company that the
information contained in such financial statements fairly presents in all
material respects the financial position of Parent Company and its Subsidiaries
on the date thereof (subject to year-end adjustments);

 



 82 

 

 

(c)            simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement (a “Compliance
Certificate”) certified by the Executive Vice President Finance, the chief
financial officer or the chief accounting officer of Parent Company in the form
of Exhibit J hereto (or in such other form as the Agent may approve from time to
time) setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in §9 and the
other covenants described in such certificate and (if applicable) setting forth
reconciliations to reflect changes in GAAP since the Balance Sheet Date and
including a statement of the principal balance of any Capitalized Lease
Obligations of Borrower and its Subsidiaries. Parent Company shall submit with
the Compliance Certificate a Borrowing Base Certificate in the form of Exhibit I
attached hereto pursuant to which Parent Company shall calculate the amount of
the Unencumbered Asset Pool Availability as of the end of the immediately
preceding fiscal quarter. The Compliance Certificate shall with respect to any
completed sale, encumbrance, refinance or transfer be adjusted in the best good
faith estimate of the Borrower to give effect to such sale, encumbrance,
refinance or transfer. For example, all income, expense and value associated
with Real Estate or other Investments disposed of during any quarter will be
eliminated from calculations, where applicable. The Compliance Certificate shall
be accompanied by a written notice of the removal from the Unencumbered Asset
Pool of any Real Estate with an Unencumbered Asset Pool Value of $10,000,000 or
less, copies of the statements of Net Operating Income for such fiscal quarter
for each of the Unencumbered Asset Pool Properties, prepared on a basis
consistent with the statements furnished to the Agent prior to the date hereof
and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by the Executive Vice President Finance, the chief
financial officer or the chief accounting officer of Parent Company that the
information contained in such statement fairly presents in all material respects
the Net Operating Income of the Unencumbered Asset Pool Properties for such
periods;

 

(d)            [Intentionally Omitted.]

 

(e)            simultaneously with the delivery of the financial statements
referred to in subsection (a) above, the statement of all contingent liabilities
which would be included in Indebtedness of the Borrower, the Guarantors and
their Subsidiaries which are not reflected in such financial statements or
referred to in the notes thereto (including, without limitation, all guaranties,
endorsements and other contingent obligations in respect of the indebtedness of
others);

 

(f)            upon the request of Agent not more than once in any period of
twelve (12) months unless a Default has occurred and is continuing (i) a Rent
Roll for each of the Unencumbered Asset Pool Properties in form satisfactory to
Agent as of the end of each fiscal quarter (including the fourth fiscal quarter
in each fiscal year), together with a listing of each tenant or licensee that
has taken occupancy of such Unencumbered Asset Pool Property during each fiscal
quarter (including the fourth fiscal quarter in each fiscal year), and
(ii) an operating statement for each Unencumbered Asset Pool Property for each
such fiscal quarter and year to date and a consolidated operating statement for
each Unencumbered Asset Pool Property for each such fiscal quarter and year to
date (such statements and reports to be in form reasonably satisfactory to
Agent);

 

(g)            upon the request of Agent not more than once in any period of
twelve (12) months unless a Default has occurred and is continuing, a statement
(i) listing the Real Estate owned by the Borrower, Guarantors and their
Subsidiaries (or in which the Borrower, the Guarantors or their Subsidiaries
owns an interest) and stating the location thereof, the date acquired and the
acquisition cost, (ii) listing the Indebtedness of the Borrower, the Guarantors
and their Subsidiaries (excluding Indebtedness of the type described in
§8.1(b)-(e)), which statement shall include, without limitation, a statement of
the original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof, the maturity date and any extension options,
the interest rate, the collateral provided for such Indebtedness and whether
such Indebtedness is recourse or non-recourse, and (iii) listing the properties
of the Borrower, the Guarantors and their Subsidiaries which are Development
Properties and providing a brief summary of the status of such development;

 



 83 

 

 

(h)            contemporaneously with the filing or mailing thereof, copies of
all material of a financial nature, reports or proxy statements sent to the
owners of Parent Company;

 

(i)            upon written request of the Agent, copies of all annual federal
income tax returns and amendments thereto of the Borrower and Guarantors;

 

(j)            [Intentionally Omitted];

 

(k)            upon written request of the Agent, evidence reasonably
satisfactory to Agent of the timely payment of all real estate taxes for the
Unencumbered Asset Pool Properties;

 

(l)            upon written request of the Agent, (i) not later than January 31
of each year, a budget and business plan for Parent Company and its Subsidiaries
for the next calendar year and (ii) beginning with the financial statements
delivered for the third quarter of 2020 and simultaneous with the delivery of
the financial statements referred to in (a) and (b) above, a discussion and
analysis by Parent Company’s management of the Parent Company’s strategy and
progress against budget and business plan of Parent Company and its
Subsidiaries; and

 

(i)            from time to time such other financial data and information in
the possession of the Borrower, the Guarantors or their respective Subsidiaries
(including, without limitation, auditors’ management letters, status of
litigation or investigations against the Borrower or Guarantors and any
settlement discussions relating thereto, property inspection and environmental
reports and information as to zoning and other legal and regulatory changes
affecting the Borrower and the Guarantors) as the Agent (or any Lender
requesting through the Agent) may reasonably request.

 



 84 

 

 

The Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Section and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) all other information
shall be considered “Private Information.” Any material to be delivered pursuant
to this §7.4 may be delivered electronically directly to Agent and the Lenders
provided that such material is in a format reasonably acceptable to Agent, and
such material shall be deemed to have been delivered to Agent and the Lenders
upon Agent’s receipt thereof. Upon the request of Agent, the Borrower and the
Guarantors shall deliver paper copies of the requested documents to Agent and
the Lenders. The Borrower and the Guarantors authorize Agent and Joint Lead
Arrangers and Bookrunners to disseminate any such materials, including, without
limitation, the Information Materials through the use of Intralinks, SyndTrak or
any other electronic information dissemination system (an “Electronic System”).
Any such Electronic System is provided “as is” and “as available.” The Agent and
the Joint Lead Arrangers and Bookrunners do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
any notice, demand, communication, information or other material provided by or
on behalf of Borrower that is distributed over or by any such Electronic System
(“Communications”). No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by Agent or the Joint Lead Arrangers and
Bookrunners in connection with the Communications or the Electronic System. In
no event shall the Agent, the Joint Lead Arrangers and Bookrunners or any of
their directors, officers, employees, agents or attorneys have any liability to
the Borrower or the Guarantors, any Lender or any other Person for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Guarantors’, the Agent’s, any
Joint Lead Arranger’s or Bookrunner’s transmission of Communications through the
Electronic System, and the Borrower and the Guarantors release Agent, the Joint
Lead Arrangers and Bookrunners and the Lenders from any liability in connection
therewith. Certain of the Lenders (each, a “Public Lender”) may have personnel
who do not wish to receive material non-public information with respect to the
Borrower, its Subsidiaries or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other market
related activities with respect to such Persons’ securities. The Borrower hereby
agrees that it will identify that portion of the Information Materials that may
be distributed to the Public Lenders and that (i) all such Information Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Information Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Agent, the Lenders and the Joint Lead Arrangers and
Bookrunners to treat such Information Materials as not containing any material
non-public information with respect to the Borrower, its Subsidiaries, its
Affiliates or their respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such
Information Materials constitute confidential information, they shall be treated
as provided in §18.7); (iii) all Information Materials marked “PUBLIC” are
permitted to be made available through a portion of any electronic dissemination
system designated “Public Investor” or a similar designation; and (iv) the Agent
and the Joint Lead Arrangers and Bookrunners shall treat any Information
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of any electronic dissemination system not designated “Public Investor”
or a similar designation.

 

§7.5        Notices.

 

(a)            Defaults. The Borrower will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which the Borrower, any Guarantor or any of their respective
Subsidiaries is a party or obligor, whether as principal or surety, and such
default would permit the holder of such note or obligation or other evidence of
indebtedness to accelerate the maturity thereof, which acceleration would either
cause a Default or have a Material Adverse Effect, the Borrower shall forthwith
give written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.

 



 85 

 

 

(b)            Environmental Events. The Borrower will give notice to the Agent
within five (5) Business Days of becoming aware of (i) any suspected or known
Release, or threat of Release, of any Hazardous Substances in violation of any
applicable Environmental Law that could result in liability, clean up,
remediation, correction or other costs in excess of $1,000,000.00; (ii) any
violation of any Environmental Law that the Borrower, any Guarantor or any of
their respective Subsidiaries reports in writing or is reportable by such Person
in writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency or (iii) any
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in any case involves (A) any Unencumbered
Asset Pool Properties or (B) any other Real Estate and could reasonably be
expected to have a Material Adverse Effect.

 

(c)            Tax Protection Agreement. The Borrower will notify the Agent and
any Protected Partner (as defined in the Tax Protection Agreement) in writing at
any time it is required to provide an opportunity to any Protected Partner to
either (i) guarantee Qualified Guarantee Indebtedness (as defined in the Tax
Protection Agreement), or (ii) enter into a Deficit Restoration Obligation (as
defined in the Tax Protection Agreement) as required under Article 3 of the Tax
Protection Agreement. Notwithstanding anything to the contrary contained in this
Agreement including, without limitation, §12.2(a), any failure by Borrower to
provide any such notice required under the Tax Protection Agreement shall be
deemed an Event of Default hereunder.

 

(d)            Notice of Litigation and Judgments. The Borrower will give notice
to the Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
reasonably be expected to either cause a Default or could have a Material
Adverse Effect and stating the nature and status of such litigation or
proceedings. The Borrower will give notice to the Agent, in writing, in form and
detail reasonably satisfactory to the Agent and each of the Lenders, within ten
(10) days of any judgment not covered by insurance, whether final or otherwise,
against the Borrower, any Guarantor or any of their respective Subsidiaries in
an amount in excess of $10,000,000.00.

 

(e)            Ground Lease Defaults and Notices. The Borrower or the applicable
Subsidiary Guarantor will promptly notify the Agent in writing of any material
default by the applicable Lessor or Sublessor in the performance or observance
of any of the terms, covenants and conditions on the part of such Lessor or
Sublessor, as the case may be, to be performed or observed under such Ground
Lease. The Borrower or the applicable Subsidiary Guarantor will promptly deliver
to the Agent copies of all material notices, certificates, requests, demands and
other instruments received or given by the applicable Lessor, Sublessor or the
Borrower or the applicable Subsidiary Guarantor under such Ground Lease.

 

(f)            ERISA. The Borrower will give notice to the Agent within ten
(10) Business Days after the Borrower or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
§4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan
or Employee Benefit Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event; (ii) gives
a copy of any notice of complete or partial withdrawal liability under Title IV
of ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of
an intent to terminate or appoint a trustee to administer any such plan.

 



 86 

 

 

(g)            Notification of Lenders. Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

 

(h)            Service Guarantees. The Borrower will give notice to the Agent
within ten (10) Business Days after (i) any claim by tenants or licensees of any
Unencumbered Asset Pool Property that they are entitled, individually or in the
aggregate, to free rent, partial rent, rebate of rent payments, credit, offset
or deduction in rent in excess of $1,000,000.00 per occurrence, or (ii) any
failure to provide electrical power or internet service that gives rise to a
termination right under any Lease or Leases of any Unencumbered Asset Pool
Property that will result in the loss of rent, individually or in the aggregate,
in excess of $3,000,000 in any twelve month period.

 

(i)            Leased Property. The Borrower will notify the Agent in writing
within ten (10) calendar days of becoming aware of any Lease Default by
Borrower, any Subsidiary Guarantor, or material default by a Lessor, with
respect to an Unencumbered Asset Pool Property.

 

(j)            Credit Rating. Promptly upon becoming aware thereof, the Borrower
will notify Agent of a change in the Credit Rating given by any of the Rating
Agencies or any announcement that any rating is “under review” or that such
rating has been placed on a watch list or that any similar action has been taken
by any of the Rating Agencies.

 

§7.6        Existence; Maintenance of Properties.

 

(a)            The Borrower and the Guarantors will, and will cause each of
their respective Subsidiaries to, preserve and keep in full force and effect
their legal existence in the jurisdiction of its incorporation or formation,
except when (i) the Borrower or the Guarantors determine that such Subsidiaries
are no longer necessary for the conduct of their business, (ii) such
Subsidiaries are not the Borrower or a Guarantor hereunder and (iii) no Material
Adverse Effect results therefrom. The Borrower and Guarantors will preserve and
keep in full force all of their rights and franchises and those of their
Subsidiaries, the preservation of which is necessary to the conduct of their
business. In the event Borrower or any Guarantor is a limited liability company,
such Person shall not, nor shall any of its members or managers, take any action
in furtherance of, or consummate, an LLC Division. The Borrower shall continue
to own directly or indirectly one hundred percent (100%) of the Initial
Subsidiary Guarantors and the Additional Subsidiary Guarantors. The REIT shall
at all times comply with all requirements and Applicable Laws and regulations
necessary to maintain REIT Status and continue to receive REIT Status. The
Borrower shall cause the common stock of REIT to at all times be listed for
trading and be traded on the New York Stock Exchange or another national
exchange approved by Agent, unless otherwise consented to by the Agent.

 



 87 

 

 

(b)            The Borrower and each Guarantor (i) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order (ordinary wear and tear excepted) and
supplied with all necessary equipment, and (ii) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
in all cases in which the failure so to do would cause a Material Adverse
Effect. Without limitation of the obligations of the Borrower under this
Agreement with respect to the maintenance of the Unencumbered Asset Pool
Properties, the Borrower shall promptly and diligently comply in all material
respects with the recommendations of any Environmental Engineer concerning the
maintenance, operation or upkeep of Unencumbered Asset Pool Properties contained
in any building inspection and environmental reports delivered to the Agent or
otherwise obtained by Borrower with respect to an Unencumbered Asset Pool
Property.

 

§7.7        Insurance. The Borrower will, at its expense, procure and maintain,
from a financially sound and reputable carrier, insurance covering the Borrower
and its Subsidiaries and the Real Estate in such amounts and against such risks
and casualties as is customarily maintained by similar businesses.

 

§7.8        Taxes. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom,
provided that any such tax, assessment, charge or levy or charge need not be
paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings which shall suspend the collection thereof with
respect to such property, neither such property nor any portion thereof or
interest therein would be in any danger of sale, forfeiture or loss by reason of
such proceeding and the Borrower, such Guarantor or any such Subsidiary shall
have set aside on its books adequate reserves in accordance with GAAP; and
provided, further, that forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor, the Borrower,
such Guarantor or any such Subsidiary either (i) will provide a bond issued by a
surety reasonably acceptable to the Agent and sufficient to stay all such
proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy.

 

§7.9        Inspection of Properties and Books. The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent, at the
Borrower’s expense, and the Lenders and upon reasonable prior notice, to visit
and inspect any of the properties of the Borrower, the Guarantors’ or any of
their respective Subsidiaries (subject to the rights of tenants or licensees
under their Leases), to examine the books of account of the Borrower, the
Guarantors and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrower, the Guarantors and their respective Subsidiaries with, and to be
advised as to the same by, their respective officers, partners or members, all
at such reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for such
visits and inspections by the Agent more often than once in any twelve (12)
month period. The Lenders shall use good faith efforts to coordinate such visits
and inspections so as to minimize the interference with and disruption to the
normal business operations of the Borrower, the Guarantors and their respective
Subsidiaries.

 



 88 

 

 

§7.10      Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, comply in all respects with (i) all Applicable Laws and regulations now or
hereafter in effect wherever its business is conducted, including all
Environmental Laws, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by Applicable Laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except:
(A) with respect to the Borrower and Guarantors, where a failure to so comply
with any of clauses (ii), (iii) and (iv) could not reasonably be expected to
have a Material Adverse Effect, (B) with respect to Guarantors, where a failure
to so comply with either clause (i) or (v) could not reasonably be expected to
have a Material Adverse Effect, and (C) with respect to the Borrower, where a
failure so to comply with either clause (i) or (v) would not result in material
non-compliance with such laws, regulations, licenses or permits. If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower, the Guarantors or their respective Subsidiaries may fulfill
any of its obligations hereunder, the Borrower, the Guarantors or such
Subsidiary will immediately take or cause to be taken all steps necessary to
obtain such authorization, consent, approval, permit or license and furnish the
Agent and the Lenders with evidence thereof. The Borrower and Guarantors shall
develop and implement such programs, policies and procedures as are necessary to
comply with the Patriot Act and shall promptly advise Agent in writing in the
event that the Borrower or Guarantors shall determine that any investors in the
Borrower or Guarantors are in violation of such act.

 

§7.11      Further Assurances. The Borrower and the Guarantors will, and will
cause each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

 

§7.12      Covenants Regarding REIT. From and after the creation of REIT,
Borrower shall cause REIT to comply with the following covenants:

 

(a)            REIT shall not directly or indirectly enter into or conduct any
business other than in connection with the ownership, acquisition and
disposition of interests in the Borrower, and the management of the business of
the Borrower, and such activities as are incidental thereto, all of which shall
be solely in furtherance of the business of the Borrower. REIT shall not own any
assets other than (i) interests, rights, options, warrants or convertible or
exchangeable securities of the Borrower, (ii) up to a one percent (1%) equity
interest in any partnership or limited liability company at least ninety-nine
percent (99%) of the equity of which is owned, directly or indirectly, by the
Borrower; (iii) assets that have been distributed to REIT by its Subsidiaries in
accordance with §8.7 below that are held for ten (10) Business Days or less
pending further distribution to equity holders of REIT, (iv) assets received by
REIT from third parties (including, without limitation, the proceeds from any
Equity Offering), that are held for ten (10) Business Days or less pending
further contribution to Borrower, (v) such bank accounts or similar instruments
as it deems necessary to carry out its responsibilities under the limited
partnership agreement of the Borrower and (vi) other tangible and intangible
assets that, taken as a whole, are de minimis in relation to the net assets of
Borrower and its Subsidiaries, but which shall in no event include any Equity
Interests other than those permitted in clauses (i) and (ii) of this subsection
(a).

 



 89 

 

 

(b)            [Intentionally Omitted.]

 

(c)            REIT shall comply with its obligations under the limited
partnership agreement of the Borrower, as amended from time to time.

 

(d)            REIT shall contribute or otherwise downstream to the Borrower
within ten (10) Business Days or less any net assets received by REIT from third
parties (including, without limitation, the proceeds from any Equity Offering),
except to the extent permitted by §7.12(a).

 

(e)            REIT shall not dissolve, liquidate or otherwise wind up its
business, affairs or assets.

 

(f)            The Borrower will provide Agent written notice within two
(2) Business Days in the event that Borrower becomes aware that REIT fails to
comply with the terms and conditions of this §7.12. Notwithstanding anything to
the contrary contained in this Agreement, including, without limitation,
§12.2(a), any failure by Borrower to provide any such notice required under this
§7.12(f) shall be deemed an Event of Default hereunder.

 

(g)            Notwithstanding anything to the contrary contained in this
Agreement, the failure of REIT to comply with the terms and conditions of this
§7.12 shall no longer be deemed a “Default,” and an Event of Default shall not
be deemed to have occurred in the event that the Springing Recourse Event (as
defined in the Springing Guaranty) occurs.

 

§7.13[Intentionally Omitted.]

 

§7.14      Business Operations. The Borrower, the Guarantors and their
respective Subsidiaries shall operate their respective businesses in
substantially the same manner and in substantially the same fields and lines of
business as such business is now conducted and in compliance with the terms and
conditions of this Agreement and the Loan Documents. The Borrower and Guarantors
will not, and will not permit any Subsidiary to, directly or indirectly, engage
in any line of business other than the ownership, operation and development of
Data Center Properties or businesses incidental thereto.

 

§7.15      [Intentionally Omitted.]

 

§7.16      Ownership of Real Estate. Without the prior written consent of Agent,
all Real Estate and all interests (whether direct or indirect) of Parent Company
in any real estate assets now owned or leased or acquired or leased after the
date hereof shall be owned or leased directly by a Wholly Owned Subsidiary of
the Borrower; provided, however that (a) the Borrower shall be permitted to own
or lease interests in Real Estate through non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates as permitted by §8.3 and (b) the Borrower and REIT
shall be permitted to own or lease its corporate headquarters.

 



 90 

 

 

 

 

§7.17      Distributions of Income to Borrower. Borrower shall cause all of its
Subsidiaries that are not Subsidiary Guarantors (subject to the terms of any
loan documents under which such Subsidiary is the borrower) to promptly
distribute to Borrower (but not less frequently than once each calendar quarter,
unless otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, its share of all profits, proceeds or other income
relating to or arising from its Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each Subsidiary of its debt service, operating
expenses, capital improvements and leasing commissions for such quarter and
(b) the establishment of reasonable reserves for the payment of operating
expenses not paid on at least a quarterly basis and capital improvements and
tenant/licensee improvements to be made to such Subsidiary’s assets and
properties approved by such Subsidiary in the course of its business consistent
with its past practices.

 

§7.18      Unencumbered Asset Pool Properties.

 

(a)            Subject to clause (b) of this §7.18, the Eligible Real Estate
included in the calculation of the Unencumbered Asset Pool Availability and as
Unencumbered Asset Pool Properties shall at all times satisfy all of the
following conditions:

 

(i)            (A) the Eligible Real Estate shall meet the requirements set
forth in the definition of “Eligible Real Estate” in §1.1, shall be free and
clear of all Liens other than the Liens permitted in §8.2(i)(A), §8.2(i)(B)(II),
§8.2(iv) (A) and §8.2(v), and (B) except as may be set forth in any
documentation evidencing permitted Unsecured Debt, the Eligible Real Estate
shall not have applicable to it any restriction on the sale, pledge, transfer,
mortgage or assignment of such property (including any restrictions contained in
any applicable organizational documents) other than any restriction on sale,
transfer or assignment arising (1) under any agreement (x) to reimburse,
indemnify and hold harmless Chad Williams and his Related Parties from any
income tax liability (and any income taxes on such payments) resulting from any
sale of Real Estate by the REIT, the Borrower or any of their Subsidiaries, so
long as Chad Williams’ and his Related Parties’ right to receive such payments
are subordinated on terms reasonably acceptable to the Agent to the prior
payment in full of the Obligations in the event that the Obligations have been
accelerated pursuant to §12.1, or (y) granting Chad Williams a veto right over
any sale by the REIT, the Borrower or any of their Subsidiaries of Real Estate
that he contributed to the Borrower in exchange for Equity Interests in the
Borrower but only if such agreement excludes such right of veto if the
Obligations have been accelerated pursuant to §12.1, or (2) under any other tax
protection agreement approved in writing by Agent;

 

(ii)            none of the Eligible Real Estate shall have any material title,
survey, environmental, structural or other defects that would give rise to a
materially adverse effect as to the value, use of, operation of or ability to
sell or finance such property;

 

(iii)            except for Leased Data Center DRT-PHX, if such Real Estate is
owned by a Subsidiary Guarantor, the only asset of such Subsidiary shall be the
Eligible Real Estate included in the calculation of the Unencumbered Asset Pool
Availability and inclusion as Unencumbered Asset Pool Properties and related
fixtures and personal property;

 

(iv)            no Person other than the Borrower and its direct and indirect
equity holders and Wholly Owned Subsidiaries has any direct or indirect
ownership of any legal, equitable or beneficial interest in such Subsidiary
Guarantor if such Unencumbered Asset Pool Property is owned or leased under a
Ground Lease by a Subsidiary Guarantor, and no direct or indirect ownership or
other interests or rights in any such Subsidiary Guarantor shall be subject to
any Lien other than the Liens permitted in §8.2(i)(A), §8.2(i)(B)(II) and
§8.2(v);

 



91

 

 

(v)            the Borrower shall have delivered to the Agent (A) a written
request to include such Eligible Real Estate in the calculation of the
Unencumbered Asset Pool Availability, (B) a physical description of such
Eligible Real Estate, (C) a current Rent Roll and current and historical
operating statements (as required on Schedule 1.2) for such Eligible Real
Estate, (D) a 12-month cash flow projection, including any near term capital
expenditures for such Eligible Real Estate, in form and substance reasonably
satisfactory to the Agent, (E) a certification as to the matters covered under
§7.18(a)(i)-(v), and (F) such other information as the Agent may reasonably
require with respect to such Eligible Real Estate, including, but not limited
to, any information required by the Agent to determine the Unencumbered Asset
Pool Availability attributable to such Eligible Real Estate and compliance with
this §7.18; and

 

(vi)            such Eligible Real Estate has not been removed from the
calculation of the Unencumbered Asset Pool Availability pursuant to §5.4,
7.18(c) or §7.18(d).

 

The Agent shall have ten (10) days from the date of the receipt of such
documentation required herein to include Eligible Real Estate in the calculation
of the Unencumbered Asset Pool Availability and other information to advise
Borrower whether it consents to the acceptance of such Eligible Real Estate as
an Unencumbered Asset Pool Property.

 

(b)            Notwithstanding the foregoing, in the event any Real Estate does
not qualify as Eligible Real Estate or satisfy the requirements of §7.18(a),
such Real Estate shall be included in the calculation of the Unencumbered Asset
Pool Availability so long as (x) the Agent shall have received the prior written
consent of each of the Required Lenders to the inclusion of such Real Estate in
the calculation of the Unencumbered Asset Pool Availability and (y) at no time
after it is included does such Real Estate fail to satisfy any requirements of
the definition of Eligible Real Estate or of §7.18(a) in addition to those it
failed to satisfy at the time such consent of the Required Lenders was provided
for such inclusion.

 

(c)            In the event that all or any material portion of any Eligible
Real Estate included in the calculation of the Unencumbered Asset Pool
Availability shall be materially damaged or taken by condemnation, then such
property shall no longer be included in the calculation of the Unencumbered
Asset Pool Availability unless and until (i) any damage to such real estate is
repaired or restored, such real estate becomes operational and the Agent shall
receive evidence reasonably satisfactory to the Agent of the value of such real
estate following such repair or restoration (both at such time and
prospectively) or (ii) Agent shall receive evidence reasonably satisfactory to
the Agent that the value of such real estate (both at such time and
prospectively) shall not be materially adversely affected by such damage or
condemnation.

 

(d)            Upon any asset ceasing to qualify to be included in the
calculation of the Unencumbered Asset Pool Availability, such asset shall no
longer be included in the calculation of the Unencumbered Asset Pool
Availability. Within five (5) Business Days after the Borrower or any officer of
Parent Company or its Subsidiaries becomes aware of any such disqualification,
the Borrower shall deliver to the Agent a certificate reflecting such
disqualification, together with the identity of the disqualified asset, a
statement as to whether any Default or Event of Default arises as a result of
such disqualification, and a calculation of the Unencumbered Asset Pool
Availability attributable to such asset. Notwithstanding any failure by Borrower
to notify Agent of such disqualification, the disqualified asset shall be
removed from the calculation of Unencumbered Asset Pool Availability.
Simultaneously with the delivery of the items required pursuant above, the
Borrower shall deliver to the Agent a pro forma Compliance Certificate and
Borrowing Base Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the covenants contained in §9.1.

 



92

 

 

(e)           The Agent shall promptly notify the Lenders of the addition or
removal of any Real Estate from the calculation of the Unencumbered Asset Pool
Availability.

 

§7.19      Plan Assets. The Borrower will do, or cause to be done, all things
necessary to ensure that none of the Unencumbered Asset Pool Properties will be
deemed to be Plan Assets at any time.

 

§7.20      Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or lend, contribute or otherwise make
available such proceeds to any Guarantor, Subsidiary, Unconsolidated Affiliate
or other Person (i) to fund any activities or business of or with any Designated
Person, or in any country, region or territory, that at the time of such funding
is itself the subject of comprehensive or territorial Sanctions Laws and
Regulations, (ii) in any manner that would result in a violation of applicable
Sanctions Laws and Regulations by any party to this Agreement, or (iii) in any
manner that would cause the Borrower, the Guarantors or any of their respective
Subsidiaries to violate the United States Foreign Corrupt Practices Act. None of
the funds or assets of the Borrower or Guarantors that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are
themselves the subject of territorial sanctions under applicable Sanctions Laws
and Regulations. REIT and Borrower shall maintain policies and procedures
designed to achieve compliance with any applicable anti-bribery, anti-corruption
or anti-money laundering laws or regulations in any applicable jurisdiction,
including, without limitation, any Sanctions Laws and Regulations and the
Foreign Corrupt Practices Act of 1977, as amended and the UK Bribery Act 2010,
as amended.

 

§7.21      Certificate of Beneficial Ownership and Other Additional
Information.  Promptly after the request by Agent or any Lender, the Borrower
shall furnish, or cause to be furnished, to the Agent or such Lender such
information and documentation as may reasonably be requested by the Agent or
such Lender from time to time for purposes of compliance by Agent or such Lender
with applicable laws (including, without limitation, the USA Patriot Act and
other “know your customer” and anti-money laundering rules and regulations and
the Beneficial Ownership Regulation).

 

§7.22      Power Generators. Borrower and Subsidiary Guarantors shall pay any
fines with respect to its generator use permit in a timely manner and shall not
allow any such permits to terminate due to non-payment of fines or other
defaults.

 



93

 

 

§8.          NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

 

§8.1        Restrictions on Indebtedness. The Borrower and the Guarantors will
not, and will not permit their respective Subsidiaries to, create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

 

(a)           Indebtedness to the Lenders arising under any of the Loan
Documents;

 

(b)           subject to the provisions of §9, Unsecured Debt in respect of any
Derivative Contracts entered into by Borrower, the Guarantors or their
respective Subsidiaries in the ordinary course of business for matters related
to the operation of Data Center Properties (e.g., foreign currency hedges or
diesel fuel swaps to hedge commodity exposure);

 

(c)           current liabilities of the Borrower, the Guarantors or their
respective Subsidiaries incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

 

(d)           Indebtedness in respect of (i) taxes, assessments, governmental
charges or levies and (ii) claims for labor, materials and supplies to the
extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of §7.8 or §8.20, as applicable;

 

(e)           [Intentionally Omitted;]

 

(f)           endorsements for collection, deposit or negotiation incurred in
the ordinary course of business;

 

(g)           subject to the provisions of §9, Secured Debt, provided that
(A) the aggregate amount of Secured Debt shall not exceed forty percent (40%) of
Gross Asset Value; provided, however, that for one or more periods of up to four
(4) consecutive fiscal quarters immediately following each Material Acquisition
of which Borrower has given Agent written notice (with such four (4) consecutive
fiscal quarter period to include the quarter in which such Material Acquisition
is consummated), such ratio of Secured Debt to Gross Asset Value (expressed as a
percentage) may exceed forty percent (40%) but shall not exceed forty-five
percent (45%) during such period; and (B) in addition to the limitation set
forth in the immediately preceding clause (A), (1) the aggregate amount of
Secured Debt that is Recourse Indebtedness (excluding the Obligations and the
Hedge Obligations to the extent ever secured hereunder) shall not exceed fifteen
percent (15%) of Gross Asset Value, and (2) the aggregate amount of Capitalized
Lease Obligations of Parent Company and its Subsidiaries with respect to any of
the Unencumbered Asset Pool Properties shall not exceed $45,000,000.00;

 

(h)           [Intentionally Omitted;]

 

(i)            [Intentionally Omitted;]

 

(j)            [Intentionally Omitted]; and

 

(k)           subject to the provisions of §9, Unsecured Debt of (i) the REIT or
Subsidiaries of the REIT that are not the Borrower, the Initial Subsidiary
Guarantors or Additional Subsidiary Guarantors (or any direct or indirect owners
of such Subsidiaries), and (ii) the Borrower, Initial Subsidiary Guarantors and
the Additional Subsidiary Guarantors, provided that such Unsecured Debt only has
the Unencumbered Asset Pool Properties as a borrowing base or the documents
evidencing same contain a covenant substantially similar to Section 4.12 of the
Indenture.

 



94

 

 

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g) above shall have any of the Unencumbered Asset
Pool Properties or any interest therein or equipment related thereto (other than
Capitalized Lease Obligations not otherwise prohibited by §8.1(g) above) or any
direct or indirect ownership interest in a Subsidiary Guarantor that either
(A) owns, directly or indirectly, an Unencumbered Asset Pool Property, or
(B) directly or indirectly provides services to an Unencumbered Asset Pool
Property as collateral, a borrowing base, asset pool or any similar form of
credit support for such Indebtedness (provided that the foregoing shall not
preclude Subsidiaries of the Parent Company (other than a Subsidiary Guarantor
that either (A) owns, directly or indirectly, an Unencumbered Asset Pool
Property, or (B) that directly or indirectly provides services to an
Unencumbered Asset Pool Property (or any direct or indirect owners of such
Subsidiaries)) to incur Non-Recourse Indebtedness subject to the terms of this
§8.1 or recourse to the general credit of the Parent Company or the Borrower),
and (ii) neither REIT nor any Subsidiary Guarantor that (A) either owns,
directly or indirectly, an Unencumbered Asset Pool Property, or (B) that
directly or indirectly provides services to an Unencumbered Asset Pool Property,
shall create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness (including, without limitation,
pursuant to any conditional or limited guaranty or indemnity agreement creating
liability with respect to usual and customary exclusions from the non-recourse
limitations governing the Non-Recourse Indebtedness of any Person, or otherwise)
other than Indebtedness described in §§8.1(a)-(d), (f) and (k) above and
Capitalized Lease Obligations not otherwise prohibited by §8.1(g) above.

 

§8.2        Restrictions on Liens, Etc.. The Borrower and the Guarantors will
not, and will not permit their Subsidiaries to (a) create or incur or suffer to
be created or incurred or to exist any lien, security title, encumbrance,
mortgage, pledge, charge or other security interest of any kind upon any of
their respective property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (b) transfer any of
their property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; (e) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse, as part of a financing transaction; or (f) incur or maintain
any obligation to any holder of Indebtedness of any of such Persons (other than
any permitted Unsecured Debt) which prohibits the creation or maintenance of any
lien on any Unencumbered Asset Pool Properties securing the Obligations or the
Hedge Obligations (each a “Lien” and collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Borrower, the
Guarantors and any such Subsidiary may create or incur or suffer to be created
or incurred or to exist:

 



95

 

 

(i)             (A) Liens on properties to secure taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies incurred in the ordinary course of business in respect of
obligations not then delinquent or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents
and (B) Liens in respect of judgments (I) on assets other than the Unencumbered
Asset Pool Properties and any direct or indirect interest of Parent Company or
any Subsidiary of Parent Company in any Initial Subsidiary Guarantor or any
Additional Subsidiary Guarantor only to the extent and for the period and for an
amount not constituting an Event of Default, or (II) on an Unencumbered Asset
Pool Property but only to the extent such Lien is fully released and discharged
from such Unencumbered Asset Pool Property prior to the first to occur of the
date that is sixty (60) days after such Lien attaches to such Unencumbered Asset
Pool Property or the commencement of any action to enforce such judgment against
such Unencumbered Asset Pool Property;

 

(ii)            deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, old age pensions or
other social security obligations;

 

(iii)            Liens consisting of (A) Liens on Real Estate or assets relating
thereto (including the rents, issues and profits therefrom), other than any
Unencumbered Asset Pool Properties or any interest therein (including the rents,
issues and profits therefrom) or assets related thereto, securing Indebtedness
which is permitted by §8.1(g) or (B) pledges of security interests in the
ownership interests of any Subsidiary of Parent Company which is not the
Borrower or a Subsidiary Guarantor or the direct or indirect owner of an
interest in a Subsidiary Guarantor securing Indebtedness which is permitted by
§8.1(g);

 

(iv)           encumbrances on Real Estate consisting of (A) easements, rights
of way, zoning restrictions, restrictions on the use of real property and
defects and irregularities in the title thereto, landlord’s or lessor’s liens
under leases to which the Borrower or any such Subsidiary is a party, and
(B) purchase money security interests and other liens or encumbrances, which in
each case do not individually or in the aggregate have a Material Adverse
Effect;

 

(v)            Liens in favor of the Agent and the Lenders under the Loan
Documents to secure the Obligations and the Hedge Obligations;

 

(vi)            with respect to any Leased Property, (x) any reversionary
interest or title of lessor under an applicable Operating Lease with respect
thereto or (y) Lien, easement, restriction or encumbrance to which the interest
or title of such lessor may be subject;

 

(vii)           [Intentionally Omitted];

 

(viii)          Liens by Parent Company or its Subsidiaries (other than any
Subsidiary Guarantor that owns an Unencumbered Asset Pool Property), on Cash or
Cash Equivalents; and

 

(ix)            Liens arising under Capitalized Lease Obligations with respect
to the assets subject to such Capital Leases.

 



96

 

 

Notwithstanding anything in this Agreement to the contrary, (x) no Subsidiary of
Parent Company that owns a direct or indirect interest in an Initial Subsidiary
Guarantor or an Additional Subsidiary Guarantor (or any direct or indirect
owners of such Subsidiaries) shall create or incur or suffer to be created or
incurred or to exist any Lien other than Liens contemplated in §§8.2(i), (ii),
(v) and (vi) and (y) neither the Borrower nor REIT shall create or suffer to be
created or incurred or to exist any Lien other than Liens contemplated in
§8.2(i), (ii), (iii)(A) (as to the headquarters building of REIT or the Borrower
only), (iii)(B), (iv), (v) or (viii).

 

§8.3        Restrictions on Investments. Neither the Borrower nor the Guarantors
will, nor will they permit any of their respective Subsidiaries to, make or
permit to exist or to remain outstanding any Investment except Investments in:

 

(a)           Cash Equivalents;

 

(b)           marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by the
Borrower, such Guarantor or such Subsidiary;

 

(c)            Investments by any Subsidiary in any other Subsidiary, by
Borrower in any Subsidiary, and by the REIT in Borrower;

 

(d)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

 

(e)            repurchase agreements having a term not greater than ninety (90)
days and fully secured by securities described in the foregoing subsection (a),
(b) or (c) with banks described in the foregoing subsection (d) or with
financial institutions or other corporations having total assets in excess of
$500,000,000;

 

(f)            shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections
(b) through (e) and have total assets in excess of $50,000,000;

 

(g)           the acquisition of fee interests or long term ground lease
interests or interests under leases by Parent Company or its Subsidiaries in
(i) Real Estate which is utilized for income-producing Data Center Properties
located in the continental United States or the District of Columbia and
businesses and investments incidental thereto, (ii) subject to the restrictions
set forth in this §8.3, Land Assets to be developed for the purposes set forth
in §8.3(g)(i) and Development Properties to be used for the purposes set forth
in §8.3(g)(i);

 

(h)           Investments by the Borrower and its Subsidiaries in (i) Wholly
Owned Subsidiaries of the Borrower, or (ii) entities that upon completion of a
transaction will be a Wholly Owned Subsidiary of the Borrower;

 



97

 

 

(i)            Investments in Development Properties, provided that the
aggregate Investment therein shall not exceed thirty-five percent (35%) of Gross
Asset Value;

 

(j)            Investments in Land Assets, provided that the aggregate
Investment therein shall not exceed seven and one-half percent (7.5%) of Gross
Asset Value;

 

(k)           Investments by the Borrower in Unconsolidated Affiliates, provided
that the aggregate Investment therein shall not exceed fifteen percent (15%) of
Gross Asset Value;

 

(l)            Investments in International Investments, provided that the
aggregate Investment therein shall not exceed twenty-five percent (25%) of Gross
Asset Value;

 

(m)          Investments (i) in equipment which will be incorporated into the
development of Data Center Properties or the corporate headquarters of Parent
Company and its Subsidiaries, (ii) with utility companies to bring critical
power to Data Center Properties, and (iii) with fiber optic companies to bring
fiber optics to Data Center Properties;

 

(n)           Investments in (i) the Bond Subordinate Debt or any security
instruments securing the Bond Subordinate Debt or (ii) other bonds issued in
connection with a Tax Driven Lease Transaction or any security instruments
securing such other bonds; and

 

(o)           Investments by the Borrower and REIT in Real Estate to be used by
the Borrower and REIT as their corporate headquarters.

 

Notwithstanding the foregoing, (x) in no event shall the aggregate value of the
holdings of Parent Company and its Subsidiaries in the Investments described in
§8.3(i)-(l) exceed forty-five percent (45%) of Gross Asset Value at any time and
(y) in no event shall the Borrower, the Guarantors or any of their respective
Subsidiaries have any Investments in mortgages or notes receivable, except with
respect to the Investments permitted in §8.3(n).

 

For the purposes of this §8.3, the Investment of Parent Company or its
Subsidiaries in any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of such Person’s pro rata share of any
Investments valued at the GAAP book value.

 

§8.4        Merger, Consolidation. The Borrower and Guarantors will not, and
will not permit any of their respective Subsidiaries to, become a party to any
dissolution, liquidation, disposition of (including, without limitation, by way
of an LLC Division) all or substantially all of its assets or business, merger,
reorganization, consolidation or other business combination or agree to effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the
foregoing, except for (i) the merger or consolidation of one or more of the
Subsidiaries of the Borrower with and into the Borrower (it being understood and
agreed that in any such event the Borrower will be the surviving Person),
(ii) the merger or consolidation of two or more Subsidiaries of the Borrower,
(iii) any dissolution of a Subsidiary of the Borrower that owns no assets,
(iv) dispositions permitted by §8.8, (v) a merger of a Person with the Borrower
or a Subsidiary of the Borrower, so long as (A) in the case of a merger with the
Borrower or a Subsidiary of the Borrower organized under the laws of a political
subdivision of the United States, such Person was organized under the laws of
the United States of America or one of its states; (B) (1) in case of a merger
with the Borrower, the surviving person shall be the Borrower, (2) in the case
of a merger with a Subsidiary Guarantor, the surviving person shall be a
Subsidiary Guarantor or, with the prior written approval of the Administrative
Agent, becomes a Subsidiary Guarantor, and (3) in the case of a merger with a
Subsidiary that is not a Subsidiary Guarantor, the surviving person shall be
controlled by the Borrower; (C) the Borrower shall have given the Agent at least
ten (10) Business Days’ prior written notice of such merger; (D) such merger is
completed as a result of negotiations with the approval of the board of
directors or similar body of such Person and is not a so called “hostile
takeover”; and (E) following such merger, Parent Company and its Subsidiaries
will continue to be engaged solely in the businesses permitted by §7.14, and
(vi) Investments constituting asset or equity acquisitions permitted by §8.3 and
which are not mergers, reorganizations, consolidations or business combinations;
provided that no such merger, consolidation or acquisition shall be permitted in
the event that a Default or Event of Default exists immediately before or would
exist after giving effect thereto.

 



98

 

 

§8.5        Sale and Leaseback. Except for Tax Driven Lease Transactions, the
Borrower and the Guarantors will not, and will not permit their respective
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower, any Guarantor or any such Subsidiary shall sell or transfer any Real
Estate owned by it in order that then or thereafter the Borrower or any such
Subsidiary shall lease back such Real Estate without the prior written consent
of Agent, such consent not to be unreasonably withheld.

 

§8.6        Compliance with Environmental Laws. Neither the Borrower nor the
Guarantors will, nor will any of them permit any of its respective Subsidiaries
or any other Person to, do any of the following: (a) use any of the Real Estate
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of operating large-scale data centers and in
material compliance with all applicable Environmental Laws, (b) cause or permit
to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Real Estate except in material compliance with Environmental Laws,
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
that could reasonably be contemplated to cause a Release of Hazardous Substances
on, upon or into the Real Estate or any surrounding properties or any threatened
Release of Hazardous Substances which might give rise to material liability
under CERCLA or any other Environmental Law, or (e) directly or indirectly
transport or arrange for the transport of any Hazardous Substances (except in
material compliance with all Environmental Laws), except, with respect to any
Real Estate other than Unencumbered Asset Pool Properties where any such use,
generation, conduct or other activity has not had and could not reasonably be
expected to have a Material Adverse Effect.

 

The Borrower shall:

 

(i)              in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action (including, without limitation, the conducting of engineering tests at
the sole expense of the Borrower) to confirm that no Hazardous Substances are or
ever were Released or disposed of on any Unencumbered Asset Pool Properties in
violation of the applicable Environmental Law as so changed; and

 



99

 

 

(ii)             if any Release or disposal of Hazardous Substances which any
Person may be legally obligated to contain, correct or otherwise remediate or
which may otherwise expose it to liability shall occur or shall have occurred on
any Unencumbered Asset Pool Property (including, without limitation, any such
Release or disposal occurring prior to the acquisition or leasing of such
Unencumbered Asset Pool Property by the Borrower), the Borrower shall, after
obtaining knowledge thereof, cause the prompt containment and removal of such
Hazardous Substances and remediation of the Unencumbered Asset Pool Property in
full compliance with all applicable Environmental Laws; provided, that the
Borrower shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the satisfaction of the Agent and no action
shall have been commenced by any enforcement agency. The Agent may engage its
own Environmental Engineer to review the environmental assessments and the
compliance with the covenants contained herein.

 

At any time after an Event of Default shall have occurred and is continuing
hereunder the Agent may at its election (and will at the request of the Required
Lenders) obtain such environmental assessments of any or all of the Unencumbered
Asset Pool Properties prepared by an Environmental Engineer as may be necessary
or advisable for the purpose of evaluating or confirming (i) whether any
Hazardous Substances are present in the soil or water at or adjacent to any such
Unencumbered Asset Pool Property and (ii) whether the use and operation of any
such Unencumbered Asset Pool Property complies with all Environmental Laws to
the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Required Lenders shall have reasonable grounds to believe that a
Release or threatened Release of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which otherwise
may expose such Person to liability may have occurred, relating to any
Unencumbered Asset Pool Property, or that any of the Unencumbered Asset Pool
Properties is not in compliance with Environmental Laws to the extent required
by the Loan Documents, the Borrower shall promptly upon the request of Agent
obtain and deliver to Agent such environmental assessments of such Unencumbered
Asset Pool Property prepared by an Environmental Engineer as may be reasonably
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at or adjacent to such
Unencumbered Asset Pool Property at levels that would require remediation under
applicable Environmental Law and (ii) whether the use and operation of such
Unencumbered Asset Pool Property comply with all Environmental Laws to the
extent required by the Loan Documents. Environmental assessments may include
detailed visual inspections of such Unencumbered Asset Pool Property including,
without limitation, any and all storage areas, storage tanks, drains, dry wells
and leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are reasonably necessary or appropriate for a
complete determination of the compliance of such Unencumbered Asset Pool
Property and the use and operation thereof with all applicable Environmental
Laws. All environmental assessments contemplated by this §8.6 shall be at the
sole cost and expense of the Borrower.

 

§8.7        Distributions.

 

(a)            [Intentionally Omitted].

 

(b)            In the event that an Event of Default shall have occurred and be
continuing, the Borrower and REIT shall make no Distributions to its respective
partners, members or other owners, other than if REIT exists and has elected
REIT Status, Distributions in an amount equal to the minimum distributions
required under the Code to maintain the REIT Status of REIT, as evidenced by a
certification of the principal financial or accounting officer of Parent Company
containing calculations in detail reasonably satisfactory in form and substance
to the Agent.

 



100

 

 

(c)            Notwithstanding the foregoing, at any time when an Event of
Default under §12.1(a), (b), (h), (i) or (j) shall have occurred or the maturity
of the Obligations has been accelerated, the Borrower and REIT shall not make
any Distributions whatsoever, directly or indirectly.

 

(d)           The foregoing provisions in this §8.7 shall not limit the ability
of REIT or the Borrower (i) to retain, acquire, relinquish or sell stock awarded
to its employees pursuant to equity compensation programs in the ordinary course
of business in order to pay applicable withholding tax obligations of such
employee or (ii) to issue, to obtain the surrender of, or relinquish Equity
Interests upon the exercise of stock options, warrants or other rights to
acquire Equity Interests.

 

§8.8        Asset Sales. The Borrower and the Guarantors will not, and will not
permit their respective Subsidiaries to, sell, transfer or otherwise dispose of
any material asset to any Person that is not the Borrower or a Wholly Owned
Subsidiary other than pursuant to a bona fide arm’s length transaction or, with
respect to transactions subject to Section 8.13, as permitted by Section 8.13;
provided that the Borrower, Guarantors and their respective Subsidiaries may
sell, transfer or otherwise dispose of assets subject to any condemnation
proceeding (including in lieu thereof). Neither the Borrower, any Guarantor nor
any Subsidiary thereof shall sell, transfer or otherwise dispose of any Real
Estate in one transaction or a series of transactions during any four
(4) consecutive fiscal quarters in excess of an amount equal to thirty-five
percent (35%) of Gross Asset Value, except as the result of a condemnation or
casualty and except for the granting of Permitted Liens, as applicable, without
the prior written consent of Agent and the Required Lenders. For the purpose of
calculating the thirty-five percent (35%) threshold in the preceding sentence,
in the event of any sale, transfer or other disposition of any Real Estate by
Parent Company or any Subsidiary to any Person which is a non-Wholly Owned
Subsidiary, only the portion of the Real Estate in which the Borrower or the
transferring Subsidiary does not retain an interest shall be counted toward such
threshold. A transfer from Parent Company or any Subsidiary to a Wholly Owned
Subsidiary of the Borrower or among Wholly Owned Subsidiaries of the Borrower
shall not count against the thirty-five percent (35%) limit.

 

§8.9        [Intentionally Omitted].

 

§8.10      Restriction on Prepayment of Indebtedness. The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to,
(a) subject to §12.5, prepay, redeem, defease, purchase or otherwise retire the
principal amount or pay any termination, breakage or similar payments under
Derivative Contracts, in whole or in part, of any Indebtedness other than the
Obligations and the Hedge Obligations after the occurrence and during the
continuance of any Event of Default; provided, that the foregoing shall not
prohibit (x) the prepayment of Indebtedness which is financed solely from the
proceeds of a new loan which would otherwise be permitted by the terms of §8.1;
and (y) the prepayment, redemption, defeasance or other retirement of the
principal of Indebtedness secured by Real Estate which is satisfied solely from
the proceeds of a sale of the Real Estate securing such Indebtedness; and
(b) modify any document evidencing any Indebtedness (other than the Obligations)
to accelerate the maturity date of such Indebtedness after the occurrence and
during the continuance of an Event of Default.

 



101

 

 

§8.11       Zoning and Contract Changes and Compliance. The Borrower shall not
initiate or consent to any zoning reclassification of any of the Unencumbered
Asset Pool Properties or seek any variance under any existing zoning ordinance
or use or permit the use of any Unencumbered Asset Pool Property in any manner
that could result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation without the
prior written consent of Agent. The Borrower shall not initiate any change in
any laws, requirements of governmental authorities or obligations created by
private contracts (other than the Leases, which are governed by §7.13) which now
or hereafter may materially adversely affect the ownership, occupancy, use or
operation of any Unencumbered Asset Pool Property.

 

§8.12       Derivatives Contracts. Neither the Borrower, the Guarantors nor any
of their Subsidiaries shall contract, create, incur, assume or suffer to exist
any Derivatives Contracts except for Derivative Contracts made in the ordinary
course of business; provided, that, to the extent such Derivatives Contracts
constitute Indebtedness, such Indebtedness is permitted pursuant to §8.1.

 

§8.13      Transactions with Affiliates. Neither the Borrower nor the Guarantors
shall, and none of them shall permit any Subsidiary of the Borrower or any
Guarantor to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (but not including any Wholly Owned Subsidiary of
the Borrower), except (a) transactions pursuant to the reasonable requirements
of the business of such Person and upon fair and reasonable terms which are
substantially no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate and
(b) the agreements described in §7.18(a)(i)(B)(1) which have been approved by
Agent.

 

§8.14      Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, neither Parent Company nor any of its Subsidiaries, will create or
incur or suffer to be created or incurred any Lien on any of its direct or
indirect legal, equitable or beneficial interest in the Borrower or any
Subsidiary Guarantor, including, without limitation, any Distributions or rights
to Distributions on account thereof.

 

§8.15      Management Fees. The Borrower and Subsidiary Guarantors shall not
pay, and shall not permit to be paid, any management fees or other payments
under any management or service agreement for any Unencumbered Asset Pool
Property to any manager or service provider that is an Affiliate of the Borrower
that is not a Subsidiary Guarantor in the event that a Default or Event of
Default shall have occurred and be continuing.

 

§8.16[Intentionally Omitted.]

 

§8.17[Intentionally Omitted.]

 

§8.18      Tax Driven Lease Transactions. Until any real property asset of the
Borrower or a Subsidiary Guarantor that is subject to a Tax Driven Lease
Transaction has been repurchased by the Borrower or such Subsidiary Guarantor as
provided in the applicable Tax Driven Lease Transaction Documents, neither the
Borrower nor any Subsidiary Guarantor shall, without the prior written consent
of the Agent, modify or amend any Tax Driven Lease Transaction Documents, or any
other agreement related thereto, in any manner that would (i) cause a change in
the accounting treatment of such Tax Driven Lease Transaction under GAAP,
(ii) adversely affect in any material respect the ability of the Borrower or a
Subsidiary Guarantor to repurchase any property of the Borrower or a Subsidiary
Guarantor that is subject to a Tax Driven Lease Transaction for nominal
consideration or (iii) otherwise cause such transaction to not meet the terms of
the definition of Tax Driven Lease Transactions.

 



102

 

 

§8.19      Subordinate Debt. The Borrower shall be permitted to pay amounts with
respect to the “Subordinate Debt” (as defined in the Bond Subordination and
Standstill Agreement) only at such times and to the extent that no Default or
Event of Default exists or would arise as a result thereof. Without the prior
written consent of the Required Lenders, which consent may be withheld by the
Required Lenders in their sole and absolute discretion, the Borrower shall not
(i) modify or amend the Subordinate Debt, (ii) prepay, amortize, purchase,
retire, redeem or otherwise acquire the Subordinate Debt, except as expressly
permitted in the Bond Subordination and Standstill Agreement, or (iii) make any
payments on the Subordinate Debt except as permitted in this §8.19.

 

§8.20      Other Unsecured Debt Restrictions. The Borrower and REIT shall not,
and shall not permit any of their respective Subsidiaries to, secure any other
Unsecured Debt with a lien on the Unencumbered Asset Pool Properties unless and
until the Notes and the other Obligations (and any guaranty delivered in
connection therewith) shall concurrently be secured equally and ratably with
such Unsecured Debt pursuant to documentation reasonably acceptable to the Agent
in substance and in form, including, without limitation, an intercreditor
agreement and opinions of counsel to the Borrower, REIT and/or any such
Subsidiary, as the case may be, from counsel that is reasonably acceptable to
the Agent. For the sake of clarity, Borrower acknowledges and agrees that in no
event shall the granting of any such liens contemplated by the preceding
sentence be construed to limit any of the requirements of this Agreement for
Eligible Real Estate, including, without limitation, those set forth in the
definition of “Eligible Real Estate” and §7.18.

 

§9.          FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

 

§9.1        Unencumbered Asset Tests.

 

(a)          Borrower will not at any time permit the Consolidated Total
Unsecured Debt (including the Loans) plus any Capitalized Lease Obligations of
Borrower and its Subsidiaries with respect to the Unencumbered Asset Pool
Properties to exceed sixty percent (60%) of the Unencumbered Asset Pool Value;
provided, however, that for one or more periods of up to four (4) consecutive
fiscal quarters immediately following each Material Acquisition of which
Borrower has given Agent written notice (with such four (4) consecutive fiscal
quarter period to include the quarter in which such Material Acquisition is
consummated), such ratio of Consolidated Total Unsecured Debt to Unencumbered
Asset Pool Value (expressed as a percentage) may exceed sixty percent (60%) but
shall not exceed sixty-five percent (65%) during such period.

 

(b)          Borrower will not at any time permit the Unencumbered Asset Pool
Debt Yield to be less than ten and one-half percent (10.5%).

 



103

 

 

§9.2        [Intentionally Omitted.]

 

§9.3        Adjusted Consolidated EBITDA to Consolidated Fixed Charges. Parent
Company will not permit at any time the ratio of (a) Adjusted Consolidated
EBITDA to (b) Consolidated Fixed Charges for the prior two (2) most recently
ended calendar quarters annualized to be less than 1.50 to 1.00.

 

§9.4        Consolidated Total Indebtedness to Gross Asset Value. Parent Company
will not at any time permit the ratio of Consolidated Total Indebtedness to
Parent Company’s Gross Asset Value (expressed as a percentage) to exceed sixty
percent (60%); provided, however, that one or more periods of up to four
(4) consecutive fiscal quarters immediately following each Material Acquisition
of which Borrower has given Agent written notice (with such four (4) consecutive
fiscal quarter period to include the quarter in which such Material Acquisition
is consummated), the ratio (expressed as a percentage) of such Consolidated
Total Indebtedness to Gross Asset Value may exceed sixty percent (60%) but shall
not exceed sixty-five percent (65%) during such period;

 

§9.5        Minimum Consolidated Tangible Net Worth. Parent Company will not at
any time permit Parent Company’s Consolidated Tangible Net Worth to be less than
the sum of (a) seventy-five percent (75%) of the Net Offering Proceeds of an
Equity Offering after September 30, 2020, plus (b) $1,975,000,000.00.

 

§10.        CLOSING CONDITIONS.

 

The obligation of the Lenders to make the Loans shall be subject to the
satisfaction, or waiver, of the following conditions precedent:

 

§10.1      Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document.

 

§10.2      Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a certificate of no change or a
copy, certified as of a recent date by the appropriate officer of each State (or
equivalent jurisdiction of an Approved Foreign Country) in which such Person is
organized and in which the Unencumbered Asset Pool Properties are located and a
duly authorized officer, partner or member of such Person, as applicable, to be
true and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower or such
Guarantor, as applicable, and its qualification to do business, as applicable,
as in effect on such date of certification.

 

§10.3      Resolutions. All action on the part of the Borrower and each
Guarantor, as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

 

§10.4      Incumbency Certificate; Authorized Signers. The Agent shall have
received from the Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from the Borrower and each Guarantor a certificate, dated as of
the Closing Date, signed by a duly authorized representative of the Borrower or
Guarantors, as the case may be, and giving the name and specimen signature of
each Authorized Officer who shall be authorized to make Term Loan Requests and
Conversion/Continuation Requests and to give notices and to take other action on
behalf of the Borrower under the Loan Documents.

 



104

 

 

§10.5     Opinion of Counsel. The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Closing Date from counsel to
the Borrower and the Guarantors in form and substance reasonably satisfactory to
the Agent.

 

§10.6     Payment of Fees. The Borrower and the Guarantors shall have paid to
the Agent the fees payable pursuant to §4.2.

 

§10.7     Performance; No Default. The Borrower and Guarantors shall have
performed and complied in all material respects with the terms and conditions
herein required to be performed or complied with by it on or prior to the
Closing Date, and on the Closing Date there shall exist no Default or Event of
Default.

 

§10.8     Representations and Warranties. The representations and warranties
made by the Borrower and the Guarantors in the Loan Documents or otherwise made
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects (except to the extent that any representation
and warranty that is qualified by materiality shall be true and correct in all
respects) on the Closing Date, except to the extent such representation and
warranty is as of a specific date in which case such representation and warranty
shall be true and correct in all material respects (except to the extent that
any representation and warranty that is qualified by materiality shall be true
and correct in all respects) as of such earlier date.

 

§10.9     Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

 

§10.10     Eligible Real Estate Qualification Documents. The Eligible Real
Estate Qualification Documents for each of the Initial Unencumbered Asset Pool
Properties shall have been delivered to the Agent at the Borrower’s expense and
shall be in form and substance reasonably satisfactory to the Agent.

 

§10.11     Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which Parent Company has provided financial statements under §6.4
adjusted in the best good faith estimate of Parent Company as of the Closing
Date.

 



105

 

 

§10.12     Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§10.13     Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

 

§10.14     Bond Subordination and Standstill Agreement. The Agent shall have
received an executed counterpart of the Bond Subordination and Standstill
Agreement.

 

§10.15     Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

§11.        CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction of the following conditions
precedent:

 

§11.1      Prior Conditions Satisfied. All conditions set forth in §10 shall
continue to be satisfied as of the date upon which any Loan is to be made.

 

§11.2      Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects (except to the
extent that any representation and warranty that is qualified by materiality
shall be true and correct in all respects) as of the time of the making of such
Loan, with the same effect as if made at and as of that time, except to the
extent of changes resulting from transactions permitted by the Loan Documents
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date), and no Default or Event of Default shall have
occurred and be continuing.

 

§11.3      Borrowing Documents. The Agent shall have received a fully completed
Term Loan Request for such Loan and the other documents and information
(including, without limitation, a Compliance Certificate) as required by §2.7.

 



106

 

 

§12.        EVENTS OF DEFAULT; ACCELERATION; ETC..

 

§12.1      Events of Default and Acceleration. If any of the following events
(each an “Event of Default” or, if the giving of notice or the lapse of time or
both is required, then, prior to such notice or lapse of time, each a “Default”)
shall occur:

 

(a)            the Borrower shall fail to pay any principal of the Loans when
the same shall become due and payable, whether at the stated date of maturity or
any accelerated date of maturity or at any other date fixed for payment;

 

(b)            the Borrower shall fail to pay any interest on the Loans or any
fees or other sums due hereunder or under any of the other Loan Documents when
the same shall become due and payable, whether at the stated date of maturity or
any accelerated date of maturity or at any other date fixed for payment;

 

(c)            the Borrower shall fail to comply with the covenant contained in
§9.1 and such failure shall continue for five (5) Business Days after written
notice thereof shall have been given to the Borrower by the Agent;

 

(d)            any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained in §8.20, §9.3, §9.4 or §9.5;

 

(e)            any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subclauses of this §12 or in
the other Loan Documents);

 

(f)            any representation or warranty made by or on behalf of the
Borrower, the Guarantors or any of their respective Subsidiaries in this
Agreement or any other Loan Document, or any report, certificate, financial
statement, request for a Loan, or in any other document or instrument delivered
pursuant to or in connection with this Agreement, any advance of a Loan, or any
of the other Loan Documents shall prove to have been false in any material
respect upon the date when made or deemed to have been made or repeated;

 

(g)            any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to pay when due (including, without limitation, at
maturity), or within any applicable period of grace, any principal, interest or
other amount on account any obligation for borrowed money or credit received or
other Indebtedness (including under any Derivatives Contract included in
Indebtedness), or shall fail to observe or perform any term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any obligation for borrowed money or credit received or other
Indebtedness (including under any Derivatives Contract included in Indebtedness)
for such period of time as would permit (assuming the giving of appropriate
notice if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or require the termination or
other settlement of such obligation; provided that the events described in
§12.1(g) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in §12.1(g),
involve singly or in the aggregate obligations for borrowed money or credit
received or other Recourse Indebtedness totaling in excess of $50,000,000.00 or
Non-Recourse Indebtedness in excess of $100,000,000.00;

 

(h)            any of the Borrower, the Guarantors or any of their respective
Subsidiaries (i) shall make an assignment for the benefit of creditors, or admit
in writing its general inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

 



107

 

 

(i)            a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower, the
Guarantors or any of their respective Subsidiaries or any substantial part of
the assets of any thereof, or a case or other proceeding shall be commenced
against any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and any such Person shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof;

 

(j)            a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower, the Guarantors or any of their
respective Subsidiaries or adjudicating any such Person, bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of any such Person in an involuntary case
under federal bankruptcy laws as now or hereafter constituted;

 

(k)            there shall remain in force, undischarged, unsatisfied and
unstayed, for more than sixty (60) days, whether or not consecutive, one or more
uninsured or unbonded final judgments, orders, awards, writs execution or
attachments against the Borrower, Guarantors or any of their respective
Subsidiaries that, either individually or in the aggregate, exceed
$50,000,000.00;

 

(l)            any of the Loan Documents, the Contribution Agreement or the Bond
Subordination and Standstill Agreement shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Lenders, or any action at
law, suit in equity or other legal proceeding to cancel, revoke or rescind any
of the Loan Documents, the Contribution Agreement or the Bond Subordination and
Standstill Agreement shall be commenced by or on behalf of the Borrower or any
of the Guarantors, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination, or
issue a judgment, order, decree or ruling, to the effect that any one or more of
the Loan Documents, the Contribution Agreement or the Bond Subordination and
Standstill Agreement is illegal, invalid or unenforceable in accordance with the
terms thereof;

 

(m)            any dissolution, termination, partial or complete liquidation,
merger or consolidation of any of the Borrower, the Guarantors or any of their
respective Subsidiaries shall occur or any sale, transfer or other disposition
of the assets of any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall occur other than as permitted under the terms of this
Agreement or the other Loan Documents;

 

(n)            with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Required Lenders shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of any of the Borrower, the Guarantors or any of their
respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $20,000,000.00 and (x) such event in the
circumstances occurring reasonably could constitute grounds for the termination
of such Guaranteed Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

 



108

 

 

(o)           the Borrower, any Guarantor or any of their respective
Subsidiaries or any shareholder, officer, director, partner or member of any of
them shall be indicted for a federal crime, a punishment for which could include
the forfeiture of (i) any assets of the Borrower, the Guarantors or any of their
respective Subsidiaries which in the good faith judgment of the Required Lenders
could have a Material Adverse Effect, or (ii) the Unencumbered Asset Pool
Properties;

 

(p)           any Change of Control shall occur;

 

(q)           an Event of Default under any of the other Loan Documents shall
occur;

 

(r)            [Intentionally Omitted];

 

(s)            [Intentionally Omitted];

 

(t)            REIT fails to perform any term, covenant or agreement contained
in §7.12 which it is required to perform;

 

(u)           Any default, material misrepresentation or breach of warranty in
the Bond Subordination and Standstill Agreement by the subordinate lender that
is the holder of the Bond Subordinate Debt;

 

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes and the other Loan Documents to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; provided that in the event of any Event
of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts shall
become immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent.

 

§12.2      Certain Cure Periods; Limitation of Cure Periods.

 

(a)           Notwithstanding anything contained in §12.1 to the contrary,
(i) no Event of Default shall exist hereunder upon the occurrence of any failure
described in §12.1(b) in the event that the Borrower cures such Default within
five (5) Business Days after the date such payment is due, provided, however,
that Borrower shall not be entitled to receive more than two (2) grace periods
in the aggregate pursuant to this clause (i) in any period of 365 days ending on
the date of any such occurrence of Default, and provided further that no such
cure period shall apply to any payments due upon the maturity of the Notes, and
(ii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in §12.1(e) in the event that the Borrower cures such Default
within thirty (30) days following receipt of written notice of such default,
provided that the provisions of this clause (ii) shall not pertain to any
default consisting of a failure to comply with §7.4(c), §7.14, §7.19, §7.20,
§7.22, §8.1, §8.2, §8.3, §8.4, §8.5, §8.7, §8.8, §8.10, §8.14 or to any Default
excluded from any provision of cure of defaults contained in any other of the
Loan Documents.

 



109

 

 

(b)           In the event that there shall occur any Default that affects only
certain Unencumbered Asset Pool Properties or the owner(s) thereof, then the
Borrower may elect to cure such Default (so long as no other Default or Event of
Default would arise as a result) by electing to have Agent remove such
Unencumbered Asset Pool Property from the calculation of the Unencumbered Asset
Pool Availability and by reducing the Consolidated Total Unsecured Debt by the
amount of the Unencumbered Asset Pool Availability attributable to such
Unencumbered Asset Pool Property, in which event such removal and reduction
shall be completed within five (5) days after receipt of notice of such Default
from the Agent or the Required Lenders.

 

(c)           Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, any reference in this Agreement or any other Loan
Document to “the continuance of a default” or “the continuance of an Event of
Default” or any similar phrase shall not create or be deemed to create any right
of the Borrower, any Guarantor or any other party to cure any default following
the expiration of any applicable grace or notice and cure period.

 

§12.3      Termination of Commitments. If any one or more Events of Default
specified in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans to the Borrower. No termination under this §12.3 shall
relieve the Borrower or the Guarantors of their obligations to the Lenders
arising under this Agreement or the other Loan Documents.

 

§12.4      Remedies. In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent on behalf of
the Lenders may, and upon the direction of the Required Lenders shall, proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by Applicable Law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement, any of the other Loan
Documents, any Ground Lease, any Lease or other contract relating to an
Unencumbered Asset Pool Property beyond any applicable period for notice and
cure, Agent may itself perform, or cause to be performed, any agreement or
covenant of such Person contained in this Agreement, any of the other Loan
Documents, any Ground Lease, any Lease or other contract relating to an
Unencumbered Asset Pool Property which such Person shall fail to perform, and
the out-of-pocket costs of such performance, together with any reasonable
out-of-pocket expenses, including reasonable attorneys’ fees actually incurred
(including attorneys’ fees incurred in any appeal) by Agent in connection
therewith, shall be payable by the Borrower and/or Guarantors upon demand and
shall constitute a part of the Obligations and shall if not paid within five
(5) days after demand bear interest at the rate for overdue amounts as set forth
in this Agreement. In the event that all or any portion of the Obligations is
collected by or through an attorney-at-law, the Borrower and the Guarantors
shall pay all costs of collection, including, but not limited to, reasonable
attorney’s fees.

 



110

 

 



 

§12.5     Distribution of Proceeds. In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any assets of the Borrower or Guarantors, such
monies shall be distributed for application as follows:

 

(a)            First, to the payment of, or (as the case may be) the
reimbursement of the Agent for or in respect of, all reasonable out-of-pocket
costs, expenses, disbursements and losses which shall have been paid, incurred
or sustained by the Agent in connection with the collection of such monies by
the Agent, for the exercise, protection or enforcement by the Agent of all or
any of the rights, remedies, powers and privileges of the Agent or the Lenders
under this Agreement or any of the other Loan Documents or in support of any
provision of adequate indemnity to the Agent against any taxes or liens which by
law shall have, or may have, priority over the rights of the Agent or the
Lenders to such monies;

 

(b)            Second, to all other Obligations and the Hedge Obligations
(including any interest, expenses or other obligations of either the Obligations
or the Hedge Obligations incurred after the commencement of a bankruptcy) in
such order or preference as the Required Lenders shall determine; provided, that
(i) [intentionally omitted], (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.3; (iii) in the event that any Lender is a Defaulting Lender,
payments to such Lender shall be governed by §2.14, (iv) except as otherwise
provided in clause (iii), Obligations owing to the Lenders with respect to each
type of Obligation such as interest, fees and expenses and the Hedge Obligations
shall be made among the Lenders and the Lender Hedge Providers pro rata and
(v) payment of principal on the Obligations and the Hedge Obligations shall be
made on a pari passu basis; and provided, further that the Required Lenders may
in their discretion make proper allowance to take into account any Obligations
not then due and payable; and

 

(c)            Third, the excess, if any, shall be returned to the Borrower or
to such other Persons as are entitled thereto.

 



111

 

 

§13.       SETOFF.

 

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
Guarantors) but with the prior written approval of Agent, be applied to or set
off against the payment of Obligations or the Hedge Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrower or the Guarantors to
such Lender. Each of the Lenders agrees with each other Lender that if such
Lender shall receive from the Borrower or a Guarantor, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Notes held
by it its proportionate payment as contemplated by this Agreement; provided that
if all or any part of such excess payment is thereafter recovered from such
Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest. In the event that
any Defaulting Lender shall exercise any such right of setoff, (a) all amounts
so set off shall be paid over immediately to the Agent for further application
in accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

§14.      THE AGENT.

 

§14.1     Authorization. The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent (including entering into the Bond Subordination and Standstill Agreement),
together with such powers as are reasonably incident thereto, provided that no
duties or responsibilities not expressly assumed herein or therein shall be
implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

 

§14.2     Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable out-of-pocket fees and expenses of any such Persons shall be paid
by the Borrower.

 



112

 

 

§14.3     No Liability. Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable for (a) any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent or such other
Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders or all Lenders, as applicable hereunder. The Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Agent for the account of the Lenders, unless
the Agent has received notice from a Lender or the Borrower referring to the
Loan Documents and describing with reasonable specificity such Default or Event
of Default and stating that such notice is a “notice of default”.

 

§14.4     No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of the
Borrower, the Guarantors or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents.

 



113

 

 

§14.5      Payments.

 

(a)            A payment by the Borrower or the Guarantors to the Agent
hereunder or under any of the other Loan Documents for the account of any Lender
shall constitute a payment to such Lender. The Agent agrees to distribute to
each Lender not later than one Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders in like funds as received except as otherwise expressly provided herein
or in any of the other Loan Documents. In the event that the Agent fails to
distribute such amounts within one Business Day as provided above, the Agent
shall pay interest on such amount at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, each
payment by the Borrower hereunder shall be applied in accordance with §2.14(d).

 

(b)            If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court in the applicable currency of such
recovery or judgment.

 

§14.6      Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

 

§14.7      Indemnity. The Lenders severally and ratably in accordance with their
respective Commitment Percentages agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower and the
Guarantors as required by §15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents and the Bond Subordination and Standstill Agreement or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder to the extent not reimbursed by the Borrower and
the Guarantors, except to the extent that any of the same shall be directly
caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

 

§14.8      Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

 



114

 

 

§14.9    Resignation. The Agent may resign at any time by giving ten
(10) calendar days’ prior written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders, subject to the terms
of §18.1, shall have the right to appoint as a successor Agent any Lender or any
bank whose senior debt obligations are rated not less than “A3” or its
equivalent by Moody’s or not less than “A-” or its equivalent by S&P and which
has a net worth of not less than $500,000,000.00. Unless a Default or Event of
Default shall have occurred and be continuing, such successor Agent shall be
reasonably acceptable to the Borrower. If no successor Agent shall have been
appointed and shall have accepted such appointment within ten (10) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any financial institution whose senior debt obligations are rated not
less than “A3” or its equivalent by Moody’s or not less than “A-” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent and the
retiring or removed Agent shall be discharged from its duties and obligations
hereunder as Agent. After any retiring Agent’s resignation, the provisions of
this Agreement and the other Loan Documents shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Agent. Upon any change in the Agent under this Agreement, the
resigning Agent shall execute such assignments of and amendments to the Loan
Documents as may be necessary to substitute the successor Agent for the
resigning Agent.

 

§14.10  Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem to be in the best interests of the
Lenders. Without limiting the generality of the foregoing, if Agent reasonably
determines payment is in the best interest of all the Lenders, Agent may without
the approval of the Lenders pay taxes and insurance premiums and spend money for
maintenance, repairs or other expenses which may be necessary to be incurred in
an aggregate amount not to exceed $2,500,000.00, and Agent shall promptly
thereafter notify the Lenders of such action. Each Lender shall, within thirty
(30) days of request therefor, pay to the Agent its Commitment Percentage of the
reasonable costs incurred by the Agent in taking any such actions hereunder to
the extent that such costs shall not be promptly reimbursed to the Agent by the
Borrower or out of any collateral within such period. The Required Lenders may
direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, provided that the Agent need not comply with any such direction to
the extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.

 

§14.11  Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

 



115

 

 

§14.12   [Intentionally Omitted.]

 

§14.13   Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower and/or the Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

§14.14    Approvals.

 

(a)            If consent is required for some action under this Agreement, or
except as otherwise provided herein an approval of the Lenders or the Required
Lenders is required or permitted under this Agreement, each Lender agrees to
give the Agent, within ten (10) days of receipt of the written request for
action together with all reasonably requested information related thereto
requested by such Lender (or such lesser period of time required by the terms of
the Loan Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If the Agent submits to the
Lenders a written request for consent with respect to this Agreement and any
Lender fails to provide Directions within ten (10) days after such Lender
receives from the Agent such initial request for Directions together with all
reasonably requested information related thereto, then Agent shall make a second
request for approval, which approval shall include the following in all capital,
bolded, block letters on the first page thereof:

 

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

 

If the Agent submits to such Lender a second written request to approve or
disapprove such action, and a Lender fails to provide Directions within five
(5) Business Days after the Lender receives from the Agent such second request,
then any Lender’s failure to respond to a request for Directions within the
required time period shall be deemed to constitute a Direction to take such
requested action.

 



116

 

 

(b)            In the event that any recommendation is not approved by the
requisite number of Lenders and a subsequent approval on the same subject matter
is requested by Agent (a “Subsequent Approval Request”), then for the purposes
of this paragraph each Lender shall be required to respond to a Subsequent
Approval Request within five (5) Business Days of receipt of such request.

 

If the Agent submits to the Lenders a Subsequent Approval Request and any Lender
fails to provide Directions within five (5) Business Days after such Lender
receives from the Agent the Subsequent Approval Request, then Agent shall make a
second request for approval, which approval shall include the following in all
capital, bolded, block letters on the first page thereof:

 

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT. FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

 

If the Agent submits to such Lender a second written request to approve or
disapprove the Subsequent Approval Request, and the Lender fails to approve or
disapprove such Subsequent Approval Request within five (5) Business Days after
the Lender receives from the Agent such second request, then any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action.

 

(c)            Each request by Agent for a Direction shall include Agent’s
recommended course of action or determination. Notices given by Agent pursuant
to this §14.14 may be given through the use of Intralinks, Syndtrak or another
electronic information dissemination system. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing. Notwithstanding anything in this §14.14 to
the contrary, any matter requiring all Lender’s approval or consent shall not be
deemed given by any Lender’s failure to respond to any approval or consent
request within any applicable reply period.

 

§14.15   Borrower Not Beneficiary. Except for the provisions of §14.9 relating
to the appointment of a successor Agent and §14.14, the provisions of this §14
are solely for the benefit of the Agent and the Lenders, may not be enforced by
the Borrower, and except for the provisions of §14.9 and §14.14, may be modified
or waived without the approval or consent of the Borrower.

 

§14.16   [Intentionally Omitted.]

 

§14.17   Bond Subordination and Standstill Agreement. The Borrower, Guarantors
and the Lenders acknowledge that Agent has entered into the Bond Subordination
and Standstill Agreement. The Borrower and Guarantors acknowledge that the
existence of the Bond Subordination and Standstill Agreement and the performance
by Agent and the Lenders of their obligations under the Bond Subordination and
Standstill Agreement shall not affect, impair or release the obligations of the
Borrower or Guarantors under the Loan Documents. The Bond Subordination and
Standstill Agreement is solely for the benefit of Agent and the Lenders and not
for the benefit of the Borrower or Guarantors, and the Borrower and Guarantors
shall have no rights thereunder or any right to insist on the performance
thereof. Agent is authorized by Lenders to perform its obligations under the
Bond Subordination and Standstill Agreement, and each Lender agrees to be bound
thereby

 



117

 

 

§14.18   Reliance on Hedge Provider. For purposes of applying payments received
in accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

 

§15.        EXPENSES.

 

The Borrower and the Guarantors jointly and severally agree to pay (a) the
reasonable out-of-pocket costs of producing and reproducing this Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any Indemnified Taxes (including any interest and penalties in respect
thereto) payable by the Agent or any of the Lenders (other than taxes based upon
the Agent’s or any Lender’s gross or net income), including any such taxes
payable by the Agent or any of the Lenders after the Closing Date (the Borrower
hereby agreeing to indemnify the Agent and each Lender with respect thereto),
(c) all engineer’s fees, environmental reviews and the reasonable fees, expenses
and disbursements of the counsel to the Agent and Joint Lead Arrangers and
Bookrunners (which shall be limited to Agent’s Special Counsel and any local
counsel) incurred in connection with the preparation, administration, or
interpretation of the Loan Documents and other instruments mentioned herein, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) the out-of-pocket fees, costs, expenses and disbursements of Agent incurred
in connection with the syndication and/or participation of the Loans, (e) all
other reasonable out of pocket fees, expenses and disbursements of the Agent and
Joint Lead Arrangers and Bookrunners incurred by the Agent in connection with
the preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the making of each advance hereunder, and the syndication of
the Commitments pursuant to §18 (without duplication of those items addressed in
subparagraph (d), above), (f) all out-of-pocket expenses (including attorneys’
fees and costs, and the fees and costs of appraisers, engineers, investment
bankers or other experts retained by any Lender or the Agent) incurred by any
Lender or the Agent in connection with (i) the enforcement of or preservation of
rights under any of the Loan Documents against the Borrower and the Guarantors
or the administration thereof after the occurrence of a Default or Event of
Default and (ii) any litigation, proceeding or dispute whether arising hereunder
or otherwise, in any way related to the Agent’s or any of the Lenders’
relationship with the Borrower or the Guarantors, (g) all reasonable out of
pocket fees, expenses and disbursements of the Agent incurred in connection with
UCC searches, title rundowns or title searches, (h) all reasonable out-of-pocket
fees, expenses and disbursements (including reasonable attorneys’ fees and
costs) which may be incurred by KeyBank in connection with the execution and
delivery of this Agreement and the other Loan Documents (without duplication of
any of the items listed above), and (i) all expenses relating to the use of
Intralinks, SyndTrak or any other similar system for the dissemination and
sharing of documents and information in connection with the Loans. The covenants
of this §15 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder. Whenever used herein or in the other Loan
Documents, the terms “attorneys’ fees” or “legal fees” shall mean reasonable
attorneys’ fees in the amount actually incurred at the attorneys’ normal hourly
rates. Notwithstanding anything to the contrary contained in this §15, REIT
shall not have any expense reimbursement obligations in this §15 except as and
to the extent provided in the Springing Guaranty.

 



118

 

 

§16.        INDEMNIFICATION.

 

The Borrower and the Guarantors, jointly and severally, agree to indemnify and
hold harmless the Agent, the Lenders and the Joint Lead Arrangers and
Bookrunners and each partner, director, officer, employee, agent and Affiliate
thereof and Person who controls the Agent or any Lender or the Joint Lead
Arrangers and Bookrunners against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of or relating to
this Agreement or any of the other Loan Documents or the transactions
contemplated hereby and thereby, including, without limitation, (a) any and all
claims for brokerage, leasing, finders or similar fees which may be made
relating to the Unencumbered Asset Pool Properties or the Loans, (b) any
condition of the Unencumbered Asset Pool Properties or any other Real Estate,
(c) any actual or proposed use by the Borrower of the proceeds of any of the
Loans, (d) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrower, the Guarantors or any
of their respective Subsidiaries, (e) the Borrower and the Guarantors entering
into or performing this Agreement or any of the other Loan Documents, (f) any
actual or alleged violation of any law, ordinance, code, order, rule,
regulation, approval, consent, permit or license relating to the Unencumbered
Asset Pool Properties or any other Real Estate, (g) with respect to the
Borrower, the Guarantors and their respective Subsidiaries and their respective
properties and assets, the violation of any Environmental Law, the Release or
threatened Release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), (h) any use of Intralinks, SyndTrak or
any other system for the dissemination and sharing of documents and information,
in each case, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding; and (i) the acceptance by Agent and the Lenders
of the Investor Guaranties pursuant to §34 below; provided, however, that the
Borrower and the Guarantors shall not be obligated under this §16 to indemnify
any Person for liabilities arising from such Person’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods. In litigation, or the preparation
therefor, the Lenders and the Agent shall be entitled to select a single law
firm as their own counsel, and if necessary, any local counsel or conflicts
counsel, and in addition to the foregoing indemnity, the Borrower and the
Guarantors agree to pay promptly the reasonable out-of-pocket fees and expenses
of all such counsel. If, and to the extent that the obligations of the Borrower
and the Guarantors under this §16 are unenforceable for any reason, the Borrower
and the Guarantors hereby agree to make the maximum contribution to the payment
in satisfaction of such obligations which is permissible under Applicable Law.
The provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder. Notwithstanding
anything to the contrary contained in this §16, REIT shall not have any
indemnification obligations in this §16 except as and to the extent provided in
the Springing Guaranty.

 



119

 

 

§17.        SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Lender has any
obligation to make any Loans. The indemnification obligations of the Borrower
provided herein and in the other Loan Documents shall survive the full repayment
of amounts due and the termination of the obligations of the Lenders hereunder
and thereunder to the extent provided herein and therein. All statements
contained in any certificate delivered to any Lender or the Agent at any time by
or on behalf of the Borrower, the Guarantors or any of their respective
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.

 

§18.        ASSIGNMENT AND PARTICIPATION.

 

§18.1     Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (which shall expressly
exclude any natural persons) all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
Percentage and Commitment and the same portion of the Loans at the time owing to
it and the Notes held by it); provided that (a) the Agent, and, so long as no
Default or Event of Default exists hereunder, the Borrower shall have each given
its prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed (provided that such consent shall not be
required for any assignment to another Lender, to a lender or an Affiliate of a
Lender which controls, is controlled by or is under common control with the
assigning Lender or to a wholly-owned Subsidiary of such Lender), provided that
the Borrower shall have been deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Agent within five
(5) Business Days after having received noticed thereof; (b) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Commitment in the event an interest in the Term Loans is assigned, (c) the
parties to such assignment shall execute and deliver to the Agent, for recording
in the Register (as hereinafter defined) an Assignment and Acceptance Agreement
in the form of Exhibit K annexed hereto, together with any Notes subject to such
assignment, (d) in no event shall any assignment be to any Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by, the Borrower or any Guarantor or be to a Defaulting
Lender or an Affiliate of a Defaulting Lender, (e) [intentionally omitted],
(f) such assignee shall acquire an interest in the Loans of not less than
$5,000,000.00 and integral multiples of $1,000,000.00 in excess thereof (or if
less, the remaining Loans of the assignor), unless waived by the Agent, and so
long as no Default or Event of Default exists hereunder, the Borrower, and
(g) such assignee shall be subject to the terms of any intercreditor agreement
among the Lenders and the Agent. Upon execution, delivery, acceptance and
recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, the Borrower and the Guarantors, and whether such assignee is a
Defaulting Lender or an Affiliate of a Defaulting Lender. In connection with any
assignment of rights and obligations of any Defaulting Lender, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or actions, including funding, with the consent
of the Borrower and the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans in accordance
with its Commitment Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 



120

 

 

§18.2     Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Upon each such recordation, the assigning Lender agrees
to pay to the Agent a registration fee in the sum of $5,000.00.

 

§18.3     New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

 



121

 

 

§18.4     Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including, without limitation, rights granted to the Lenders under
§4.8, §4.9 and §4.10, (c) such participation shall not entitle the participant
to the right to approve waivers, amendments or modifications, (d) such
participant shall have no direct rights against the Borrower or the Guarantors,
(e) such sale is effected in accordance with all Applicable Laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by any of
the Borrower or any of the Guarantors and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided, however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender, (iii) reduce the amount of any such payment of
principal; (iv) reduce the rate at which interest is payable thereon, or reduce
the amount or rate of any fee payable to an affected Lender hereunder (excluding
any fee payable to any arranger or the Agent in its capacity as administrative
agent hereunder), or (v) release the Borrower or any Guarantor (except as
otherwise permitted under §5.5). Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans or its other obligations under any Loan Documents) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

§18.5     Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341, to the Federal Farm Credit Funding
Corporation or to such other Person as the Agent may approve to secure
obligations of such Lender. No such pledge or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.

 

§18.6     No Assignment by the Borrower or the Guarantors. Neither the Borrower
nor the Guarantors shall assign or transfer any of their rights or obligations
under this Agreement or the other Loan Documents (including by way of an LLC
Division) without the prior written consent of each of the Lenders.

 



122

 

 

§18.7     Disclosure. The Borrower and the Guarantors each agree to promptly
cooperate with any Lender in connection with any proposed assignment or
participation of all or any portion of its Commitment. The Borrower and the
Guarantors each agree that in addition to disclosures made in accordance with
standard banking practices any Lender may disclose information obtained by such
Lender pursuant to this Agreement to assignees or participants and potential
assignees or participants hereunder other than a Disclosed Competitor in
accordance with the provisions of the following sentence. Each Lender agrees for
itself that it shall use reasonable efforts in accordance with its customary
procedures to hold confidential all non-public information obtained from the
Borrower or Guarantors, and shall use reasonable efforts in accordance with its
customary procedures to not disclose such information to any other Person, it
being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, partners, accountants, appraisers, legal counsel and
other professional advisors of such Lender (provided that such Persons who are
not employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, each Lender shall notify the Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information, (f) disclosures with the prior written consent
of the Borrower, and (g) disclosures made in connection with any enforcement by
Agent or the Lenders of the Loan Documents. In addition, each Lender may make
disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7). Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to the Borrower or the Guarantors, or is
disclosed with the prior approval of the Borrower or Guarantors. Nothing herein
shall prohibit the disclosure of non-public information to the extent necessary
to enforce the Loan Documents. In addition, the Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 

§18.8     Amendments to Loan Documents. Upon any such assignment or
participation, the Borrower and the Guarantors shall, upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment or participation.

 



123

 

 

§18.9     Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires the prior approval of all Lenders or
all affected Lenders and which request is approved by the Required Lenders but
is not approved by all Lenders or all affected Lenders (any such non-consenting
Lender shall hereafter be referred to as the “Non-Consenting Lender”), then,
within thirty (30) Business Days after the Borrower’s receipt of notice of such
disapproval by such Non-Consenting Lender, the Borrower shall have the right as
to such Non-Consenting Lender, to be exercised by delivery of written notice
delivered to the Agent and the Non-Consenting Lender within thirty (30) Business
Days of receipt of such notice, to elect to cause the Non-Consenting Lender to
transfer its Commitment. The Agent shall promptly notify the remaining Lenders
which are not Non-Consenting Lenders that each of such Lenders shall have the
right, but not the obligation, to acquire a portion of the Commitment, pro rata
based upon their relevant Commitment Percentages, of the Non-Consenting Lender
(or if any of such Lenders does not elect to purchase its pro rata share, then
to such remaining Lenders in such proportion as approved by the Agent). In the
event that the Lenders do not elect to acquire all of the Non-Consenting
Lender’s Commitment, then the Agent shall endeavor to find a new Lender or
Lenders to acquire such remaining Commitment. Upon any such purchase of the
Commitment of the Non-Consenting Lender, the Non-Consenting Lender’s interests
in the Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase except that its indemnification rights
hereunder shall survive, and the Non-Consenting Lender shall promptly execute
and deliver any and all documents reasonably requested by Agent to surrender and
transfer such interest, including, without limitation, an Assignment and
Acceptance Agreement in the form attached hereto as Exhibit K and such
Non-Consenting Lender’s original Note. The purchase price for the Non-Consenting
Lender’s Commitment shall equal any and all amounts outstanding and owed by
Borrower to the Non-Consenting Lender, including principal and all accrued and
unpaid interest or fees, plus any applicable amounts payable pursuant to §4.8
which would be owed to such Non-Consenting Lender if the Loans were to be repaid
in full on the date of such purchase of the Non-Consenting Lender’s Commitment
(provided that the Borrower may pay to such Non-Consenting Lender any interest,
fees or other amounts (other than principal) owing to such Non-Consenting
Lender)

 

§18.10   Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.

 

§19.        NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telecopy, and addressed as follows:

 

If to the Agent or KeyBank:

 

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services

 



124

 

 

With a copy to:

 

KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Mr. Timothy Sylvain
Telecopy No.: (216) 689-5819

 

and

 

Dentons US LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198

 

If to the Borrower:

 

QualityTech, LP
12851 Foster Street
Overland Park, Kansas 66213
Attn: CEO/President
Telecopy No.: (913) 814-7766

 

With a copy to:

 

QTS Realty Trust, Inc.
12851 Foster Street
Overland Park, Kansas 66213
Attn: General Counsel
Telecopy No.: (913) 814-7766

 

Stinson LLP
1201 Walnut Street, Suite 2900
Kansas City, Missouri 64106-2150
Attn: Patrick J. Respeliers
Telecopy No.: (816) 412-8174

 



125

 

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy is permitted, upon being sent and
confirmation of receipt. The time period in which a response to such Notice must
be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days’ prior Notice thereof, the Borrower, Guarantors, a Lender or Agent
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

 

Loan Documents and notices under the Loan Documents may, with Agent’s approval,
be transmitted and/or signed by facsimile and by signatures delivered in “PDF”
format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders. Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.

 

Electronic Execution of Loan Documents. The words “execution,” “signed,”
“signature,” and words of like import in this Agreement and the other Loan
Documents including any Assignment and Assumption shall be deemed to include
electronic signatures or electronic records, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Notices and other communications to the Agent, the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
§2 if such Lender has notified the Agent that it is incapable of receiving
notices under such Section by electronic communication. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

 



126

 

 

§20.        RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the Guarantors or their respective Subsidiaries
(collectively, solely for purposes of this paragraph, the “Loan Parties”)
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower and the Guarantors is solely
that of a lender and borrower, and nothing contained herein or in any of the
other Loan Documents shall in any manner be construed as making the parties
hereto partners, joint venturers or any other relationship other than lender and
borrower. Each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors or any other Person. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.

 

§21.        GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN
ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF THE BORROWER AND THE GUARANTORS EXIST AND
THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 19 HEREOF.

 



127

 

 

§22.        HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23.        COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24.        ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25.        WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THE
BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 



128

 

 

§26.        DEALINGS WITH THE BORROWER AND THE GUARANTORS.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

§27.        CONSENTS, AMENDMENTS, WAIVERS, ETC..

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders. Notwithstanding the
foregoing, none of the following may occur without the written consent of:
(a) in the case of a reduction in the rate of interest on the Notes (other than
a reduction or waiver of default interest), the consent of each Lender holding a
Note affected by such interest rate reduction; (b) in the case of an increase in
the Commitment or the amount of the Commitments of any Lender, the consent of
such Lender whose Commitment is increased; (c) in the case of any increase in
the Total Commitment (other than in connection with an increase under §2.11),
each Lender; (d) in the case of a forgiveness, reduction or waiver of the
principal of any unpaid Loan or any interest thereon, fee or prepayment premium
payable under the Loan Documents, the consent of each Lender that would have
otherwise received such principal, interest, fee or prepayment premium; (e) in
the case of a change in the amount of any fee payable to a Lender hereunder, the
consent of each Lender to which such fee or prepayment premium would otherwise
be owed; (f) in the case of the postponement of any date fixed for any payment
of principal of or interest on the Loan, the consent of each Lender that would
otherwise have received such principal or interest at such earlier fixed date;
(g) [intentionally omitted]; (h) in the case of a change in the manner of
distribution of any payments to the Lenders or the Agent, the consent of each
Lender directly affected thereby; (i) in the case of the release of the Borrower
or any Guarantor, except as otherwise provided in §5.5, the consent of each
Lender; (j) in the case of an amendment of the definition of Required Lenders,
each Lender; (k) in the case of any modification to require a Lender to fund a
pro rata share of a request for any advance of the Loan to Borrower other than
based on such Lender’s Commitment Percentage, the consent of each such Lender
thereby required to fund a pro rata share other than based on its Commitment
Percentage; (l) in the case of an amendment to this §27, each Lender directly
affected thereby; or (m) in the case of an amendment of any provision of this
Agreement or the Loan Documents which requires the approval of all of the
Lenders or the Required Lenders, to require a lesser number of Lenders to
approve such action, each Lender. Any fee letter may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto.
There shall be no amendment, modification or waiver of any provision in the Loan
Documents which result in a modification of the conditions to funding or in
increased borrowing availability with respect to the Commitment without the
consent of the Required Lenders. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent on any matter not
expressly waived. No course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. No notice to or demand upon any of Borrower or
Guarantors shall entitle Borrower or Guarantors to other or further notice or
demand in similar or other circumstances. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders, except that (x) the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender). Notwithstanding anything to the contrary
in this Agreement, including this §27, this Agreement may be amended by Borrower
and Agent to provide for any Commitment Increase in the manner contemplated by
§2.11.

 



129

 

 

Further notwithstanding anything to the contrary in this §27, if the Agent and
the Borrower have jointly identified an ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or the
other Loan Documents or an inconsistency between provisions of this Agreement
and/or the other Loan Documents, the Agent and the Borrower shall be permitted
to amend, modify or supplement such provision or provisions to cure such
ambiguity, omission, mistake, typographical error or other defect or
inconsistency so long as to do so would not adversely affect the interest of the
Lenders. Any such amendment, modification or supplement shall become effective
without any further action or consent of any of other party to this Agreement
and a copy thereof will be promptly forwarded by Agent to each of the Lenders.

 

Any amendment of the Bond Subordination and Standstill Agreement or waiver of
the terms thereof shall require the written consent of the Required Lenders. No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon. No course of dealing or delay or omission on the
part of the Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. No notice to or demand upon
any of the Borrower or the Guarantors shall entitle the Borrower or the
Guarantors to other or further notice or demand in similar or other
circumstances.

 



130

 

 

 

 

§28.         SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29.         TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

 

§30.         NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31.         REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

 

§32.         NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Joint Lead Arrangers and Bookrunners, the Lender Hedge Providers
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents. All conditions to the performance of the obligations of the Agent and
the Lenders under this Agreement, including the obligation to make Loans, are
imposed solely and exclusively for the benefit of the Agent and the Lenders and
no other Person shall have standing to require satisfaction of such conditions
in accordance with their terms or be entitled to assume that the Agent and the
Lenders will refuse to make Loans in the absence of strict compliance with any
or all thereof and no other Person shall, under any circumstances, be deemed to
be a beneficiary of such conditions, any and all of which may be freely waived
in whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of the construction by the Borrower, the Guarantors or
any of their Subsidiaries of any development or the absence therefrom of
defects.

 



131



 

§33.         PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the Guarantors that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the Guarantors in accordance with the
Patriot Act.

 

§34.         INVESTOR GUARANTIES.

 

As an accommodation to Borrower, the Agent and the Lenders have agreed to accept
from time to time, upon the request of Borrower, guaranties from certain Persons
who are shareholders, members, partners or affiliates of Borrower or REIT (such
Persons are hereinafter referred to as the “Investor Guarantors”, and such
guaranties are hereinafter referred to individually as the “Investor Guaranty”
and collectively as the “Investor Guaranties”); provided that the aggregate
principal amount of the Obligations guaranteed by the Investor Guarantors shall
not exceed $150,000,000.00. The form of each Investor Guaranty shall be subject
to the prior approval of Agent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Investor Guarantor shall be a Person with
whom Agent or any Lender is prohibited by Applicable Law from doing business
with, including, without limitation, by virtue of OFAC. Borrower shall deliver
to Agent such information as Agent may reasonably request to verify the
foregoing. Without limiting the foregoing, no event or circumstance which shall
occur with respect to any of such Investor Guarantors, nor any act or omission
by Agent or any of the Lenders with respect to any of the Investor Guarantors or
the Investor Guaranties, shall in any event limit, impair or otherwise affect
the liability of the Borrower or Guarantors to the Agent and the Lenders under
this Agreement and the other Loan Documents, and the Borrower and Guarantors
hereby waive and agree not to assert or take advantage of any defense based
thereon. Agent may at any time in its sole discretion, but only with the consent
of the Investor Guarantor or in accordance with the terms of the Investor
Guaranty (provided that consent of the Investor Guarantor shall not be required
as a condition to Agent and the Lenders accepting any payments or prepayments of
the Obligations, or otherwise dealing with the Loan or the Loan Documents),
release any Investor Guarantor from its Investor Guaranty without affecting the
liability of Borrower or Guarantors under the Loan Documents.

 

§35.         NON-RECOURSE TO REIT.

 

Except to the extent set forth in the Springing Guaranty and subject to the
limitations described below, the Obligations of the Borrower under this
Agreement are non-recourse to the REIT, and payable only out of cash flow and
assets of the Borrower and the other Guarantors. Agent, the Lenders and the
Lender Hedge Providers agree that the REIT, nor its assets shall be liable for
any of the Obligations of the Borrower under this Agreement as a result of its
status as a general partner of the Borrower. Notwithstanding the foregoing,
(a) if an Event of Default occurs, nothing in this §35 shall in any way prevent
or hinder the Agent or the Lenders in the pursuit or enforcement of any right,
remedy, or judgment against the Borrower or any of the other Guarantors, or any
of their respective assets; (b) the REIT shall be fully liable to the Agent and
the Lenders to the same extent that REIT would be liable absent the foregoing
provision of this §35 for fraud or willful misrepresentation by the Borrower,
REIT, or any of their respective Affiliates or Subsidiaries (to the full extent
of losses suffered by the Agent or any Lender by reason of such fraud or willful
misrepresentation); and (c) nothing in this §35 shall be deemed to be a waiver
of any right which Agent may have under §506(a), 506(b), 1111(b) or any other
provision of the Bankruptcy Code or any successor thereto or similar provisions
under applicable state law to file a claim against the Borrower or any of the
other Guarantors for the full amount of the Obligations.

 



132



 

§36.        ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

§37.        ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for a Derivatives Contract or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 



133



 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 



134



 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

  BORROWER:       QUALITYTECH, LP, a Delaware limited partnership       By: QTS
Realty Trust, Inc., a Maryland corporation, its general partner         By: /s/
Shirley E. Goza     Name: Shirley E. Goza     Title: General Counsel, Secretary
and Vice President           (SEAL)

 



 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Term Loan Agreement - KeyBank/QTS

 







 

JOINDER OF GUARANTOR

 

The undersigned, QTS REALTY TRUST, INC., a Maryland corporation (“REIT”) hereby
joins in this Agreement solely for the purpose of making the representations and
warranties as they relate to REIT and purpose of covenanting and agreeing to be
bound by the covenants and agreements as they relate to REIT, including, without
limitation, §7.12.

 

REIT’s assumption of the foregoing obligations (a) is absolute, unconditional
and is not subject to any defenses, waivers, claims or offsets and (b) shall not
be affected or impaired by any agreement, condition, statement or representation
of any person or entity. REIT expressly agrees that it has read, approved and
will comply with and be bound by all of the terms, conditions, and provisions
contained in this Agreement and the other Loan Documents applicable to REIT. For
the avoidance of doubt, REIT is not assuming any of the Borrower’s Obligations
under this Agreement except as and to the extent provided in the Springing
Guaranty.

 

  REIT:       QTS REALTY TRUST, INC., a Maryland corporation       By: /s/
Shirley E. Goza   Name: Shirley E. Goza   Title: General Counsel, Secretary and
Vice President   (SEAL)

 

Joinder of Guarantor for Term Loan Agreement - KeyBank/QTS

 







 

  AGENT AND LENDERS:       KEYBANK NATIONAL ASSOCIATION,   individually and as
Agent           By: /s/ Jonathan Bond   Name:  Jonathan Bond   Title:  Assistant
Vice President   (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Term Loan Agreement - KeyBank/QTS

 







 

  PNC BANK, NATIONAL ASSOCIATION       By: /s/ Brandon K. Fiddler   Name:
Brandon K. Fiddler   Title: Senior Vice President       (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Term Loan Agreement - KeyBank/QTS

 





 

  BMO CHICAGO BRANCH       By: /s/ Aaron Lanski   Name: Aaron Lanski   Title:
Managing Director       (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Term Loan Agreement - KeyBank/QTS

 







 

  GOLDMAN SACHS BANK USA       By: /s/ [illegible]   Name:     Title:          
(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Term Loan Agreement - KeyBank/QTS

 







 

  THE TORONTO-DOMINION BANK, NEW YORK BRANCH               By: /s/ Michael
Borowiecki   Name: Michael Borowiecki   Title: Authorized Signatory       (SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Term Loan Agreement - KeyBank/QTS

 







 

  TRUIST BANK           By: /s/ Ryan Almond   Name: Ryan Almond   Title:
Director       (SEAL)

 

Signature Page to Term Loan Agreement - KeyBank/QTS

 







 

EXHIBIT A

 

FORM OF TERM LOAN NOTE

 

$______________       _____________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Term Loan Agreement, dated as of October 16, 2020, as from
time to time in effect, among the Borrower, KeyBank National Association, for
itself and as Agent, and such other Lenders as may be from time to time named
therein (the “Loan Agreement”), to the extent not sooner paid, on or before the
Maturity Date, the principal sum of _________________ ($__________), or such
amount as may be advanced by the Payee under the Loan Agreement as a Term Loan
with daily interest from the date thereof, computed as provided in the Loan
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Loan Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Loan Agreement. Interest shall be payable
on the dates specified in the Loan Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Term Loan Note (this “Note”) is one of one or more Term Loan Notes
evidencing borrowings under and is entitled to the benefits and subject to the
provisions of the Loan Agreement. The principal of this Note may be due and
payable in whole or in part prior to the Maturity Date and is subject to
mandatory prepayment in the amounts and under the circumstances set forth in the
Loan Agreement, and may be prepaid in whole or from time to time in part, all as
set forth in the Loan Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

 



Exhibit A - Page 1



 

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Loan Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Loan Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 



 

  QUALITYTECH, LP, a Delaware limited partnership       By: QTS Realty
Trust, Inc., a Maryland corporation, its general partner         By:       Name:
      Title:     (SEAL)

 



Exhibit A - Page 2



 

EXHIBIT B

 

[INTENTIONALLY OMITTED]

 



Exhibit B - Page 1



 

EXHIBIT C

 

[INTENTIONALLY OMITTED]



 

Exhibit C - Page 1

 



 

EXHIBIT D

 

FORM OF REQUEST FOR TERM LOAN

 

KeyBank National Association, as Agent

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: ________________

 

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.7 of that certain Term Loan Agreement dated as
of October 16, 2020 (as the same may hereafter be amended, the “Loan
Agreement”), by and among QualityTech, LP (the “Borrower”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto, the Borrower hereby requests and certifies as follows:

 

(a)            Term Loan. The Borrower hereby requests a Term Loan under §2.2 of
the Loan Agreement:

 

Principal Amount: $__________

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for LIBOR Rate Loans:

 

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

 

(b)            Use of Proceeds. Such Loan shall be used for purposes permitted
by §2.9 of the Loan Agreement.

 

(c)            No Default. Borrower certifies that the Borrower and the
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing. No condemnation
proceedings are pending or, to the undersigned’s knowledge, threatened against
any Unencumbered Asset Pool Property, except as disclosed in writing to Agent.

 

(d)            Representations True. Borrower certifies, represents and agrees
that each of the representations and warranties made by or on behalf of the
Borrower, the Guarantors or their respective Subsidiaries, contained in the Loan
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Loan Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true in all material
respects at and as of the Drawdown Date for the Loan requested hereby, with the
same effect as if made at and as of such Drawdown Date, except to the extent of
changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date).

 



Exhibit D - Page 1



 

(e)            Other Conditions. The undersigned Authorized Officer of the REIT
certifies, represents and agrees that all other conditions to the making of the
Loan requested hereby set forth in the Loan Agreement have been satisfied or
waived in writing.

 

(f)            Definitions. Terms defined in the Loan Agreement are used herein
with the meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 2020.

 

  QUALITYTECH, LP, a Delaware limited partnership       By: QTS Realty
Trust, Inc., a Maryland corporation, its general partner         By:       Name:
      Title:             (SEAL)

 



Exhibit D - Page 2



 

EXHIBIT E

 

FORM OF GUARANTOR JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
__________________, 20__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.3 of the Term Loan Agreement, dated as of
October 16, 2020, as from time to time in effect (the “Loan Agreement”), among
the Borrower, KeyBank National Association, for itself and as Agent, and the
other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Loan Agreement.

 

RECITALS

 

A.            Joining Party is required, pursuant to §5.3 of the Loan Agreement,
to become an additional Guarantor under the Guaranty and the Contribution
Agreement.

 

B.             Joining Party expects to realize direct and indirect benefits as
a result of the availability to the Borrower of the credit facilities under the
Loan Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

1.             Joinder. By this Joinder Agreement, Joining Party hereby becomes
a “Guarantor” under the Guaranty and the other Loan Documents with respect to
all the Obligations of the Borrower now or hereafter incurred under the Loan
Agreement and the other Loan Documents, and a “Guarantor” under the Contribution
Agreement. Joining Party agrees that Joining Party is and shall be bound by, and
hereby assumes, all representations, warranties, covenants, terms, conditions,
duties and waivers applicable to a Guarantor under the Guaranty, the other Loan
Documents and the Contribution Agreement.

 

2.             Representations and Warranties of Joining Party. Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by Joining Party to Agent on or prior to
the date hereof and approved by the Agent in writing (which disclosures shall be
deemed to amend the Schedules and other disclosures delivered as contemplated in
the Loan Agreement), the representations and warranties contained in the Loan
Agreement and the other Loan Documents are true and correct in all material
respects as applied to Joining Party as a Guarantor on and as of the Effective
Date as though made on that date. As of the Effective Date, all covenants and
agreements in the Loan Documents and the Contribution Agreement of the
Guarantors are true and correct with respect to Joining Party and no Default or
Event of Default shall exist or might exist upon the Effective Date in the event
that Joining Party becomes a Guarantor.

 

3.             Joint and Several. Joining Party hereby agrees that, as of the
Effective Date, the Guaranty, the Contribution Agreement and the other Loan
Documents heretofore delivered to the Agent and the Lenders shall be a joint and
several obligation of Joining Party to the same extent as if executed and
delivered by Joining Party, and upon request by Agent, will promptly become a
party to the Guaranty, the Contribution Agreement and the other Loan Documents
to confirm such obligation.

 



Exhibit E - Page 1



 

4.             Further Assurances. Joining Party agrees to execute and deliver
such other instruments and documents and take such other action, as the Agent
may reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

 

5.             GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

6.             Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 20__.

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

  “JOINING PARTY” ,       a         By:     Name:     Title:             [SEAL]

 

 

ACKNOWLEDGED:   KEYBANK NATIONAL ASSOCIATION, as Agent   By:       Its:      
[Printed Name and Title]   [SEAL]  

 



Exhibit E - Page 2





 

EXHIBIT F

 

[INTENTIONALLY OMITTED]

 

Exhibit F - Page 1





 



 

EXHIBIT G

 

[INTENTIONALLY OMITTED]

 

Exhibit G - Page 1





 

 

EXHIBIT H

 

[INTENTIONALLY OMITTED]

 

Exhibit H - Page 1



 

 

EXHIBIT I

 

FORM OF BORROWING BASE CERTIFICATE

 

BORROWING BASE WORKSHEET

 

A.  

Total Commitment

 

[See attached spreadsheet listing values]

  $           B.   Unencumbered Asset Pool Value:  The maximum principal amount
of Loans, which when added to all Unsecured Debt other than the Loans, would not
cause the Consolidated Total Unsecured Debt plus any Capitalized Lease
Obligations of Borrower and its Subsidiaries with respect to any of the
Unencumbered Asset Pool Properties to be greater than sixty percent (60%) of the
Unencumbered Asset Pool Value (or sixty-five percent (65%) if such percentage is
the applicable percentage pursuant to the terms of §9.1(a)) of Unencumbered
Asset Pool Value as most recently determined under this Agreement   $          
C.  

Unencumbered Asset Pool Debt Yield: The maximum principal amount of Loans, which
when added to all Unsecured Debt other than the Loans, would not cause the
Unencumbered Asset Pool Debt Yield to be less than ten and one-half percent
(10.5%)



  $           D.   Unencumbered Asset Pool Availability:  Lesser of A, B or C  
$

 

Exhibit I - Page 1



 

 

EXHIBIT J

 

FORM OF COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Tim Sylvain

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Agreement, dated as of October 16, 2020 (as
the same may hereafter be amended, the “Loan Agreement”) by and among the
Borrower, KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto. Terms defined in the Loan Agreement and
not otherwise defined herein are used herein as defined in the Loan Agreement.

 

Pursuant to the Loan Agreement, Parent Company is furnishing to you herewith (or
have most recently furnished to you) the consolidated financial statements of
Parent Company for the fiscal period ended _______________ (the “Balance Sheet
Date”). Such financial statements have been prepared in accordance with GAAP and
present fairly in all material respects the consolidated financial position of
Parent Company at the date thereof and the results of its operations for the
periods covered thereby.

 

This certificate is submitted in compliance with requirements of §2.11(e),
§5.4(b), §7.4(c), §7.18(a), §8.1, §10.11 or §11.3 of the Loan Agreement. If this
certificate is provided under a provision other than §7.4(c), the calculations
provided below are made using the consolidated financial statements of Parent
Company as of the Balance Sheet Date adjusted in the best good faith estimate of
Parent Company to give effect to the making of a Loan, acquisition or
disposition of property or other event that occasions the preparation of this
certificate; and the nature of such event and the estimate of Parent Company of
its effects are set forth in reasonable detail in an attachment hereto. The
undersigned officer is the Executive Vice President Finance, the chief financial
officer or the chief accounting officer of Parent Company.

 

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower and Guarantors with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

Exhibit J - Page 1





 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this _____ day of ___________, 20___.

 

 

  QTS REALTY TRUST, INC., a Maryland corporation       By:     Name:     Title:
         



 

Exhibit J - Page 2



 



 

APPENDIX TO COMPLIANCE CERTIFICATE

 

WORKSHEET

 

GROSS ASSET VALUE

 

A.   The Adjusted Net Operating Income (but not less than zero) of any Real
Estate of Parent Company or any of its Subsidiaries which is a Stabilized
Property and is (a) owned or (b) leased pursuant to a Ground Lease divided by
the Primary Capitalization Rate   $           B.   The Adjusted Net Operating
Income (but not less than zero) of any Real Estate of Parent Company or any of
its Subsidiaries which is a Leased Property divided by the applicable Leased
Property Capitalization Rate   $           C.   The CFM Cash Flow with respect
to any Data Center Property being managed by Parent Company or any of its
Subsidiaries for an unaffiliated third party under a CFM Agreement divided by
the CFM Capitalization Rate   $           D.  

the undepreciated cost basis book value determined in accordance with GAAP of
all Unencumbered Asset Pool Properties acquired by Borrower or any of the
Subsidiary Guarantors during the two (2) fiscal quarters most recently ended
prior to the date of determination (provided that Borrower shall have the right
to make an irrevocable election to value such Unencumbered Asset Pool Property
at its capitalized value (as determined pursuant to clause (a) or (b) of this
definition, as applicable, and measured on the most recent fiscal quarter
annualized until the Unencumbered Asset Pool Property has been owned for two
(2) full fiscal quarters) after it has owned by Borrower or any of the
Subsidiary Guarantors for at least one (1) fiscal quarter



  $           E.   The undepreciated book value determined in accordance with
GAAP of all Development Properties   $           F.   The undepreciated book
value determined in accordance with GAAP of all Land Assets   $           G.  
Aggregate amount of Unrestricted Cash and Cash Equivalents of Parent Company and
its Subsidiaries:   $           H.   Aggregate amount of cash contained in any
accounts established by or the benefit of Parent Company or its Subsidiaries to
effectuate a tax-deferred exchange (also known as a “1031” exchange) in
connection with the purchase and/or sale of all or a portion of Real Estate;
plus   $

 

Exhibit J - Page 3





 

 

I.   Aggregate amount of cash and Cash Equivalents of Parent Company and its
Subsidiaries that does not qualify as “Unrestricted” as defined in the
definition of Unrestricted Cash and Cash Equivalents (excluding amounts included
in G and H above) (to the extent approved by Agent)   $           J.   Pro rata
share of Gross Asset Value attributable to such assets owned by Unconsolidated
Affiliates:   $                   $               Gross Asset Value equals sum
of A plus B plus C plus D plus E plus F plus G plus H plus I plus J   $

 

Exhibit J - Page 4





 

 

EXHIBIT K

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is a party to that certain Term Loan Agreement, dated as of
October 16, 2020, by and among the Borrower, the other lenders that are or may
become a party thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as
Agent (the “Loan Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights and obligations with respect to the
Commitment assigned and its Outstanding Loans with respect thereto;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.            Definitions. Terms defined in the Loan Agreement and used herein
without definition shall have the respective meanings assigned to such terms in
the Loan Agreement.

 

2.            Assignment.

 

(a)          Subject to the terms and conditions of this Agreement and the Loan
Documents and in consideration of the payment to be made by Assignee to Assignor
pursuant to Paragraph 5 of this Agreement, effective as of the “Assignment Date”
(as defined in Paragraph 7 below), Assignor hereby irrevocably sells, transfers
and assigns to Assignee, without recourse, a portion of its Term Loan Note in
the amount of $_______________ representing a $_______________ Commitment, and a
_________________ percent (_____%)Commitment Percentage, and a corresponding
interest in and to all of the other rights and obligations under the Loan
Agreement and the other Loan Documents relating thereto (the assigned interests
being hereinafter referred to as the “Assigned Interests”), including Assignor’s
share of all outstanding Term Loans with respect to the Assigned Interests and
the right to receive interest and principal on and all other fees and amounts
with respect to the Assigned Interests, all from and after the Assignment Date,
all as if Assignee were an original Lender under and signatory to the Loan
Agreement having a Commitment Percentage equal to the amount of the respective
Assigned Interests.

 

(b)            Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of Assignor with respect to the Assigned Interests from
and after the Assignment Date as if Assignee were an original Lender under and
signatory to the Loan Agreement and the “Intercreditor Agreement” (as
hereinafter defined), which obligations shall include, but shall not be limited
to, the obligation to make Term Loans to the Borrower with respect to the
Assigned Interests and to indemnify the Agent as provided therein (such
obligations, together with all other obligations set forth in the Loan Agreement
and the other Loan Documents are hereinafter collectively referred to as the
“Assigned Obligations”). Assignor shall have no further duties or obligations
with respect to, and shall have no further interest in, the Assigned Obligations
or the Assigned Interests.

 

Exhibit K - Page 1





 





 

3.            Representations and Requests of Assignor.

 

(a)          Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Term Loan Note is $____________ and the aggregate
outstanding principal balance of the Term Loans made by it equals $____________,
and (iii) that it has forwarded to the Agent the Term Loan Note held by
Assignor. Assignor makes no representation or warranty, express or implied, and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness or sufficiency of any
Loan Document or any other instrument or document furnished pursuant thereto or
in connection with the Loan, the collectability of the Loans, the continued
solvency of the Borrower or the Guarantors or the continued existence,
sufficiency or value of any assets of the Borrowers or the Guarantors which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrowers or the Guarantors of any of their respective
obligations under the Loan Documents to which it is a party or any other
instrument or document delivered or executed pursuant thereto or in connection
with the Loan; other than that it is the legal and beneficial owner of, or has
the right to assign, the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim.

 

(b)          Assignor requests that the Agent obtain replacement Term Loan Notes
for each of Assignor and Assignee as provided in the Loan Agreement.

 

4.            Representations of Assignee. Assignee makes and confirms to the
Agent, Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents and any intercreditor agreement among the Lenders and the Agent
(the “Intercreditor Agreement”); (d) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Loan Documents and the
Intercreditor Agreement; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents and the Intercreditor
Agreement are required to be performed by it as a Lender; (f) represents and
warrants that Assignee does not control, is not controlled by, is not under
common control with and is otherwise free from influence or control by, the
Borrower or the Guarantors and is not a Defaulting Lender or an Affiliate of a
Defaulting Lender, and (g) agrees that if Assignee is not incorporated under the
laws of the United States of America or any State, it has on or prior to the
date hereof delivered to the Borrower and Agent certification as to its
exemption (or lack thereof) from deduction or withholding of any United States
federal income taxes. Assignee agrees that the Borrower may rely on the
representation contained in Section 4(h).

 

Exhibit K - Page 2







 

 

5.            Payments to Assignor. In consideration of the assignment made
pursuant to Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on
the Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Term Loans A owing to Assignor under the
Loan Agreement and the other Loan Documents with respect to the Assigned
Interests.

 

6.            Payments by Assignor. Assignor agrees to pay the Agent on the
Assignment Date the registration fee required by §18.2 of the Loan Agreement.

 

7.            Effectiveness.

 

(a)          The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

 

(b)          Upon such acceptance and recording and from and after the
Assignment Date, (i) Assignee shall be a party to the Loan Agreement and the
Intercreditor Agreement and, to the extent of the Assigned Interests, have the
rights and obligations of a Lender thereunder, and (ii) Assignor shall, with
respect to the Assigned Interests, relinquish its rights and be released from
its obligations under the Loan Agreement and the Intercreditor Agreement.

 

(c)            Upon such acceptance and recording and from and after the
Assignment Date, the Agent shall make all payments in respect of the rights and
interests assigned hereby accruing after the Assignment Date (including payments
of principal, interest, fees and other amounts) to Assignee.

 

(d)            All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.

 

8.            Notices. Assignee specifies as its address for notices and its
Lending Office for all assigned Loans, the offices set forth below:

 

Notice Address:                         Attn:       Facsimile:        

  

Domestic Lending Office:           LIBOR Lending Office:    

 

Exhibit K - Page 3





 



 

9.            Payment Instructions. All payments to Assignee under the Loan
Agreement shall be made as provided in the Loan Agreement in accordance with the
separate instructions delivered to Agent.

 

10.            Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

11.            Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

12.            Amendments. This Agreement may not be amended, modified or
terminated except by an agreement in writing signed by Assignor and Assignee,
and consented to by Agent.

 

13.            Successors. This Agreement shall inure to the benefit of the
parties hereto and their respective successors and assigns as permitted by the
terms of Loan Agreement and the Intercreditor Agreement.

 

[signatures on following page]

 

Exhibit K - Page 4



 



 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.



 

  ASSIGNEE:       By:     Title:       ASSIGNOR:       By:              Title:

 

 

RECEIPT ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO BY:          KEYBANK NATIONAL
ASSOCIATION, as Agent           By:                 Title:  

 

 

CONSENTED TO BY:       QUALITYTECH, LP, a Delaware limited partnership       By:
QTS Realty Trust, Inc., a Maryland corporation           By:       Name:      
Title:    

 

Exhibit K - Page 5





 





 

EXHIBIT L

 

[INTENTIONALLY OMITTED]

 

Exhibit L - Page 1



 

 

EXHIBIT M

 

[INTENTIONALLY OMITTED]

 

Exhibit M - Page 1



 



 

EXHIBIT N-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of October 16,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among QualityTech, LP (the “Borrower”), the
financial institutions party thereto and their assignees under §18.1 thereof
(the “Lenders”), KeyBank National Association, as Agent (the “Agent”) and the
other parties thereto.

 

Pursuant to the provisions of §4.4 of the Loan Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Agent, and (2) the undersigned shall
have at all times furnished the Borrower and the Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

  [NAME OF LENDER]       By:              Name:     Title:         Date:
________ __, 202_



 

Exhibit N-1 - Page 1



 



 

EXHIBIT N-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of October 16,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among QualityTech, LP (the “Borrower”), the
financial institutions party thereto and their assignees under §18.1 thereof
(the “Lenders”), KeyBank National Association, as Agent (the “Agent”) and the
other parties thereto.

 

Pursuant to the provisions of §4.4 of the Loan Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 



  [NAME OF PARTICIPANT]       By:                   Name:     Title:        
Date: ________ __, 202_

 

Exhibit N-2 - Page 1







 



 

EXHIBIT N-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of October 16,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among QualityTech, LP (the “Borrower”), the
financial institutions party thereto and their assignees under §18.1 thereof
(the “Lenders”), KeyBank National Association, as Agent (the “Agent”) and the
other parties thereto.

 

Pursuant to the provisions of §4.4 of the Loan Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 



      [NAME OF PARTICIPANT]       By:                        Name:     Title:  
      Date: ________ __, 202_

 

Exhibit N-3 - Page 1





 



 

EXHIBIT N-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of October 16,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among QualityTech, LP (the “Borrower”), the
financial institutions party thereto and their assignees under §18.1 thereof
(the “Lenders”), KeyBank National Association, as Agent (the “Agent”) and the
other parties thereto.

 

Pursuant to the provisions of §4.4 of the Loan Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 



      [NAME OF LENDER]       By:              Name:     Title:         Date:
________ __, 202_                   

 

Exhibit N-4 - Page 1





 

 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

TERM LOAN





 

Name and Address   Term Loan
Commitment     Term Loan
Commitment Percentage   KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997   $ 48,000,000.00       19.2000000000 %                
  LIBOR Lending Office
Same as Above                                   PNC Bank, National Association
1200 Smith Street, Ste 830
Houston, Texas 77002
Attention: Christian Brown
Telephone: 713-658-3955   $ 48,000,000.00       19.2000000000 %                
  LIBOR Lending Office
Same as Above                                  

BMO Chicago Branch

115 S. LaSalle Street, 17th Floor

Chicago, IL 60603

Attention: Laura Call

Telephone: 312-461-6382

Email: laura.call@bmo.com 

  $ 48,000,000.00       19.2000000000 %                   LIBOR Lending Office
Same as Above                

 



Schedule 1.1 - Page 1

 







 

Name and Address   Term Loan
Commitment     Term Loan
Commitment Percentage   Truist Bank
303 Peachtree Street, N.E., Suite 2200
Atlanta, GA  30308
Attention: Francine Glandt
Office: 404-813-0612
Email: Francine.Glandt@SunTrust.com   $ 38,000,000.00       15.2000000000 %    
              LIBOR Lending Office
Same as Above                                   The Toronto-Dominion Bank, New
York Branch
31 West 52nd Street
New York, New York 10019-6101
Attention: Timothy Brogan
Telephone: 212-827-7703    $ 38,000,000.00       15.2000000000 %                
  LIBOR Lending Office
Same as Above                                  

Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Attention: Thierry C. Le Jouan

Telephone: 212-934-3921

Email: gsd.link@gs.com

 

  $ 30,000,000.00       12.0000000000 % LIBOR Lending Office
Same as Above                 TOTAL   $ 250,000,000.00       100.0 %

 





Schedule 1.1 - Page 2

 





 

LENDERS and COMMITMENTs







 

total commitments



 



Name and Address   Total
Commitment     Total
Commitment Percentage   KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997   $ 48,000,000.00       19.2000000000 %                
  LIBOR Lending Office
Same as Above                                   PNC Bank, National Association
1200 Smith Street, Ste 830
Houston, Texas 77002
Attention: Christian Brown
Telephone: 713-658-3955   $ 48,000,000.00       19.2000000000 %                
  LIBOR Lending Office
Same as Above                                  

BMO Chicago Branch

115 S. LaSalle Street, 17th Floor

Chicago, IL 60603

Attention: Laura Call

Telephone: 312-461-6382

Email: laura.call@bmo.com 

  $ 48,000,000.00       19.2000000000 %





                  LIBOR Lending Office
Same as Above                                   Truist Bank
303 Peachtree Street, N.E., Suite 2200
Atlanta, GA  30308
Attention: Francine Glandt
Office: 404-813-0612
Email: Francine.Glandt@SunTrust.com   $ 38,000,000.00       15.2000000000 %

 





Schedule 1.1 - Page 3

 



 

Name and Address   Total
Commitment     Total
Commitment Percentage   LIBOR Lending Office
Same as Above                                  

The Toronto-Dominion Bank, New York Branch
31 West 52nd Street
New York, New York 10019-6101
Attention: Timothy Brogan
Telephone: 212-827-7703

 

  $ 38,000,000.00       15.2000000000 %                   LIBOR Lending Office
Same as Above                                  

Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Attention: Thierry C. Le Jouan

Telephone: 212-934-3921

Email: gsd.link@gs.com 

  $ 30,000,000.00       12.0000000000 %                   LIBOR Lending Office
Same as Above                 TOTAL   $ 250,000,000.00       100.0 %

 





Schedule 1.1 - Page 4

 

 





SCHEDULE 1.2

 

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

 

With respect to any parcel of Real Estate of a Subsidiary Guarantor proposed to
be included in the Unencumbered Asset Pool, each of the following:

 

(a)            Description of Property. A narrative description of the Real
Estate, the improvements thereon and the tenants or licensees and Leases
relating to such Real Estate.

 

(b)            UCC Certification. To the extent requested by the Agent,
certification from a title insurance company reasonably acceptable to the Agent
and the Borrower, records search firm, or counsel satisfactory to the Agent that
a search of the appropriate public records disclosed no conditional sales
contracts, security agreements, chattel mortgages, leases of personalty,
financing statements or title retention agreements which affect any property,
rights or interests of the Borrower relating to such Real Estate except to the
extent that the same are discharged and removed prior to or simultaneously with
the inclusion of the Real Estate in the Unencumbered Asset Pool.

 

(c)            Rent Roll. A Rent Roll for such Real Estate certified by Parent
or Subsidiary Guarantor as accurate and complete in all material respects as of
a recent date.

 

(d)            Budget. An operating and capital expenditure budget for such Real
Estate in form and substance reasonably satisfactory to the Required Lenders,
together with a twelve (12) month cash flow projection. The capital expenditure
budget for the Real Estate must show adequate reserves or cash flow to cover
capital expenditure needs of the Real Estate.

 

(e)            Operating Statements. To the extent available, Operating
statements for such Real Estate in the form of such statements delivered to the
Lenders under §7.4(f) covering each of the four (4) fiscal quarters ending
immediately prior to the addition of such Real Estate to the Unencumbered Asset
Pool, to the extent available.

 

(f)            Subsidiary Guarantor Documents. With respect to Real Estate owned
by an Additional Subsidiary Guarantor, the Joinder Agreement (and, for any such
Subsidiary which is an Approved Foreign Entity, a separate Guaranty to the
extent required by §5.3) executed by each such Subsidiary, and such other
documents, instruments, reports, assurances, or opinions as the Agent may
reasonably require.

 

(g)            Leases. True copies of all Ground Leases or Operating Leases
relating to such Real Estate as the Agent may request.

 

(h)            Additional Documents. Such other agreements, documents,
certificates, reports or assurances as the Agent may reasonably require.

 



Schedule 1.2 - Page  1

 

 